Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 1 of
                                      134



                           Exhibit 1
                           (redacted)
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 2 of
                                      134

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION


                      CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN


        CONSUMER FINANCIAL PROTECTION
        BUREAU,

        Plaintiff,

        v.

        OCWEN FINANCIAL CORPORATION,
        OCWEN MORTGAGE SERVICING, INC.,
        and OCWEN LOAN SERVICING, LLC,

        Defendants.



                      CASE NO. 9:17-CV-80496-MARRA-MATTHEWMAN

        OFFICE OF THE ATTORNEY GENERAL,
        THE STATE OF FLORIDA,
        Department of Legal Affairs,

        and

        OFFICE OF FINANCIAL REGULATION,
        THE STATE OF FLORIDA,
        Division of Consumer Finance,

        Plaintiffs,

        v.

        OCWEN FINANCIAL CORPORATION, et
        al.,

        Defendants.
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 3 of
                                      134




                        SECOND AMENDED EXPERT REPORT

                                         OF

                          PROFESSOR DANIEL MCFADDEN



                                  ON BEHALF OF

                   CONSUMER FINANCIAL PROTECTION BUREAU


                                  September 19, 2019
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 4 of
                                      134

       TABLE OF CONTENTS

       I.           Introduction and Summary ......................................................................................1
             A.        Qualifications ........................................................................................................ 1
             B.        Assignment ............................................................................................................ 2
             C.        Summary of Opinions ........................................................................................... 2
       II.          Background on Mortgage Servicing and Ocwen .....................................................5
       III.         Ocwen’s Servicing Failures Resulted in Borrower Harm........................................6
             A.        Late Escrow Analyses ........................................................................................... 9
             B.        PMI Overcharges................................................................................................. 11
             C.        ARM Servicing Failures...................................................................................... 11
             D.        Other Servicing Failures...................................................................................... 11
       IV.          Overview of the Damages Framework ..................................................................12
             A.        Economic Background on Opportunity Costs and Payment Shocks .................. 12
             B.        Background on Overcharges and Undercharges ................................................. 14
       V.           Opportunity Costs from Overpayments .................................................................17
             A.        Opportunity Costs for the Late Escrow Analysis Population ............................. 21
             B.        Opportunity Costs to the PMI Overcharges Population ...................................... 32
             C.        Opportunity Costs to the ARM Servicing Errors Population.............................. 35
             D.        Summary of Opportunity Costs Across the Harmed Populations ....................... 38
       VI.          Damages from Additional Foreclosures ................................................................38
             A.   My Econometric Model Estimates the Number of Additional Foreclosures From
             Ocwen’s Servicing Failures ........................................................................................... 43
             B.     Estimated Cost Per Foreclosure to Borrowers Harmed By Ocwen’s Servicing
             Failures ........................................................................................................................... 53
             C.        Summary of Damages from Additional Foreclosures ......................................... 61
             D.        Costs Not Quantified to the Borrower and Community...................................... 62
       VII.         Conclusion .............................................................................................................68




                                                                              i
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 5 of
                                      134
                                           Privileged and Confidential



           I.    INTRODUCTION AND SUMMARY

                         A. QUALIFICATIONS

       1. My name is Daniel McFadden. I am the E. Morris Cox Professor Emeritus of
                Economics at the University of California at Berkeley and also the Presidential
                Professor of Health Economics at the University of Southern California. Previously,
                I was the James R. Killian Professor of Economics at MIT. I received my Ph.D. in
                Economics from the University of Minnesota in 1962. I am also a principal of the
                Brattle Group (“Brattle”), an economics and financial consulting firm.

       2. I have received numerous fellowships and honors over my career. In 2000, I was
                awarded the Nobel Memorial Prize in Economics for showing “how to statistically
                handle fundamental aspects of microdata, namely data on the most important
                decisions we make in life: the choice of education, occupation, place of residence,
                marital status, number of children, so called discrete choices.” 1 In 1975, I was
                awarded the John Bates Clark Medal by the American Economic Association, given
                to the economist under 40 who has made the most significant contribution to
                economics.

       3. I have served as the Chair of the National Academy of Science section on Economic
                Sciences and am on the Advisory Committee for the Journal of Applied
                Econometrics. I have previously served as an editor of several other peer-reviewed
                academic journals, and am past-president of the American Economic Association
                the Econometric Society, and the Western Economics Association International.

       4. Over the course of my career, I have published more than one hundred peer-reviewed
                articles and have written or edited several academic books and monographs on
                economic modelling. My curriculum vitae, which provides a more detailed
                summary of my qualifications, including a list of my publications and a list of my
                previous expert testimony within the last four years, is attached as Appendix A.
                Appendix B lists the materials that I considered to form my opinion. I reserve the



       1
            “Daniel L. McFadden – Facts,” The Sveriges Riksbank Prize in Economic Sciences in Memory of
            Alfred Nobel 2000,” https://old.nobelprize.org/nobel prizes/economic-
            sciences/laureates/2000/mcfadden-facts.html (last viewed on August 5, 2019).
                                                        1
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 6 of
                                      134
                                             Privileged and Confidential


             right to revise my analysis and conclusions should additional information become
             available prior to trial.

       5. Brattle charges $1,100 per hour for my services. Several Brattle colleagues have
             helped me in preparing the analyses I used to establish my conclusions in this
             matter. Brattle charges between $295 and $625 per hour for these staff members.
             Our compensation is not contingent on my findings or on the result of this
             proceeding.

                        B. ASSIGNMENT

       6. I have been asked by the Consumer Financial Protection Bureau (“CFPB”) to
             calculate damages attributable to mortgage servicing failures by Ocwen Financial
             Corporation, Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC
             (collectively, “Ocwen”).

                        C. SUMMARY OF OPINIONS

       7. I have estimated damages for a subset of borrowers impacted by Ocwen’s mortgage
             servicing failures between January 1, 2014 and August 6, 2018. My understanding
             of the legal and contractual obligations that Ocwen had in their loan servicing
             business, the types of failures that occurred in Ocwen’s servicing of its portfolio of
             loans, and the nature of the consequences of these failures for borrowers, is based
             on the CFPB Complaint, 2 Expert Report of John Searson, 3 and instructions of
             counsel; I have engaged in no independent study of these issues and offer no
             opinions on them. I have been asked by counsel to quantify the economic losses to
             borrowers from these Ocwen loan servicing failures. My analysis is limited to


       2
           Complaint, Consumer Financial Protection Bureau v. Ocwen Financial Corporation, Ocwen
           Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC, Case No. 9:17-CV-80495, April 20,
           2017 (“CFPB Complaint”).
       3
           Expert Report of John Searson, Consumer Financial Protection Bureau v. Ocwen Financial
           Corporation, Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC, Case No. 9:17-
           CV-80495, August 15, 2019 (“Searson Report”).
       4
           The damages analyses require information about the dates when the servicing failure began and
           ended, the amount that the borrower overpaid or underpaid because of the servicing failure, and the
           timing and amount by which Ocwen may have compensated the borrower for the overpayment. For
           the three populations listed in ¶ 7, Ocwen either provided this information as a result of their analysis
           or I am able to make reasonable assumptions to infer the relevant information. I discuss my
           assumptions in more detail in section V.

                                                            2
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 7 of
                                      134
                                             Privileged and Confidential


             servicing failures for which I have sufficient data to conduct a rigorous analysis. 4
             The servicing failures that I am able to study include:

                        a. Late Escrow Analyses: Escrow analyses performed on borrowers’ 5
                             accounts more than 395 days after the prior escrow analysis;

                        b. PMI Overcharges: Private mortgage insurance (“PMI”) policies that
                             were not cancelled after the borrower’s principal balance dropped to
                             about 80 percent of the original property value; and

                        c. ARM Servicing Failures: Adjustable rate mortgages (“ARMs”) for
                             which Ocwen charged borrowers based on the wrong principal and/or
                             interest payment.

       8. Overall, I understand from Ocwen’s Reponses to Interrogatories and the Bureau’s
             Requests for Production that Ocwen’s servicing failures affected numerous
             borrowers. For example, among the types of servicing failures for which I am able
             to estimate damages (Late Escrow Analyses, PMI Overcharges, and ARM Servicing
             Failures), Ocwen’s servicing failures impacted approximately 400,000 borrowers. 6

       9. Ocwen’s servicing failures led to at least two forms of damages to borrowers that I am
             able to measure: (1) forgone interest on overpayments that borrowers made in
             response to Ocwen’s overcharges, and (2) costs from additional foreclosures that
             resulted from Ocwen’s Late Escrow Analyses. In addition, there are other forms of
             damages, discussed later, that I am unable to quantify, either because the data from
             Ocwen that I can analyze are incomplete, or analysis would require unsupported




       4
           The damages analyses require information about the dates when the servicing failure began and
           ended, the amount that the borrower overpaid or underpaid because of the servicing failure, and the
           timing and amount by which Ocwen may have compensated the borrower for the overpayment. For
           the three populations listed in ¶ 7, Ocwen either provided this information as a result of their analysis
           or I am able to make reasonable assumptions to infer the relevant information. I discuss my
           assumptions in more detail in section V.
       5   Throughout this report I use the term “borrower(s) to refer to those individuals associated with loans
           that Ocwen services except in sections reviewing the literature in which borrowers refers to
           borrowers generally and not necessarily Ocwen borrowers.
       6
           See Table 1 below.
       6
           See Table 1 below.

                                                            3
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 8 of
                                      134
                                             Privileged and Confidential


              assumptions, or both. If, further data become available in the future, I may be able
              to quantify some of these additional damages.

       10. Damages from forgone interest on overpayments sum to $1.4 million for Late Escrow
              Analyses, $0.3 million for PMI Overcharges, and $0.3 for ARM Servicing
              Failures. 7 Where there are data deficiencies, I have made conservative assumptions
              to make these calculations. Damages could be higher if new information—such as
              dates when ARM Servicing Failures began for a substantial fraction of affected
              borrowers—becomes available that would revise my assumptions. Moreover, using
              Ocwen’s data produced in response to CFPB’s Requests for Production and
              Ocwen’s approach to identifying late analyses, I have found an additional 34,006
              late escrow analyses that were omitted from Ocwen’s Interrogatory response
              (though I did not quantify damages for borrowers associated with these additional
              untimely analyses). 8

       11. Damages for the costs to borrowers of additional foreclosures range from $352
              million to $484 million depending on the estimate of cost per foreclosure applied
              from the literature and Ocwen’s production. 9 My econometric model predicts that
              Late Escrow Analyses increased borrowers’ probability of foreclosure by
              6.1 percent, or 16,636 additional foreclosures between January 1, 2014 and August
              6, 2018. 10

       12. The damages estimates are conservative for three reasons in addition to the data
              limitations noted above in ¶ 10. First, I understand from counsel that there are
              additional types of servicing failures that may have impacted hundreds of thousands
              of borrowers. In my report, I present counts of these other types of failures but do


       7
            In my summary of opinions, I report the results based on the damages estimate around the midpoint
            of a range that I think is appropriate. I present the ranges in section V.
       8
            I identify late escrow analyses based on prior escrow analysis dates, as opposed to first payment
            dates associated with those prior analyses. In my review of Ocwen’s approach, I found that Ocwen
            sometimes used prior escrow analysis dates and, on other occasions, used prior first payment dates.
            See Appendix C for details on my methodology to identify additional late escrow analyses.
       9    My damages estimates based on additional foreclosure initiations would be conservative if Ocwen’s
            servicing failures also led to other additional adverse events, such as deed in lieu and short sales,
            where the borrower lost title to his or her home through an alternate route to foreclosure.
       10
            6.1 percent is the weighted average cumulative probability of additional foreclosures between
            borrowers who were overcharged (6.73 percent) and borrowers who were undercharged
            (5.07 percent).
                                                           4
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 9 of
                                      134
                                          Privileged and Confidential


              not have sufficient data on dates and/or amounts to calculate damages. Second, my
              damages calculations do not include social costs such as reduced neighborhood
              property values and local tax revenue. Third, my estimate of damages does not
              include damages to borrowers that are difficult to quantify in dollars, ranging from
              increased uncertainty that would impede borrowers’ ability to manage their finances
              to loss of a stable living environment and increased emergency room visits.

        II.     BACKGROUND ON MORTGAGE SERVICING AND OCWEN

       13. Ocwen is a mortgage servicer. 11 Mortgage servicers are responsible for, among other
              things, collecting mortgage payments, paying taxes and insurance on time for
              borrowers with escrow accounts, sometimes modifying loans when borrowers
              struggle to make payments, and carrying out the foreclosure process. 12

       14. Ocwen, founded in 1988, 13 grew to become one of the nation’s largest non-bank
              mortgage servicers. At its founding, however, Ocwen was a relatively small
              servicer. However, beginning in 2010, it expanded rapidly, mainly by acquiring
              portfolios of mortgage servicing rights (“MSRs”) from other mortgage servicers.
              Between May 2010 and December 2013, Ocwen made eleven acquisitions. 14
              Through these acquisitions, Ocwen increased the number of loans that it serviced
              from 351,595 loans (with an aggregate unpaid principal balance of $50 billion) to
              2,861,918 loans (with an aggregate unpaid principal balance of $464.7 billion) in
              2013. 15 As shown in Figure 1, the number of loans serviced has fallen since then,
              but remains in excess of 1.5 million.




       11   Searson Report, p. 4.
       12
            Ocwen Financial Corporation, 2018 Form 10-K Annual Report, p. 4 (“We are a financial services
            company that services and originates loans.”).
       13   “Our Company,” Ocwen, http://www.ocwen.com/our-company (last viewed on August 12, 2019).
       14
            Searson Report, p. 5.
       15
            Ocwen Financial Corporation Form 10-K 2013, pp. 3-4.
                                                       5
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 10 of
                                      134
                                              Privileged and Confidential


                        Figure 1: Number of Loans Serviced By Ocwen, 2009-2018




       Sources: Ocwen Financial Corporation Form 10-K 2009-2019.


       15. In the time period following this rapid expansion, Ocwen failed to meet numerous
              industry best practices and, as a result, subjected borrowers to increased risk of
              servicing errors. 16

       III.     OCWEN’S SERVICING FAILURES RESULTED IN BORROWER HARM

       16. Ocwen’s servicing failures are defined as instances in which the CFPB alleged that
              Ocwen has not met its legal requirements. These legal requirements include those
              set forth in the CFPB’s complaint, including violations of the Consumer Financial
              Protection Act (“CFPA”), the Truth in Lending Act (“TILA”), the Fair Debt
              Collection Practices Act (“FDCPA”) the Real Estate Settlement Procedures Act
              (“RESPA”), and the Homeowners Protection Act (“HPA”) (collectively “Federal
              consumer financial protection laws”). 17 Moreover, following these servicing
              failures, Ocwen either did not take appropriate actions to fully remediate borrowers
              or did not remediate in a timely manner.

       17. Counsel has instructed me to assume liability- that is, that Ocwen’s conduct violated
              the law -- and I estimate damages for the three specific types of servicing failures
              with sufficient data, as stated above in ¶ 7. The borrowers impacted by these three
              servicing failures were specifically identified by Ocwen in the following sources:




       16
            Searson Report, Sections VI and VII.
       17
            CFPB Complaint ¶¶ 221–318.

                                                             6
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 11 of
                                      134
                                            Privileged and Confidential


                        a. For Late Escrow Analyses, Ocwen’s Verified Interrogatory Responses
                            1-4; 18

                        b. For PMI Overcharges, Ocwen’s response to Request for Production 9-
                            10 from the Bureau’s Second Set of Requests for Production; and

                        c. For ARM Servicing Failures, the deposition testimony of Tom Arnett 19
                            and Ocwen’s response to Request for Production 48 from the Bureau’s
                            Fourth Set of Requests for Production.

       18. Since the date I filed my report, the Court issued an order on Ocwen’s Motion to
              Dismiss. I understand that Judge Marra dismissed certain of the Bureau’s counts
              without prejudice and gave the Bureau permission to amend its Complaint.20 Judge
              Marra’s order does not change my opinions in this case. Specifically, I quantified
              damages assuming liability as follows:

                        a. As requested by counsel, in calculating opportunity costs for the late
                            escrow analysis population I assumed Ocwen is liable for: (1) unfair
                            acts in violation of the CFPA 21 through Ocwen’s use of inaccurate and
                            incomplete information to service loans; and/or (2) violations of
                            Regulation X and RESPA 22 through Ocwen’s failure to perform timely
                            escrow analyses;

                        b. As requested by counsel, in calculating opportunity costs to the PMI
                            overcharge population I assumed Ocwen is liable for: (1) unfair acts in
                            violation of the CFPA 23 through Ocwen’s use of inaccurate and




       18
            Defendants’ Verified Responses and Objections to Plaintiff’s First Set of Interrogatories to
            Defendants, May 28, 2019 (“Rogs 1-13”).
       19
            Deposition Testimony of Tom Arnett, May 22, 2019 (“Arnett Deposition”) 29:3-40:4.
       20
            Consumer Fin. Prot. Bureau v. Ocwen Fin. Corp., No. 9:17-cv-80495-KAM (S.D. Fla. Sept. 5,
            2019) (order granting in part and denying in part Ocwens’ motion to dismiss). To date, the CFPB
            has not amended its complaint, although I understand that they have until September 27, 2019 to do
            so.
       21
            12 U.S.C. §§ 5531(a) and (c) and 5536(a)(1)(B).
       22
            12 U.S.C. §§ 2605(g), 12 C.F.R. §§ 1024.17(c)(3) and (f)(1), and 12 U.S.C. § 5536(a)(1)(A).
       23
            12 U.S.C. §§ 5531(a) and (c) and, 5536(a)(1)(B).

                                                          7
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 12 of
                                      134
                                            Privileged and Confidential


                             incomplete information to service loans; and/or (2) violations of the
                             HPA 24 through Ocwen’s failure to terminate PMI.

                         c. As requested by counsel, in calculating opportunity costs to the ARM
                             servicing errors population I assumed Ocwen is liable for: (1) unfair
                             acts in violation of the CFPA 25 through Ocwen’s use of inaccurate and
                             incomplete information to service loans; and

                         d. As requested by counsel, in calculating damages from additional
                             foreclosures for the late escrow analysis population I assumed Ocwen
                             is liable for: (1) unfair acts in violation of the CFPA 26 through
                             Ocwen’s use of inaccurate and incomplete information to service
                             loans); and/or (2) Regulation X and RESPA 27 Ocwen’s failure to
                             perform timely escrow analyses.

       19. My opinions regarding the damages ascribed to the above violations do not change
              based on Judge Marra’s Order Granting in Part and Denying in Part Defendants’
              Motion to Dismiss.

       20. Table 1 presents the total number of failures, and the number of borrowers, associated
              with each of the above categories. For Late Escrow Analyses, Ocwen provided
              interrogatory responses where it identified a population of borrowers for whom
              Ocwen “did not complete an Escrow Account Analysis within thirty days of the
              completion of the applicable Escrow Account Computation Year.” 28 Ocwen’s
              response also contains its analysis of (i) dates when the servicing failure began and
              ended, (ii) the amount that borrowers overpaid or underpaid, and (iii) if applicable,
              the amount that Ocwen remediated. 29 For the other two servicing failures, Ocwen
              did not provide similar datasets with as robust a set of information. As a
              consequence, and as I will describe in more detail in section V, for these other


       24   12 U.S.C. § 4902(b) and 12 U.S.C. § 5536(a)(1)(A).
       25   12 U.S.C. §§ 5531(a) and (c) and, 5536(a)(1)(B).
       26
            12 U.S.C. §§ 5531(a) and (c) and 5536(a)(1)(B).
       27   12 U.S.C. §§ 2605(g), 12 C.F.R. §§ 1024.17(c)(3) and (f)(1) and 12 U.S.C. § 5536(a)(1)(A).
       28
            Rogs 1-13 at p. 9.
       29
            However, Ocwen’s interrogatory responses did not necessarily contain all late escrow analyses, and
            some loans were still missing dates or over- and underpayment amounts.
                                                          8
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 13 of
                                      134
                                          Privileged and Confidential


            categories it was necessary to combine information from multiple data tables in
            Ocwen’s production, and where gaps and inconsistencies remained, make
            conservative assumptions in order to calculate damages.

       21. In column [B] of Table 1 below, I summarize the number of failures identified by
            Ocwen. For the Late Escrow Analyses population, I identified an additional 34,006
            late escrow analyses based on data from Ocwen’s response to Requests 19 and 24
            from the Bureau’s Fifth Set of Requests for Production and their approach to
            flagging late escrow analyses; details of my analysis are included in Appendix C. I
            did not estimate damages for these loans, but if I were provided additional
            information such as the loans’ disbursements for at least one year prior to the
            missed escrow analysis and escrow account balance over time, I would be able to do
            so.

        Table 1: Number of Servicing Failures Identified by Ocwen and Possible Number of
        Additional Failures for Types of Servicing Failures That Are Included in Damages

                                                                     Number of
                                                                       Failures
                                                                    Identified by
                                          Servicing Failure            Ocwen
                                                 [A]                     [B]

                              [1] Late Escrow Analyses                391,603
                              [2] PMI Overcharges                       7,856
                              [3] ARM Servicing Errors                  2,176
                              [4] Total                               401,635

                               Sources:
                               [1][B]: Rogs 1-4, Exhibit C.
                               [2][B]: OCW-CFPB-001-06730240.
                               [3][B]: OCW-CFPB-001-06048934; OCW-CFPB-001-
                               06048935. Ocwen’s Response to Requests 19 and 22
                               from the Bureau’s Fifth Set of Requests and Arnett
                               Deposition 29:3-40:4. See Appendix D for details.

                     A. LATE ESCROW ANALYSES

       22. Among the three types of servicing failures in Table 1, the Late Escrow Analyses
            population represents the largest number of failures at 391,603. This population
            represents those borrowers for whom Ocwen identified that it failed to complete an
            annual escrow analysis “within thirty days of the completion of the applicable


                                                              9
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 14 of
                                      134
                                          Privileged and Confidential


              Escrow Account Computation Year.” 30 Not completing a timely escrow analysis
              can cause harm to a borrower. Specifically, by delaying the annual escrow analysis,
              Ocwen would not have updated the escrow payment amount that it was charging the
              borrower to reflect, for example, changes in tax and insurance information.
              Therefore, the borrower may have been paying more or less than the escrow amount
              actually required had Ocwen performed the analysis on time, through the date when
              Ocwen actually performed the belated analysis. Of the total approximately 391,000
              untimely escrow analyses, more than 43,000 late analyses affected borrowers in
              bankruptcy in which Ocwen not only failed to conduct an escrow analysis on time
              but also failed to provide a Bankruptcy Notice of payment changes. 31

       23. Ocwen’s count of late escrow analyses in Table 1 excludes the 34,006 potential late
              escrow analyses identified in Appendix C. In addition, Ocwen’s responses on late
              escrow analyses also likely substantially understates for how long the escrow
              analyses were delayed. 32 Ocwen made use of certain assumptions that shorten the
              reported length of time when the borrower’s escrow analysis was delayed reducing
              damages.

       24. For example, in some instances, when Ocwen on-boards 33 (i.e., begins servicing) a
              loan that originated at an earlier date, it assumes that the time lapse between
              Ocwen’s first escrow analysis for this loan and the loan’s previous escrow analysis
              equals the time since on-boarding. This assumption by Ocwen undercounts the
              number of days the error was in place because the prior escrow analysis may have
              been performed well before the on-boarding date. Generally speaking, shortening
              the number of days an escrow analysis is late reduces the total damages, that is, it is
              an assumption made in Ocwen’s favor.




       30
            Rogs 1-13 at p. 9.
       31
            Rogs 1-4, Exhibit D.
       32
            Although Ocwen is likely to have understated the duration of the period of harm, I use their
            responses in Exhibit C of Ocwen’s Interrogatory Responses 1-4 (“Rogs 1-4”) as reported.
       33
            Deposition Transcript of Andrew Combs, May 29, 2019, 68:21-69:3; Daniel K Reeve, September
            19, 2016 (3:23 PM), “RE: Last Escrow Analysis 09/02/2016 and 09/07/2016,” OCW-CFPB-001-
            05819247.
                                                      10
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 15 of
                                      134
                                           Privileged and Confidential


                        B. PMI OVERCHARGES

       25. As shown in row 2 of Table 1, the PMI Overcharges population includes at least
              7,856 failures. Mortgage insurance, also known as PMI, is insurance that borrowers
              are required to hold when their principal balance exceeds a threshold percentage of
              the purchase price of their home. For the PMI Overcharges population, Ocwen
              failed to cancel their PMI when their loans achieved the status where PMI was no
              longer required, resulting in the over collection of insurance premiums. In Ocwen’s
              Management Assertion of Issue Remediation form, the Mortgage Insurance
              Department attributed the “root cause” of PMI Overcharges to “[u]nreliable or
              missing data for mortgage insurance cancellations in REALServicing®” and was
              “in the process of identifying the root cause for unreliable data in
              REALServicing®.” 34 “Internal testing” showed that dates were “missing or
              inaccurate in approximately 90 percent of test cases.” 35

                        C. ARM SERVICING FAILURES

       26. The third category of servicing failures in Table 1 is the ARMs Servicing Failures
              population with at least 2,176 failures. These loans specify periodic adjustments to
              required payments in response to market interest rates. Servicing failures occurred
              when Ocwen made untimely adjustments or incorrectly calculated the required
              payments. These servicing failures are identified in Ocwen’s records for these loans
              by a combination of certain comment codes. 36 I identified ARM servicing failures
              by reviewing borrowers with these comment codes and through Ocwen response to
              Request 48 from the Bureau’s Fourth Set of Requests for Productions. 37

                        D. OTHER SERVICING FAILURES

       27. In addition to the populations in Table 1 for which I calculated damages, Ocwen
              internal documents identify additional populations of borrowers who appear to have
              experienced numerous other servicing failures. Table 2 below highlights examples




       34
            OCW-030-0024009.
       35   OCW-030-0024021 at 22.
       36
            Arnett Deposition 29:3-40:4.
       37
            OCW-CFPB-001-06048934; OCW-CFPB-001-06048935.
                                                       11
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 16 of
                                      134
                                                     Privileged and Confidential


              of these types of failures and the number of loans potentially impacted by these
              failures.

            Table 2: Number of Select Servicing Failures Identified by Ocwen that are Not
                              Accounted for in the Damages Analysis


                                                                                    Number of Failures
                                                Servicing Failure                  Identified by Ocwen
                                                       [A]                                  [B]

                     [1]   Loan Verification Errors                                       628,152
                     [2]   Failure to Send Annual Escrow Statements                       147,589
                     [3]   Inaccurate Reinstatement Quotes                                 82,763
                     [4]   Escrow Shortage Errors                                          36,054
                     [5]   Interest Only Errors                                             4,216
                     [6] Total                                                            898,774

                     Sources:
                     [1] OCW-CFPB-001-00083874; OCW-CFPB-001-00083901. The number in the table
                     reflects the number of unique loans.
                     [2] OCW-CFPB-001-01294664.
                     [3] Rogs 5–8, Exhibit I.
                     [4] Rog 12, Exhibit H.
                     [5] OCW-024-0103993; OCW-024-0104007.
                     [6]: = [1] + [2] + [3] + [4] + [5]

       IV.      OVERVIEW OF THE DAMAGES FRAMEWORK

                A.         ECONOMIC BACKGROUND ON OPPORTUNITY COSTS AND PAYMENT
                           SHOCKS

       28. Two concepts that are important to understanding the harm that flows from Ocwen’s
              servicing errors are “opportunity cost” and “payment shock.” Both concepts are
              well established in economics. Applied in the context of mortgage servicing and the
              Ocwen litigation, these concepts generally relate to overcharging and undercharging
              borrowers. That is, changing the payment flow 38 between the borrower and Ocwen
              can lead to opportunity costs and additional adverse credit events—such as
              mortgage default—through payment shocks. I explain both concepts more fully
              below.



       38
            “Payment flow” refers to the periodic or lump sum payment over time from the borrower to Ocwen,
            and vice versa, such as a monthly escrow payment or surplus check.39 Susan L. Ettner, “The
            Opportunity Costs of Elder Care,” Jounral of Human Resources, 1996, 31(1): 189-205.
                                                                 12
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 17 of
                                      134
                                           Privileged and Confidential


       29. Economists typically define “opportunity costs” as the value of the best alternative(s)
              that are not chosen. The concept is ubiquitous in the field of economics. As
              examples, labor economists have studied the “opportunity cost” of caregiving over
              working in the formal labor market 39 while health economists have evaluated the
              trade-off between investing in one medical intervention over another treatment
              option. 40

       30. A payment shock is a “sudden … change in payment obligations that a consumer
              cannot control,” 41 such as an increase in interest rates after the expiration of a
              “teaser rate” for an adjustable rate mortgage (ARM). Particularly after the economic
              recession, researchers have studied the impact of payment shocks arising from
              changes in the interest rate for ARMs or balloon payments at the end of the draw
              period for home equity lines of credit (HELOCs) on credit outcomes. Studies have
              generally shown found that shocks lead to higher default rates, although the
              magnitude of the effect can vary along dimensions such as the loan’s performance
              history.

       31. deRitis, Kuo, and Liang (2010) analyzed the effect of payment shocks from interest
              rate resets for ARMs caused by either the expiration of the teaser rate or by an
              increase in the index rate to which the interest rate is pegged. 42 Focusing on
              subprime hybrid ARMs from 1998-2008, the authors found that both sources of
              payment shocks increased the probability that the borrower transitioned to a higher
              level of delinquency; the effect was larger for shocks driven by teaser rates and for
              borrowers who had been current on payments prior to the shock. Di Maggio et al.
              (2017) found that ARM interest resets that reduced mortgage payments led to
              increases in auto purchases and repayment of household debt. 43



       39
            Susan L. Ettner, “The Opportunity Costs of Elder Care,” Jounral of Human Resources, 1996, 31(1):
            189-205.
       40
            Louise B. Russell, “Opportunity Costs in Modern Medicine,” Health Affairs, 1992, 11(2):162-169.
       41
            Nidhi Verma, “A deeper understanding of payment shock dynamics,” Journal of Risk Management
            in Financial Institutions, 2017, 10(3): 276.
       42
            Cristian deRitis, Chionglong Kuo, and Yongping Liang, “Payment shock and mortgage
            performance,” Journal of Housing Economics, 2010, 19: 295-314.
       43
            Marco Di Maggio, Amir Kermani, Benjamin J. Keys, Tomasz Piskorski, Rodney Ramcharan, Amit
            Seru, and Vincent Yao, “Interest Rate Pass-Through: Mortgage Rates, Household Consumption,
            and Voluntary Deleveraging,” American Economic Review, 2017, 107(11): 3550-3588.

                                                        13
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 18 of
                                      134
                                          Privileged and Confidential


       32. On HELOCs, Johnson and Sarama (2015) estimated that HELOCs reaching the end of
              the draw were 2.9 percentage points more likely to default than HELOCs not
              reaching the end of the draw. For higher-risk borrowers (i.e., credit scores below
              725 and combined-loan-to-value ratios above 80 percent) with a balloon HELOC,
              the default rate on the loan was 16 percentage points higher at the end of draw
              relative to a higher-risk HELOC that did not reach end of draw. 44 Epouhe and Hall
              (2016) and Qi and Scheule (2016) analyzed both the timing and payment size of the
              shock using data from the Office of the Comptroller of the Currency Home Equity
              Loan-Level Data and similarly found heightened default risk. 45

                        B. BACKGROUND ON OVERCHARGES AND UNDERCHARGES

       33. In general, Ocwen’s servicing failures deprived borrowers of timely and accurate
              information on the status of their loans, increasing their uncertainty and denying
              them opportunities to make their best use of funds they were owed, and subjecting
              them to payment shocks from being overcharged or undercharged. These
              overcharges and undercharges damages borrowers in at least two measurable ways.
              First, in light of such unexpected payments, borrowers may have turned to
              expensive sources of funding to meet their mortgage obligations, or have been
              denied the opportunity to reduce expensive unsecured debt obligations. Second,
              borrowers are also potentially harmed as overcharges and undercharges may have
              precipitated adverse credit events—namely, delinquency, foreclosure, and
              bankruptcy—imposing significant harm. As further detailed below, these harms are
              illustrated in Figure 2 (overcharges) and Figure 3 (undercharges). In addition to
              these harms, it is worth noting that some adverse credit events can lead to additional
              social costs, that is, costs to others not involved in the loan servicing transactions
              such as negative impacts on surrounding home values, lost government tax
              revenues, and increased demands for social services. I discuss these costs in section
              VI.D below.


       44
            Kathleen W. Johnson and Robert F. Sarama, “End of the Line: Behavior of HELOC Borrowers
            Facing Payment Changes,” Finance and Economics Discussion Series 2015-073, Washington:
            Board of Governors of the Federal Reserve System, http://dx.doi.org/10.17016/FEDS.2015.073 at
            p. 17 and Table 4, p. 32.
       45
            Onesime Epouhe and Arden Hall, “Payment shock in HELOCs at the end of the draw period,”
            Journal of Economics and Business, 2016, 84: 131-147 and Min Qi and Harald Harry Scheule, “The
            Impact of Positive Payment Shocks on Mortgage Credit Risk–A Natural Experiment from Home
            Equity Lines of Credit at End of Draw,” available at SSRN 2781359, 2016.
                                                       14
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 19 of
                                      134
                                            Privileged and Confidential


       34. As shown in Figure 2, a borrower who experienced an overcharge may or may not
              have been able to pay the amount that Ocwen demanded. If she had paid the
              additional amount, then the overpayment would constitute an opportunity cost. For
              example, the borrower could have applied those funds to another use such as paying
              down her credit card debt and thereby avoid interest charges.

       35. If the borrower was not able to pay the additional amount demanded by Ocwen or was
              unable to pay on other credit accounts, then she may have subsequently experienced
              an adverse credit event such as delinquency, bankruptcy, or foreclosure. Bankruptcy
              and foreclosure would impose transaction costs including legal fees and moving
              expenses as well as equity loss on the home value. Additional costs may include
              deteriorated health of the borrower, reduced property values in the neighborhood,
              and higher crime rates.

                                Figure 2: Harm Flowing from Overcharges




       36. Undercharges operate differently. With an undercharge, if Ocwen seeks to collect that
              undercharge at a later date, then the borrower would receive a payment shock. This
              payment shock occurs when Ocwen, at the time of recoupment, demands a higher
              payment that the borrower did not anticipate or was unable to absorb (Figure 3). 46
              The borrower may fall into an adverse credit event, and the repercussions would be
              similar to those that were described in the paragraph above.




       46
            See ¶ 30 above for a brief summary of the literature on payment shocks.
                                                         15
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 20 of
                                      134
                                            Privileged and Confidential


                                Figure 3: Harm Flowing from Undercharges




       37. I quantify the impacts for both sets of harms: (1) opportunity costs for borrowers who
              were overcharged and (2) the harm resulting from an adverse credit event as
              measured through transaction costs and equity losses following:

                    a. For opportunity costs, I modeled the payment flows from the borrower to
                        Ocwen and, when applicable, remediated payments from Ocwen to the
                        borrower. More specifically, I modeled the difference in payment flows
                        between the borrower and Ocwen in the but-for world without, a world
                        without Ocwen’s servicing failure and the actual flows. I then calculated
                        the net present value (“NPV”) of the difference in payment flows to arrive
                        at damages capturing the loss to borrowers in interest that could have been
                        avoided, assuming that they have credit card debt, and at the margin could
                        have reduced this debt. 47 This is described below in section V.

                    b. For transaction costs and equity loss associated with adverse credit events,
                        I focused on additional foreclosures that resulted from Ocwen’s servicing
                        failures. 48 I developed an econometric model to estimate the increase in


       47
            For a more detailed explanation of why I apply an average credit card interest rate to quantify
            opportunity costs, see ¶¶ 41-42.
       48
            In the damages analysis of adverse credit events resulting from Ocwen’s servicing failures, I focus
            on foreclosures because bankruptcy and delinquency are noisier outcomes. A borrower may file for

                                                         16
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 21 of
                                      134
                                             Privileged and Confidential


                         the probability of foreclosure per month after Ocwen failed to meet its
                         obligations to its borrowers. Having estimated the increase in probability, I
                         calculated the number of additional foreclosure events and applied an
                         average cost per foreclosure to arrive at monetary damages to
                         homeowners. This is described in detail below in section VI.

       38. Because transaction costs and equity losses to homeowners only capture a fraction of
              damages to Ocwen’s borrowers, I discuss social costs, including reduced access to
              credit, that can be difficult to quantify in dollars. I provide a summary of the
              literature on social costs, including both non-monetary consequences to
              homeowners and costs to the community, and papers that use credit reporting data
              to study reduced access to credit following foreclosure.

        V.      OPPORTUNITY COSTS FROM OVERPAYMENTS

       39. One consequence of Ocwen’s servicing failures was to deprive borrowers of the
              ability to use their money for alternative beneficial uses of their choice, and instead,
              to overpay Ocwen. For example, instead of overpaying Ocwen, borrowers who
              accrued surpluses as a result of Ocwen’s failure to perform a timely escrow analysis
              may have preferred to redirect these overpayments to pay down more costly debt
              and thereby avoided extra interest payments. 49 As discussed above, I refer to this
              type of harm as an “opportunity cost,” because Ocwen’s borrowers missed the
              opportunity to allocate funds to more productive uses. 50

       40. To measure the opportunity cost of borrowers’ overpayments to Ocwen because of
              Ocwen’s conduct, I first constructed the monthly stream of overpayments from the
              borrower to Ocwen during the period of harm (e.g., the period between the date
              when Ocwen should have completed the analysis and the date when Ocwen
              performed the belated escrow analysis) using information provided by Ocwen


            bankruptcy because of worsening credit in their non-mortgage accounts, which I am not able to
            observe for Ocwen’s borrowers. Borrowers may transition in and out of delinquency fairly
            frequently for reasons that may be related to transient shocks to the borrower whereas transitions in
            and out of foreclosure are less common.
       49
            Other uses include delaying preventative healthcare visits, which could have lasting health
            consequences, avoiding delinquency on other accounts, and contributing to savings. I do not
            quantify these damages, which may be even larger than accumulated interest payments on credit-
            card debt.
       50
            See ¶ 29 above on opportunity costs in the economics literature.
                                                          17
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 22 of
                                      134
                                         Privileged and Confidential


             through Interrogatory Responses and Requests for Production. Next, I constructed
             the monthly stream of net payments from Ocwen to the borrower after the period of
             harm. In the context of late escrow analyses, this would vary depending on the
             borrower’s escrow status at the single point in time when the escrow analysis was
             completed; a lump sum payment to the borrower if the escrow status reflects a
             surplus at that point in time, or a series of equal monthly reductions in monthly
             escrow amounts if the borrower’s escrow status reflects a shortage at that point in
             time. Third, I calculated the NPV of these net payment streams to the month prior to
             the date when the servicing failure started (e.g., the month before an escrow analysis
             should have been completed but was not); this value would capture the interest
             owed to the borrower on his or her overpayments.

       41. The results of this type of analysis are sensitive to the interest rate applied. Thus, I
             present results under three different assumptions of the annual interest rate. These
             rates bound what I consider a reasonable interest rate faced by the affected Ocwen
             borrowers on other outstanding debt. I chose to use a range of average credit card
             interest rates to estimate opportunity costs because in today’s economy, credit card
             rates are a reasonable, if not conservative, estimate of the borrower’s marginal cost
             of credit. If the borrower paid her credit card debt, she would avoid interest
             payments in the future. Further, credit cards are a widely used source of household
             credit in the U.S. The number of credit card accounts is approximately 500
             million.51 Moreover, credit card rates are typically lower than the rates that
             economists generally accept as a household’s time value of money, and is therefore
             conservative.

       42. Specifically, since at least the 1970s, numerous papers in the economics literature
             have attempted to estimate the amount that households are willing to give up on a
             future date in return for having cash today, which is also called the household’s time
             value of money, or discount rate. Consumers are credit-constrained if they max out
             their credit cards and other sources of unsecured debt, and in this case their discount
             rates will be at least as high as the highest interest rate on any form of unsecured
             debt available to them. In a seminal paper published in 1979, the discount rate for

       51
            Federal Reserve Bank of New York, Center for Microeconomic Data, Quarterly Report on
            Household Debt and Credit, 2019: 2Q (Released August 2019)
            www.newyorkfed.org/microeconomics.
                                                     18
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 23 of
                                      134
                                            Privileged and Confidential


              lower income households could be as high as 27 percent to 89 percent—well above
              the credit card rates that I use in this model. Note, estimates of household discount
              rates identified in the literature can vary because they are sensitive to factors such as
              the empirical approach (e.g., field versus experimental study) and the time period
              over which the analysis is conducted. Because of this variance in rates, I have
              chosen to use credit card interest rates in my analysis. Credit card rates also lie
              below the ranges of consumer discount rates found in the literature. 52

       43. The three specific rates that I apply in my analysis are:

                    a. As a lower bound, I apply 13 percent, which is the average annual
                        commercial bank interest rate on credit card plans for accounts assessed
                        interest in 2014. This series is published by the Federal Reserve Board of
                        Governors, and interest rates range from 13.19 percent in 2014 to
                        16.04 percent in 2018. 53

                    b. As a midpoint, I apply 16 percent, which is the approximate average
                        annual effective interest rate on general purpose revolving accounts among
                        near-prime, subprime, and deep subprime borrowers in 2017. 54 This
                        number comes from the Consumer Finance Protection Bureau’s report,
                        “The Consumer Credit Card Market” and is consistent with the average
                        minimum annual percentage rate across types of cards reported by the U.S.
                        News and World Report. 55

                    c. As an upper bound, I apply 20 percent, which is the approximate average
                        retail annual percentage rate for the same group of borrowers as (b)




       52
            See Shane Frederick, George Loewenstein, and Ted O’Donoghue, “Time Discounting and Time
            Preference: A Critical Review,” Journal of Economic Literature, June 2002, 40: 351-401 and Jerry
            Hausman, “Individual Discount Rates and the Purchase and Utilization of Energy-Using Durables,”
            The Bell Journal of Economics, Spring 1979, 10(1): 33-54.
       53
            https://www.federalreserve.gov/releases/g19/current/ (last viewed on May 1, 2019). See also
            https://fred.stlouisfed.org/series/TERMCBCCINTNS (last viewed on May 1, 2019).
       54
            Consumer Finance Protection Bureau, “The Consumer Credit Card Market,” December 2017, p. 79
            (Figure 6).
       55
            “Average Credit Card APR,” U.S. News & World Report, July                              1,   2019,
            https://creditcards.usnews.com/articles/average-apr (last viewed on August 5, 2019).

                                                         19
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 24 of
                                      134
                                            Privileged and Confidential


                        above. 56 This is a conservative rate relative to the average maximum
                        annual percentage rate from a 2018 survey from the U.S. News and World
                        Report, which ranges from 20.55 percent to 26.93 percent across card
                        types. 57

       44. Applying this method described in ¶ 40 to the Late Escrow Analysis population, 58 I
              find that damages to borrowers range from $1.2 million to $1.7 million depending
              on the interest rate. These results only reflect damages for borrowers identified in
              Rogs 1–4, Exhibit C with both overcharges and a late analysis date. For loans with
              overcharges but no late analysis dates, 59 I am not able to reliably calculate damages
              without further information about the time period over which Ocwen acquired the
              accrued surplus.

       45. Using the same approach described in ¶ 40, I estimated that damages to borrowers for
              failures related to PMI Overcharges would be $0.3 million to $0.4 million. For
              ARM Servicing Errors, damages range from $0.3 million to $0.4 million.

       46. Further, I understand that there are other servicing errors that may have also led to an
              overcharge. For loans with overpayments resulting from other servicing failures,
              such as Ocwen’s failure to timely apply escrow shortage payments as identified in
              Rog. 12, I reserve the right to amend the damages calculation should relevant
              information be made available, for this overpayment population, such as: (1) the
              overpayment amount that the customer paid; (2) the date it was paid; and (3) the
              date that Ocwen adjusted the borrower’s monthly escrow payment to account for
              this shortage payment.




       56
            Consumer Finance Protection Bureau, “The Consumer Credit Card Market,” December 2017, p. 78
            (Figure 5).
       57
            “Average Credit Card APR,” U.S. News & World Report, July                                1,   2019,
            https://creditcards.usnews.com/articles/average-apr (last viewed on August 5, 2019).
       58   Specifically, I use information provided by Ocwen in Rogs 1-4, Exhibits A-F.
       59
            There are several reasons why some loans would not have an actual analysis date; examples include
            (1) Ocwen did not complete the escrow analysis before the date when the data was extracted from
            Ocwen’s database; (2) the loan was transferred to another servicer before Ocwen completed an
            escrow analysis; or (3) the loan was charged off before Ocwen completed an escrow analysis.
            Although Ocwen did not report an actual analysis date for these loans, Ocwen did provide an
            accrued surplus without further information about what “end date” was used to calculate the accrual.
                                                          20
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 25 of
                                      134
                                             Privileged and Confidential


       47. The remainder of this section is organized as follows: Sections V.A, V.B, and V.C
              provide details on my calculations for the Late Escrow Analyses, PMI Overcharges,
              and ARM Servicing Failures populations, respectively. In each of these sections, I
              describe my methodology to construct net payment flows and conclude with a
              summary of damages from overpayments caused by the servicing failure.

                A.       OPPORTUNITY COSTS FOR THE LATE ESCROW ANALYSIS POPULATION

       48. In their Verified Responses to Interrogatories 1-4, Exhibit C, Ocwen provided
              information—on a loan-by-loan basis—about which loans had a late escrow
              analysis between January 1, 2014 and January 8, 2018, dates when the escrow
              should have been completed (“but-for analysis date”) and when the belated escrow
              was completed (“actual analysis date”), and the overcharged amount between those
              dates. 60 For these loans with late escrow analyses, Ocwen also provided information
              in Exhibit F about the loan’s surplus or shortage 61 balance on the late analysis date,
              the number of spread months if the loan had a shortage, the refund amount and date
              if the loan had a surplus. 62 Based on the information in Exhibits C and F, I construct
              the net payment flow from the borrower to Ocwen, as I will discuss in more detail
              below.

       49. Because the overcharge that Ocwen reports is a difference between escrow balance
              levels between the actual and but-for worlds, one cannot assume that all
              overcharges were paid by borrower. The reason is that an escrow balance can



       60
            In this section, I use the term “overcharge” to refer to the accrued surplus. “Accrued surplus” means
            that the borrower’s escrow shortage or surplus balance is higher in the actual world on the actual
            analysis date than her balance would have been in the but-for world, possibly on the but-for analysis
            date although Ocwen’s workpapers does not make it clear. The escrow balance may be higher in the
            actual world because the customer made larger monthly payments than she would have if Ocwen
            had completed the escrow analysis on time.
       61
            A shortage on the escrow account means that the borrower does not have sufficient funds in her
            escrow account to maintain an escrow balance above a statutory minimum throughout the year.
            More precisely, the shortage is a difference between the borrower’s actual escrow balance at the
            start of the computation year and the escrow balance required at the start of the computation year
            such that the escrow’s balance will not fall below the cushion amount during the year. The cushion
            amount is generally two times the target amount, which is the monthly payment required to cover
            the forecasted disbursements in the computation year. According to RESPA, the maximum cushion
            that a servicer may charge is “one-sixth (1/6) of the estimated total annual payments from the escrow
            account” (Regulation X §1024.11(c)(i)).
       62
            For some borrowers, the actual analysis date was blank. Borrowers who were bankrupt at the time
            of the but-for analysis date often did not have a numerical value for the accrual surplus.

                                                          21
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 26 of
                                      134
                                            Privileged and Confidential


              increase for (at least) two reasons: first, the borrower makes a payment into the
              account, and second, the servicer gives a credit to the account. 63 To be conservative,
              I attempt to identify borrowers who actually paid the overcharge amounts by
              focusing on borrowers who were current on the late analysis date and whose regular
              escrow payments exceeded the overcharge amount during the period when the
              escrow analysis was delayed.

       50. I quantified the opportunity cost to borrowers who overpaid because of Ocwen’s
              failure to perform a timely escrow analysis. This population is limited to those
              borrowers Ocwen identified in Rogs 1–4, and who, based on Ocwen’s data, were
              overcharged during the damages period. 64 For this population, the period of harm is
              the period of time between the but-for analysis date and the late analysis date.
              Because Ocwen failed to perform the annual escrow analysis on the but-for analysis
              date, it also did not adjust the monthly escrow payment to reflect the amount that it
              should have collected had it performed this analysis. 65

       51. The borrower’s escrow balance on the actual analysis date is independent of whether
              or not the borrower was overcharged as a result of Ocwen’s servicing failure. An
              overcharge means that the borrower’s escrow balance was higher in the actual world
              relative to the but-for world, but it has no implications on the escrow balance level
              at a point in time. For example, a borrower with an overcharge of $100 may have
              had a shortage of -$150 in the but-for world and -$50 in the actual world.
              Alternatively, this borrower may have had a shortage of -$75 in the but-for world
              and a surplus of $25 in the actual world. As a third alternative, this borrower may
              have had a surplus of $50 in the but-for world and a surplus of $150 in the actual
              world. In all three cases, the borrower would appear to have an overcharge of $100,
              but her escrow balance on an analysis date could be either a shortage or surplus.



       63
            For example, when a borrower gets a loan modification, the servicer may use credits to the escrow
            balance for principal adjustments.
       64
            In this section, I count the number of borrowers but in some cases, borrowers can have multiple late
            escrow analyses.
       65
            For example, suppose that a borrower was paying a monthly escrow payment amount of $200 and
            her insurance premiums were decreasing. When Ocwen performs an escrow analysis, the borrower’s
            monthly payment would be lowered, say by $20 per month. If Ocwen does not complete a timely
            escrow analysis, then the borrower would continue to pay $200 when she should, instead, pay $180.
            Ocwen overcharges this borrower by $20 per month.
                                                          22
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 27 of
                                      134
                                           Privileged and Confidential


       52. A borrower’s balance—surplus or shortage— on the late analysis date, while relevant,
              does not alter the fact that all of these borrowers were overcharged during the
              damages period. The reason why the escrow status at the late analysis date is
              relevant is because the escrow status on this date determines how a borrower would
              have had their overcharged escrow amount “refunded” to them. Borrowers with an
              escrow status of surplus on the late analysis date would have received a one-time
              lump sum check as a refund. Borrowers with an escrow status of shortage on the
              late analysis date, however, would be “refunded” monthly, as a portion of their
              overpayment would be applied proportionally to lower each subsequent shortage
              payment. I detail this analysis further below.

       53. Sections V.A.1 and V.A.2 describes the methodology to construct the net payment
              flow from the borrower to Ocwen and vice versa. Descriptive statistics about the
              overcharge amounts and number of days between the date when the escrow analysis
              should have been completed and date when the late escrow analysis was completed
              are shown in section V.A.3. Damages on the overpayments are presented in V.A.4.

                        1. Categorizing the Harmed Population Delinquency Status and
                           Shortage/Surplus Balance on Key Dates

       54. Ocwen identifies 391,603 instances of late escrow analyses since 2014. 66 Among
              these instances, 195,153 failures resulted in overcharges. 67

       55. As discussed in ¶ 49, to be conservative, I have not included all borrowers with
              overcharges in the opportunity costs damages analysis. I imposed two criteria to
              identify borrowers who were overcharged and who likely made the overpayment:

                        a. First, I only included borrowers who were current on the late analysis
                            date. 68 This assumption ensures that, if the borrower was current on the
                            late analysis date, then the borrower likely paid the overcharge
                            amount. 69 In contrast, if the borrower was delinquent on the late



       66
            Ocwen provided this information as Rogs 1-4, Exhibit C.
       67   Rogs 1-4, Exhibit C.
       68
            “Current” means that the borrower is up to date on her monthly mortgage payments.
       69
            As I discussed in ¶ 49, a borrower may appear to have an overcharge for reasons aside from
            overpayments.
                                                        23
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 28 of
                                      134
                                            Privileged and Confidential


                             analysis, then she may have not paid the overcharged amount and was
                             therefore deemed to have fallen behind on escrow payments.

                        b. Second, even within this subpopulation, I attempted to exclude
                             individuals who did not appear to have made sufficient payments to
                             have covered the overcharge. I only include borrowers for whom I can
                             verify made escrow payments in excess of the overcharged amount. 70

       56. Figure 4 shows the number of borrowers for whom I can observe overpayments based
              on the criteria that I described above. The total number of borrowers that meet both
              criteria is 93,223. These borrowers can be divided into six groups according to their
              delinquency status as of the but-for analysis date and their escrow status
              (surplus/shortage) on this date and on the actual analysis date. 71

        Figure 4: Count of Loans in Untimely Escrow Population by Groups With Evidence
                                        of Overpayment
                                                                         Actual Analysis Date
                                                                         Surplus     Shortage
                                                                         Current      Current
                                                   Current                 27,068
                                             Surplus
                                                   Delinquent                1,316
                    But-For Analysis Date
                                                   Current                   6,145       56,321
                                          Shortage
                                                   Delinquent                 371         2,002

       57. In summary, I estimate opportunity cost damages attributed to servicing failures
              among the Late Escrow Analyses population with overcharges that meet the
              following criteria:

                        c. Borrower was current on the late analysis date;

                        d. Borrower’s escrow payments between the but-for analysis date and late
                             analysis date exceeded the overcharge amount.



       70
            In Ocwen’s transaction history data, which Ocwen produced in response to Request 22 from the
            Bureau’s Fifth Set of Requests, I observe regular, spread, and escrow payments over the period of
            harm. I calculated the total amount sent by the borrower that was allocated to their escrow accounts
            and verified that the total escrow payment over the period of harm was at least as large as the
            overcharge amount.
       71
            Note that there are eight possible combinations of these variables, but I only identify six groups.
            This is because a borrower who overpaid into her escrow account cannot start with a surplus on the
            but-for analysis date and end with a shortage on the actual analysis date.
                                                          24
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 29 of
                                      134
                                            Privileged and Confidential


                        2. Modeling Payment Flows for Overpayments Because of Ocwen’s
                           Late Escrow Analyses

       58. To estimate the forgone interest on overpayments that constitute the opportunity costs
              damages, I construct monthly payment flows capturing both the amount that the
              borrower overpaid to Ocwen before the late analysis date and Ocwen’s net
              payments to the borrower after the late analysis date. I then applied an NPV
              calculation on the payment flows to estimate damages.

       59. The timing of the borrower’s net payment flow after the late escrow analysis is
              important to the analysis. There are two possible payment streams: first, the
              borrower may have received a surplus check in a lump sum after the late escrow
              analysis; or second, the borrower may have had a reduction in the monthly escrow
              payment because of a reduced shortage spread (relative to the but-for world in
              which the borrower was not overcharged). 72 I use the term “repayment method” to
              refer to these two payment streams. Figure 5 shows how I assigned repayment
              methods to failures in the harmed population that met the criteria outlined in ¶ 55.
              The numbers in parentheses represent the number of borrowers in each category.




       72
            In the analysis, the overpayment is equally spread across months between the but-for analysis date
            and actual analysis date. In practice, borrowers who had a surplus on the but-for analysis date and
            were current would have received a surplus check from Ocwen within 30 days of the escrow
            analysis. I did not implement the surplus check on the but-for analysis date in my analysis because
            of analytical complications such as how to model the payment flow if the overcharge amount
            exceeds the surplus on the but-for analysis date. In the NPV framework, equally spreading the
            overpayment would error on understating damages relative to a lump-sum payment after the but-for
            analysis date.

                                                         25
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 30 of
                                      134
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 31 of
                                      134
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 32 of
                                      134
                                                 Privileged and Confidential


                   single borrower, Loan No.                      . Column [1] shows that over the period of
                   harm, an overcharge of $361.74 76. Column [2] shows the implied monthly
                   overpayment of $90.44 over the period of harm of 4 months. Rogs 1-4, Exhibit C
                   shows that the late analysis on July 2014 found a surplus of $602.46, and that this
                   amount was refunded to the borrower in August 2014. Since the surplus refund
                   amount was larger than the overcharge of $361.74, I model the full repayment of the
                   accrued surplus on the surplus refund date of August 2014. This decision is shown
                   in column [3]. Similar to the prior example, I calculate net payment flows from the
                   perspective of the borrower in column [4], and an NPV of the payment flows in
                   column [5]. This results in total opportunity cost damages of $11.44 for this loan.

              Figure 7: Example for “Lump Sum” Repayment Method (Loan                                                  )
                                                                                                         NPV of Net
                                                  Accrued    Borrower              Ocwen Net Borrower     Borrower
                                                  Surplus Overpayment          Repayment Overpayments Overpayments
                                                       [1]         [2]                [3]          [4]           [5]
       But-For Analysis Date      Mar-14
                                  Apr-14                             $90.44                          $90.44           $89.25
                                  May-14                             $90.44                          $90.44           $88.07
                                  Jun-14                             $90.44                          $90.44           $86.91
       Actual Analysis Date        Jul-14         $361.74            $90.44                          $90.44           $85.77
       Refund Date                Aug-14                                            $361.74        -$361.74         -$338.56

                                                                                Opportunity Cost Damages              $11.44

       Sources: Rogs 1-4, Exhibits C and F.
       Notes:
       [2]: [1] / Number of Months between Apr-14 and Jul-14.
       [3]: [1].
       [4]: [2] - [3].
       [5]: Calculated using an annual interest rate of 16 percent to March 1, 2014, the beginning of month of the But-for
       analysis date. The monthly interest rate is 0.16/12, or 1.33 percent. Opportunity cost damages is the sum of [5].


       62. Lastly, for borrowers with the escrow status reflecting a surplus on the late analysis
                   date, and where the overcharge is larger than the surplus on the late analysis date, I
                   apply the “Lump Sum and Spread” Repayment Method. In order to have an
                   overcharge greater than the surplus, the account would have had a shortage on the
                   but-for analysis date. I model a combination of the two repayment methods
                   aforementioned. Using Loan                      as an example shown in Figure 8:
                   overcharge over the period of harm is $133.90 (from Rogs 1-4, Exhibit C, shown in



       76
             Rogs 1–4, Exhibit C.
                                                                28
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 33 of
                                      134
                                       Privileged and Confidential


            column [1]). The late analysis performed in March 2015 revealed a surplus of
            $119.07 in the account (from Rogs 1-4, Exhibit F). Rogs 1-4, Exhibit F also shows
            that the surplus was refunded the month after, in April 2015. Since the surplus was
            smaller than the overcharge, and since the loan would have had a shortage on the
            but-for analysis date, I model the remaining accrued surplus of $14.83 (= $133.90 -
            $119.07) as being spread across 12 months following the late analysis date. Both
            lump sum and spread repayments are calculated in column [4]. Columns [5] and [6]
            calculate the net payment flows from the perspective of the customer and the NPV
            of the flows. These calculations result in opportunity cost damages of $8.27 for this
            loan.




                                                   29
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 34 of
                                      134
                                                      Privileged and Confidential


                   Figure 8: Example for “Lump Sum and Spread” Repayment Method
                                           (Loan        )

                                                                                                                        NPV of
                                                                                                                  Net      Net
                                                                                       Borrower              Borrower Borrower
                                                                  Accrued                 Over-    Ocwen Re-    Over-    Over-
                                                                  Surplus      Surplus payment      payment payments payments
                                                                       [1]         [2]       [3]         [4]       [5]      [6]
       But-For Analysis Date                  Jul-14
                                            Aug-14                                        $16.74                 $16.74     $16.52
                                            Sep-14                                        $16.74                 $16.74     $16.30
                                            Oct-14                                        $16.74                 $16.74     $16.09
                                            Nov-14                                        $16.74                 $16.74     $15.87
                                            Dec-14                                        $16.74                 $16.74     $15.66
                                             Jan-15                                       $16.74                 $16.74     $15.46
                                            Feb-15                                        $16.74                 $16.74     $15.26
       Actual Analysis Date                 Mar-15                 $133.90     $119.07    $16.74                 $16.74     $15.05
       Lump Sum + Refund Spread (12 months) Apr-15                                                   $120.31   -$120.31   -$106.79
       Refund Spread (12 months)            May-15                                                     $1.24     -$1.24     -$1.08
       Refund Spread (12 months)            Jun-15                                                     $1.24     -$1.24     -$1.07
       Refund Spread (12 months)              Jul-15                                                   $1.24     -$1.24     -$1.05
       Refund Spread (12 months)            Aug-15                                                     $1.24     -$1.24     -$1.04
       Refund Spread (12 months)            Sep-15                                                     $1.24     -$1.24     -$1.03
       Refund Spread (12 months)            Oct-15                                                     $1.24     -$1.24     -$1.01
       Refund Spread (12 months)            Nov-15                                                     $1.24     -$1.24     -$1.00
       Refund Spread (12 months)            Dec-15                                                     $1.24     -$1.24     -$0.99
       Refund Spread (12 months)            Jan-16                                                     $1.24     -$1.24     -$0.97
       Refund Spread (12 months)            Feb-16                                                     $1.24     -$1.24     -$0.96
       Refund Spread (12 months)            Mar-16                                                     $1.24     -$1.24     -$0.95

                                                                                           Opportunity Cost Damages         $8.27

       Sources: Rogs 1-4, Exhibits C and F.
       Notes:
       [3]: [1] / Number of Months between Aug-14 and Mar-15.
       [4]: [2] + ( [1] - [2] ) / 12 for Apr-15, ( [1] - [2] ) / 12 for May-15 onwards.
       [5]: [3] - [4].
       [6]: Calculated using an annual interest rate of 16 percent to July 1, 2014, the beginning of month of the But-for
       analysis date. The monthly interest rate is 0.16/12, or 1.33 percent. Opportunity cost damages is the sum of [6].


                            3. Descriptive Statistics of Late Escrow Analyses Resulting in
                               Overpayments

       63. As shown in Table 3 below, I find that there were 93,223 servicing failures that
                caused borrowers to overpay Ocwen between but-for analysis date and late analysis
                date. Among these borrowers, the average overcharge per late escrow analysis is
                $208, and the average number of months between the missed and late escrow
                analysis dates is 1.4.




                                                                       30
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 35 of
                                      134
                                                 Privileged and Confidential


              Table 3: Descriptive Statistics of the Subgroups in the Late Escrow Analyses
                   Population that Are Included in the Opportunity Costs Damages

               On Missed Analysis Date:          On Late Analysis Date:                            Average Per Failure
                Shortage/                        Shortage/       Loan            Number of        Accrued     # Months
                 Surplus    Loan Status           Surplus       Status            Failures        Surplus        Late
                   [A]           [B]                [C]           [D]                [E]            [F]           [G]
        [1]      Surplus       Current            Surplus         Current           27,068          $205             1.4
        [2]      Surplus       Delinquent         Surplus         Current            1,316          $426             2.4
        [3]      Shortage      Current            Surplus         Current            6,145          $325             1.5
        [4]      Shortage      Delinquent         Surplus         Current              371          $669             3.5
        [5]      Shortage      Current            Shortage        Current           56,321          $187             1.2
        [6]      Shortage      Delinquent         Shortage        Current            2,002          $280             2.7
        [7]                                                            Total:       93,223          $208             1.4

       Sources: Rogs 1-4, Exhibits C and F; Ocwen’s Response to Request 5 from the Bureau’s Fifth Set of Requests for
       Production; Ocwen’s response to the Civil Investigation Demand (April 2016).
       Notes: In this table, “borrower” is synonymous with a discrete instance of a servicing failure. Interest rates reported
       above the columns are annual.
       [7][E]: = Sum of [1][E] through [6][E]
       [8][E]: Weighted average overcharge across borrowers.
       [9][E]: Weighted average number of months between the missed escrow analysis and the late escrow analysis across
       borrowers.

                            4. Summary of Damages for Late Escrow Analyses Resulting in
                               Overpayments

       64. Table 4 presents damages by subgroup in the Late Escrow Analyses Population based
                on the loan’s escrow balance status (shortage or surplus) and loan status on the but-
                for analysis date and the late analysis date. Columns [F], [G], and [H] show the
                results of the analysis based on the three interest rates discussed in ¶ 41. Overall,
                damages range from $1.2 million to $1.7 million.77 Across the subgroups, damages
                are highest for loans that were current on both the but-for analysis date and late
                analysis date and that had shortages on both dates (see row [5]); damages estimates
                range from $0.9 million to $1.4 million. As expected with the NPV framework,
                damages for subgroups in which Ocwen’s pays a surplus check to the borrower after
                the late analysis date is tend to be smaller because the period over which interest
                would accrue on the borrower’s overpayment is shorter.




       77
              If asked, I would be able to allocate damages across individual loans and to scale damages to a
              January 10, 2014 start date.
                                                                 31
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 36 of
                                      134
                                                Privileged and Confidential


       Table 4: Damages for the Late Escrow Analyses Population that Overpaid Ocwen by
                                         Interest Rate

              On Missed Analysis Date:    On Late Analysis Date:                        Damages by Interest Rate
               Shortage/                  Shortage/       Loan       Number of
                Surplus    Loan Status     Surplus       Status       Failures       13%           16%           20%
                  [A]           [B]          [C]           [D]           [E]          [F]           [G]           [H]
        [1]     Surplus    Current         Surplus       Current        27,068      $62,477        $76,244       $94,239
        [2]     Surplus    Delinquent      Surplus       Current         1,316      $14,422        $17,455       $21,339
        [3]     Shortage   Current         Surplus       Current         6,145      $80,958        $98,189      $120,380
        [4]     Shortage   Delinquent      Surplus       Current           371      $15,384        $18,433       $22,244
        [5]     Shortage   Current         Shortage      Current        56,321     $936,241     $1,120,435    $1,353,376
        [6]     Shortage   Delinquent      Shortage      Current         2,002      $78,632        $90,174      $104,128
        [7]                                                 Total:      93,223    $1,188,115    $1,420,930    $1,715,706

        Sources: Rogs 1-4, Exhibits C and F; Ocwen’s Response to Request 5, including supplement on June 14, 2019, from
        the Bureau’s Fifth Set of Requests for Production; Ocwen’s Response to Civil Investigation Demand (April 2016).
        Notes: In this table, “borrower” is synonymous with a discrete instance of a servicing failure.
        Interest rates reported above the columns are annual.


       65. The damages results do not include borrowers who were delinquent on the date of the
                late analysis, even though some borrowers may have been delinquent on the late
                analysis date because of Ocwen’s overcharges. My analysis does not account for
                late fees or other consequences of delinquency (such as a lower credit score) that
                borrowers who were delinquent on the date of the late escrow analysis may have
                sustained.

                           B. OPPORTUNITY COSTS TO THE PMI OVERCHARGES POPULATION

       66. Private mortgage insurance, or PMI, protects lenders against the risk of borrower
                default and foreclosure. It is typically charged to borrowers whose loans have a
                loan-to-value ratio of 80 percent (i.e., the borrower cannot afford a down payment
                of 20 percent of the property’s purchase price 78). PMI is typically charged as a
                monthly premium added to mortgage payments and can be an undue burden for
                consumers. The Homeowners Protection Act (“HPA”), also known as the PMI




       78
              “What is private mortgage insurance,” Consumer Financial Protection Bureau,
              http://www.consumerfinance.gov/ask-cfpb/what-is-private-mortgage-insurance-en-122/               (last
              viewed on August 5, 2019). See 12 U.S.C. § 4901(13) (definition of “private mortgage insurance”)
              and 12 U.S.C. § 4901(18) (definition of “termination date” as the date on which the principal balance
              of a mortgage “is first scheduled to reach 78 percent of the original value of the property securing
              the loan.”).

                                                              32
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 37 of
                                      134
                                            Privileged and Confidential


              Cancellation Act, outlines procedures for the cancellation and termination of PMI
              policies. 79

       67. Based on Ocwen’s response to CFPB’s request on PMI cancellations, I found that
              Ocwen had failed to cancel PMI in accordance with HPA procedures on 7,856
              occasions and verified in Ocwen’s transactions record that 6,293 borrowers paid the
              overcharged amount. 80 These borrowers overpaid on their premiums during the
              period of harm and therefore are included in the damages analysis.

                        1. Example and Methodology to Calculate Opportunity Costs for the
                           PMI Overcharges Population

       68. The period of harm for each loan is between the date when Ocwen was obligated to
              cancel PMI (“effective cancellation date”) and the date when Ocwen stopped
              collecting PMI premiums (“cancellation date”). During the period of harm, the
              borrower paid a monthly PMI premium; after identifying the error, Ocwen claims to
              have corrected for the overcharge by providing a credit to the borrower on the
              “credit date” with interest of 3.25 percent per year. 81 If the period of harm began
              before 2014, I included the monthly premium payments on or after January 1, 2014
              only and prorated the credited amount accordingly. Cancellation dates, monthly
              premiums, credit amounts, and credit dates are provided by Ocwen. The effective
              cancellation date is calculated such that the credit amount paid reflects monthly
              premiums paid between the effective cancellation date and the cancellation date. 82

       69. Using the aforementioned variables, I constructed a payment stream for each loan and
              calculate opportunity cost damages. As an example, Table 5 shows the steps of


       79
            “Homeowners Protection Act (PMI Cancellation Act),” CFPB Consumer Laws and Regulations,
            http://files.consumerfinance.gov/f/documents/102012 cfpb homeowners-protection-act-hpa-pmi-
            cancellation-act procedures.pdf (last viewed on August 5, 2019).
       80
            OCW-CFPB-001-06730240 lists 7,856 failures (a “failure” defined as a loan-credit date pair). I
            verified if the servicing failure corresponded to an overpayment by matching credits with
            disbursements that Ocwen paid to the borrower within 7 days of the credit date in Ocwen’s
            transactions database (Ocwen’s Response to Request 22 from the Bureau’s Fifth Set of Requests)
            and Ocwen’s Response to CFPB’s Civil Investigation Demand issued on April 8, 2016(“April
            CID”).
       81
            Daniel K. Reeves, August 25, 2014 (10:25 AM), email to Thomas J Diller, “PMI Auto-
            Termination,” OCW3-027-0005675.
       82
            For example, for loan             , effective cancellation date is calculated to be 6/21/2015, which
            is 16 months prior to the cancellation date (10/21/2016). 16 = 1032.8/63.16. $1032.80 is the credit
            amount, $63.16 is the monthly premium.
                                                          33
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 38 of
                                      134
                                               Privileged and Confidential


            these calculations for a single borrower (Loan Number                             ). Column [1]
            shows monthly PMI premiums paid by the borrower between the effective
            cancellation date in June 2016 and cancellation date in October 2016. In September
            2016, the borrower was credited back the overcharged premiums from June to
            October 2016, amount shown in column [2]. I assume that the borrower was
            credited the amount in column [3], which includes a 3.25 percent interest. Column
            [4] shows the net payments the borrower made to Ocwen. For this example, I
            applied a 16 percent interest rate and calculated the NPV of these payments to
            August 15, 2019. Opportunity cost damages for this loan would be $79.88 as of
            August 15, 2019.

        Table 5: Example of Calculating Opportunity Cost Damages for PMI Overcharges
                             Population (Loan Number           )

                                                                             Net       Net
                                                                        Payments   Present
                                                            Credit with     from  Value of
                                    Premium          Credit    Interest Borrower Payments
                                         [1]            [2]         [3]       [4]       [5]
                   Jun-16             $88.65                                   $88.65         $88.65
                    Jul-16            $88.65                                   $88.65         $87.48
                   Aug-16             $88.65                                   $88.65         $86.33
                   Sep-16             $88.65        $354.60        $366.12   -$277.47       -$266.67
                   Oct-16             $88.65                                   $88.65         $84.08

                                                        Opportunity Cost Damages              $79.88

                  Source: Information on loan             from OCW-CFPB-001-06730240.
                  Notes:
                  [3]: [2] with a 3.25% interest.
                  [4]: [1] - [3].
                  [5]: NPV of [4]. Calculated using an annual interest rate of 16 percent to August 15,
                  2019. The monthly interest rate is 0.16/12, or 1.33 percent. Opportunity cost damages
                  is the sum of [5].

                      2. Summary of Damages for PMI Overcharges

       70. Applying this method to loans in the PMI Overcharges population with verified
            disbursements equal to the credit amount, I find that damages to borrowers range
            from $319,433 to $373,717 depending on the interest rate.




                                                              34
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 39 of
                                      134
                                             Privileged and Confidential


            Table 6: Summary of NPV Damages by Interest Rate for the PMI Overcharges
                                         Population

                     Annual Interest Rate:             13%             16%             20%
                                                        [1]             [2]             [3]
                     PMI Overcharges               $319,432.97 $343,622.90         $373,717.03

                           Source: OCW-CFPB-001-06730240, Ocwen’s Response to Request 22 from
                           the Bureau’s Fifth Set of Requests for Production.

                        C. OPPORTUNITY COSTS TO THE ARM SERVICING ERRORS
                           POPULATION

       71. An ARM is a type of mortgage loan for which the interest rate varies throughout the
              life of the loan, and principal and interest payments otherwise adjust periodically.
              Internal audits revealed that Ocwen failed to properly adjust interest charged for
              ARM loans that resulted in overcharges and undercharges on interest payments. 83

       72. Through relevant comment codes identified by Ocwen’s corporate deponent, I
              identified 1,263 instances of loans that needed adjustments to correct for servicing
              failures because of overcharges by Ocwen. In the opportunity cost damages
              analysis, I included 1,204 failures that I confirmed had an overcharge by their
              meeting the following criteria, as outlined by Tom Arnett in his 30(b)(6)
              deposition: 84

                    a. These loans are tagged with comment code ARMADJ. ARMADJ
                        indicated that an ARM audit had been completed and that adjustments to
                        the account are required.

                    b. Ocwen initiated a reversal request within 7 days of the ARM audit,
                        indicating that the servicing error was likely corrected.

                    c. Ocwen made a disbursement to the borrower (in a transaction labelled
                        “SMD”) within 15 days of the reversal request made in b above.
                        Moreover, the disbursement amount equaled the payment suspense amount
                        associated with the ARMADJ comment.



       83
            See e.g., OCW-CFPB-001-06048935 (identifying overcharges); OCW-CFPB-001-06048934
            (identifying undercharges); see also Arnett Deposition pp. 29-39.
       84
            Arnett Deposition 29:3-40:4.
                                                         35
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 40 of
                                      134
                                            Privileged and Confidential


                      d. Offsetting transactions, i.e., transactions with disbursements of the same
                         magnitude and different signs, for the same loan were removed.

                         1. Example and Methodology to Calculate Opportunity Costs for the
                            ARM Servicing Errors Population

       73. The period of harm is the period during which Ocwen failed to adjust the interest rate
              or principal and interest payment on the loan accurately, causing the borrower to
              pay a higher amount than he or she would have paid otherwise. For the purposes of
              this analysis, I define the period of harm for each loan as the time period bound by
              the following dates:

                      a. To identify the start of the failure, I first matched the date when the ARM
                         audit was performed to the date indicating that a change needed to be
                         made in Ocwen’s “pending change” data table. Then, I assigned the
                         “change date,” meaning the date to which the change should apply, as the
                         start of the period when the ARM Servicing Error was in place. 85

                      b. To mark the end of the servicing failure, I used the date on which the
                         ARM audit was performed.

       74. For approximately two-thirds of the ARM Servicing Errors failures, I was not able to
              find an entry in the “pending change” data table Therefore, I imputed the start date
              based on the average duration of the servicing failure that I observed for failures
              that ended in the same quarter and had start dates. If the imputed start date was
              earlier than the loan’s boarding date, then I adjusted the start date to the boarding
              date.

       75. I do not observe the correct interest rate that would have applied to each loan had
              Ocwen properly adjusted. Instead, I infer monthly overpayment by spreading the
              SMD disbursement (extracted from Ocwen’s transaction data) over the period of
              harm. Columns [1] and [2] in Table 8 shows this calculation. In column [3], I
              assume the overpayment is refunded to the borrower in full during the month the
              ARM audit was performed. Column [4] shows the net payments the borrower made


       85
            If there were multiple entries for the same pending change date, then I assigned the earliest change
            date.
                                                          36
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 41 of
                                      134
                                                    Privileged and Confidential


               to Ocwen, money the borrower could have used in other financially beneficial ways.
               I assumed a 16 percent interest rate and calculated the NPV of these payments to
               August 15, 2019, shown in column [5]. For this loan, opportunity cost damages are
               calculated to be $7.00 as of August 15, 2019.

          Table 8: Example of Calculating Opportunity Cost Damages for ARM Servicing
                               Errors (Loan Number            )

                                                                                                              Net Present
                               Suspense                                             Net Payments                 Value of
                          Disbursements Over-payment                        Refund from Borrower               Payments
                                     [1]          [2]                           [3]           [4]                      [5]
         Mar-16                                         $90.23                                   $90.23             $90.23
         Apr-16                                         $90.23                                   $90.23             $89.04
         May-16                                         $90.23                                   $90.23             $87.87
         Jun-16                  $360.92                $90.23              $360.92            -$270.69           -$260.14

                                                                          Opportunity Cost Damages                    $7.00

        Sources: Information on loan              from Ocwen’s Responses to Requests 19, 22, and 24 from the Bureau’s
        Fifth Set of Requests for Production. Arnett Deposition 29:3-40:4.
        Notes:
        [2]: [1] / 10, where 10 is the number of months between August 2015 and May 2016.
        [4]: [2] - [3].
        [5]: NPV of [4]. Calculated using an annual interest rate of 16 percent to August 15, 2019. The monthly interest
        rate is 0.16/12, or 1.33 percent. Opportunity cost damages is the sum of [5].

                              2. Summary of Damages for ARM Servicing Errors

       76. Applying this method to all loans in the ARM Servicing Errors population, I find that
               damages to borrowers range from $288,684 to $394,490 depending on the interest
               rate applied.

       Table 9: Summary of NPV Damages by Interest Rate for the ARM Servicing Errors
                                      Population

                                   Annual Interest Rate:           13%             16%             20%
                                                                    [1]             [2]             [3]
                             ARM Servicing Errors                 $288,684        $337,569        $394,490

                             Sources: OCW-CFPB-001-02292346; OCW-CFPB-001-05787062; Ocwen’s
                             Responses to Requests 1, 19, and 24 from the Bureau’s Fifth Set of Production;
                             Arnett Deposition 29:3-40:4.




                                                                   37
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 42 of
                                      134
                                               Privileged and Confidential


                       D. SUMMARY OF OPPORTUNITY COSTS ACROSS THE HARMED
                          POPULATIONS

       77. Table 10 summarizes damages by servicing failure population across the range of
             interest rates. Across the three populations, opportunity costs for overcharges range
             from $1.8 million to $2.5 million.

        Table 10: Summary of Opportunity Cost Damages by Servicing Failure Population
                                     and Interest Rate


                                                                         Annual Interest Rate
                     Servicing Failure Population                13%             16%          20%
                                  [A]                             [B]             [C]          [D]

                [1] Late Escrow Analyses                      $1,188,115         $1,420,930        $1,715,706
                [2] PMI Overcharges                            $319,433           $343,623          $373,717
                [3] ARM Servicing Errors                       $288,684           $337,569          $394,490
                [4] Total                                     $1,796,232         $2,102,122        $2,483,913

                     Notes: See Table 4 for row [1], Table 6 for row [2], and Table 9 for row [3]. Row [4]
                     is the sum of rows [1]-[3] in the same column.

       VI.    DAMAGES FROM ADDITIONAL FORECLOSURES

       78. In addition to the opportunity costs that Ocwen’s servicing failures imposed on its
             borrowers described in section V, Ocwen’s borrowers experiencing a service failure
             subsequently were at elevated risk of adverse financial events, specifically initiation
             of foreclosure proceedings, and the economic costs associated with these events.
             Damages from this cause equal the borrower’s expected economic loss from a
             foreclosure times the number of foreclosures that would not have occurred but for
             the service failures.

       79. At a high level, the harm that I am quantifying in this section relates to the increased
             probability that borrowers have foreclosure initiated against them as a consequence
             of Ocwen’s failure, and measuring (in dollars) the cost to the borrower for that
             increased probability. I use commonly accepted econometric methods to control for
             the relevant variables that affect both the occurrence of late escrow servicing
             failures and foreclosure initiations, and thus am able to isolate from other possible
             causes the increased probability of foreclosure initiation to the borrowers that is the
             result of Ocwen’s servicing failure.

                                                               38
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 43 of
                                      134
                                       Privileged and Confidential


       80. More specifically, my approach to estimate damages that follow from this increased
            probability of foreclosure involves three steps. First, in section VI.A, I developed an
            econometric model to estimate the increase in the monthly probability of
            foreclosure initiation that is attributed to Ocwen’s servicing failures. Using the
            monthly increase in the probability of foreclosure initiation, I can calculate the share
            of foreclosure initiations that can be attributed to Ocwen’s servicing failures during
            the damages period. Second, in section VI.B, I calculate the average cost per
            foreclosure using information on Ocwen’s foreclosure fees identified in their
            documents and also foreclosure fees identified in well accepted academic studies.
            Third, in section VI.C, I combined the results from the previous two steps to
            calculate total costs as a measure of damages for the additional foreclosures. Lastly,
            in section VI.D, I discuss literature on additional costs of foreclosure that are not
            captured in the damages results.

       81. In my analysis of damages from additional foreclosures, I focus on borrowers who
            suffered from Late Escrow Analyses. The reasons for this focus are (1) of the
            populations I am studying, late escrow analysis is the most common service failure
            experienced by Ocwen loans, (2) there is considerable data and external evidence on
            the occurrence and cost of foreclosures, and (3) as described in Appendix H, our
            analysis shows no elevated risk of bankruptcies subsequent to a late escrow
            analysis, and while there may be some increase in the risk of delinquencies, they are
            quite common even when loans do not experience servicing failures and their
            economic cost to be borrower is relatively small.

       82. Beyond the immediate opportunity costs to borrowers from Ocwen servicing failures,
            primarily lost opportunities to reduce the cost of carrying unsecured debt (i.e., credit
            card balances), these borrowers may incur substantial longer-term economic losses.
            For example, if servicing failures increase the risk of subsequent adverse financial
            events such as lowered credit scores, mortgage loan delinquencies, bankruptcies, or
            foreclosures, then these servicing failures are responsible for the increased
            economic costs to affected borrowers, and their neighbors and community that
            result from these adverse events. Several causal mechanisms may link servicing
            failures to increased risk of later adverse financial events. On the side of the
            borrower, servicing failures may add to ongoing financial stress, perhaps reducing
            the borrower’s incentive or ability to avoid default on his or her mortgage. On the
                                                    39
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 44 of
                                      134
                                       Privileged and Confidential


            side of Ocwen, servicing failures may themselves place a loan in jeopardy if
            detection and correction of the failure alters Ocwen’s classification and software
            processing of a loan, or affects the Ocwen administrative unit responsible for
            handling the loan. Further, the servicing failure may itself lower the level of trust
            between Ocwen and the borrower, leading to increased scrutiny and less
            administrative flexibility from Ocwen.

       83. To analyze the impact of Ocwen servicing failures on the risk of later adverse
            financial events, I consider the problem as one of statistical survival analysis, asking
            how the probability of surviving without an adverse event is influenced by the
            occurrence of a servicing failure. Figure 9 illustrates the calculation. Consider the
            risk that loans “treated” by a servicing failure at a specified “treatment” time will
            later experience an adverse financial event, specifically initiation of a foreclosure;
            we will refer to these loans as “cases”. The curve in the figure labelled “Case” gives
            the probability that loans in this class will survive to each time since treatment
            without having an adverse event occur. Next consider a class of loans that have a
            distribution of observed loan and borrower characteristics that is the same as the
            distribution of these observed characteristics among the cases at the same treatment
            time, but do not experience a servicing failure at this treatment time. We refer to
            this class as “controls”, and say that at the treatment time, they have been treated to
            “no servicing failure”. The curve in the figure labelled “Control” gives the
            probability that loans in this class will survive without having an adverse event. If
            the treatment of a service failure increases the probability of an adverse event, then
            the control survival curve lies above the case survival curve, as depicted in the
            figure. The last time on the right of the figure is the time when a cases experiences a
            foreclosure initiation and observation ends.




                                                    40
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 45 of
                                      134
                                        Privileged and Confidential


                Figure 9: Probability of Survival with or without Servicing Failure




       84. The share of loans from 0 to A experience no adverse event from the treatment time to
            the end of observation, while the share from A to B experience an adverse event in
            the as-is circumstance of being treated with a service failure at the treatment time,
            but would not have in the but-for circumstance of being treated with “no service
            failure”. The share of loans from B to 1 experience an adverse event whether or not
            they are treated to a service failure, but in the as-is circumstance this experience is
            accelerated relative to when it would have occurred had they not been treated to a
            service failure. The expected borrowers’ economic loss per case from adverse
            events caused by the service failure equals the cost per foreclosure times the share
            of cases between A and B.

       85. The analysis program just described is a standard one in epidemiological research,
            where the question is the effect of a treatment on the probability of survival. A
            major question in such research is whether differences between “cases” and
            “controls” following the treatment were caused by the treatment, or were influenced
            by observed or unobserved confounding factors. In the survival analysis I have done
            in this case, I am able to control for or rule out these confounding factors, and
            exclude subpopulations of loans with possible confounding factors, such as pre-
            existing bankruptcies or delinquencies, whose influence cannot be fully controlled,
            so that I have high confidence that the elevated risks that I measure following
            service failures are caused by these failures. In this analysis, I have been helped by

                                                    41
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 46 of
                                      134
                                        Privileged and Confidential


            three critical features of the Ocwen servicing failures, and the data Ocwen has
            provided on loans affected by these failures. The first is that I assume that Ocwen’s
            data regarding the affected loans includes all key variables that may have influenced
            the administrative processing of these loans, and hence the likelihood that this
            processing would lead to a servicing failure. As support for this assumption, I note
            that Ocwen had not only a legal directive to provide these data, but also a positive
            incentive to turn over complete data on variables that entered their administrative
            processing decisions. The reason is that controlling for the effects of these variables
            could reduce their liability for harm to affected loans, and omitting such variables
            would prevent them from introducing them in their rebuttal defense. Second, once
            the observed variables such as loan type and size, origin date, and borrower
            characteristics that may have influenced administrative processing decisions are
            accounted for, the ”treatment” of servicing failures conditioned on these observed
            variables must occur at random, both respect to which loans experience these
            failures and when they occur. The reason is that Ocwen’s administrative assignment
            of treatments, which loans incur servicing failures and when, cannot be influenced
            by variables they do not observe. Thus, conditioning on the variables they do
            observe, the assignment of treatments is random; i.e., each loan has an equal
            probability of receiving a service failure treatment, and if they receive a service
            failure, the same probabilities of receiving it sooner rather than later. This gives the
            assignment of servicing failure treatments in the Ocwen data the key properties of
            Randomized Controlled Trials (RCT), the “gold standard” in scientific research for
            determining the causal effect of treatments without confounding by external,
            ecological factors. RCT designs are ubiquitous in the determination of whether new
            medical procedures, devices, and drugs are efficacious. In the analysis of the risk of
            adverse financial events in this report, Ocwen’s “assignment” of servicing failures
            behaves like a RCT. Then, once the observed variables that may enter
            administrative processing decisions are accounted for, there is no possibility that
            differences in outcomes for cases and controls are due to factors that are unobserved
            by Ocwen and consequently not controlled in my analysis.




                                                    42
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 47 of
                                      134
                                                   Privileged and Confidential


                    A. MY ECONOMETRIC MODEL ESTIMATES THE NUMBER OF ADDITIONAL
                       FORECLOSURES FROM OCWEN’S SERVICING FAILURES

       86. In this section, I focus the analysis on the set of borrowers that suffered from an
              untimely escrow analysis and subsequently experienced a foreclosure initiation and
              its attendant economic costs. While there are other servicing failures and other
              adverse financial events that can be subjected to the same analysis, this combination
              of events is of leading importance because untimely escrow analysis is the most
              common servicing failure, and foreclosure is usually the adverse financial event
              with the largest economic impact, on the borrower and the community. In
              conformity with the approach to survival analysis outlined in the preceding
              paragraphs, I take as cases a sample of Ocwen loans that experienced an untimely
              escrow analysis, and as controls a sample of Ocwen loans who did not experience
              this servicing failure, as well as cases that did not experience a servicing failure at
              the same treatment time. I also control for observed characteristics in estimating the
              risk of foreclosure. The resulting analysis is sometimes referred to as a “parametric
              difference-in-difference” approach that in effect calculates
                           𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑅𝑅𝑅𝑅𝑅𝑅𝑅𝑅                𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑅𝑅𝑅𝑅𝑅𝑅𝑅𝑅            𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑅𝑅𝑅𝑅𝑅𝑅𝑅𝑅
                    ��         𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎           � − � 𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎𝑎 𝑡𝑡𝑡𝑡𝑡𝑡𝑡𝑡 𝑜𝑜𝑜𝑜 �� − ��       𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏           �−
                      𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠 𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓      𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠 𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓    𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠 𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓
                                                             𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶𝐶 𝑅𝑅𝑅𝑅𝑅𝑅𝑅𝑅
                                                         � 𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏𝑏 𝑡𝑡𝑡𝑡𝑡𝑡𝑡𝑡 𝑜𝑜𝑜𝑜 ��,
                                                          𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠𝑠 𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓𝑓

              87.         with the square bracket subtractions netting out any systematic differences
              in the case and control populations prior to the service failure treatment, and the
              parentheses subtraction then giving the systematic difference in risk following the
              assignment of the service failure treatment. I estimate foreclosure risk using a
              discrete time proportional hazards model. A proportional hazards model is similar to
              a regression model in which one explains the impact of explanatory or right-hand-
              side variables on a dependent or left-hand-side variable. 86 In this case, the left-hand-
              side variable is an indicator of whether and when a loan foreclosure was initiated. 87
              I can use such a model to isolate the impact of Ocwen’s servicing failures on the



       86
            Proportional hazards models are more appropriate to model the probability that a loan survives
            without foreclosure initiation.
       87
            In a proportional hazard model, the dependent or left-hand-side variable is an indicator variable that
            takes the value of one if a foreclosure was initiated on a loan in a given month, and zero otherwise.
                                                                    43
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 48 of
                                      134
                                                     Privileged and Confidential


               probability that a foreclosure is initiated in any given month, controlling for other
               characteristics that determine the likelihood of foreclosure.

       88. More precisely, the discrete time proportional hazard model estimates the probability
               that a foreclosure is initiated in a particular month, conditional on having survived
               up to that month, as a function of macroeconomic factors, loan characteristics, and
               flags for Ocwen’s servicing failures. The model thus estimates the increase in the
               monthly probability of foreclosure initiation that is attributed to Ocwen’s servicing
               failures. Using the monthly increase in the probability of foreclosure initiation, I can
               calculate the expected number of additional foreclosure initiations that can be
               attributed to Ocwen’s servicing failures during the damages period.

                                 1. Model

       89. I define the probability that a foreclosure is initiated on loan i in calendar month t
               conditional on having survived up to t as ℎ𝑖𝑖 (𝑡𝑡). 88 The discrete time proportional
               hazards model assumes that this probability takes the following form:

               90.          ℎ𝑖𝑖 (𝑡𝑡) =
               1 − exp(−𝜆𝜆𝑡𝑡 ∙ exp(𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝑖𝑖𝑖𝑖 𝜷𝜷 + 𝑋𝑋𝑖𝑖𝑖𝑖𝑖𝑖 𝜶𝜶 + 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑜𝑜𝑖𝑖𝑖𝑖𝑖𝑖 𝝁𝝁)),

               91.          Subscript i denotes loan, z denotes zip code, and t denotes calendar month,
               with the first month of observations indexed t = 0. 𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝑖𝑖𝑖𝑖 are flags
               that capture if a loan has a servicing failure before month t. 𝑋𝑋𝑖𝑖𝑖𝑖𝑖𝑖 is a vector of
               control variables that include loan and borrower characteristics determined before
               the date of a service failure. 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑜𝑜𝑧𝑧𝑧𝑧 is a vector of macroeconomic controls.
               Finally, 𝜆𝜆𝑡𝑡 is the baseline hazard, or baseline probability of foreclosure initiation,
               and β, α, μ are parameter vectors. 89 The corresponding survival probabilities satisfy

       92. Si(t) = [1 – hi(0)]∙ [1 – hi(1)]∙…∙ [1 – hi(t – 1)]

       93.     = exp(− ∑𝑡𝑡−1
                        𝑚𝑚=0 𝜆𝜆𝑚𝑚 ∙ exp(𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝑖𝑖𝑖𝑖 𝜷𝜷 + 𝑋𝑋𝑖𝑖𝑖𝑖𝑖𝑖 𝜶𝜶 + 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑜𝑜𝑖𝑖𝑖𝑖𝑖𝑖 𝝁𝝁)),




       88
             This probability is also known as the hazard rate.
       89
             The baseline hazard is estimated non-parametrically under the assumption that it is constant within
             a quarter.
                                                                      44
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 49 of
                                      134
                                             Privileged and Confidential


       94. In this specification, the probability of foreclosure will depend on the observed
              characteristics of the loan and current economic conditions, including whether
              servicing failures occurred in the past, and cannot depend on lapsed time since the
              occurrence of servicing failures. This simplification implies that in the absence of
              time-varying Xizm and Macroizm, and a time-varying baseline hazard 𝜆𝜆𝑡𝑡 , the survival
              curves illustrated in Figure 9 will be exponential, corresponding to hazard rates that
              are independent of duration since the time of a servicing failure treatment.

       95. To identify the impact of Ocwen’s servicing failures, I use the fact I have
              performance data on loans that suffered a servicing failure before and after the
              servicing failure occurred. I can thus contrast the foreclosure experience of the loans
              before and after they are harmed by the servicing failure after controlling for all
              other factors that influence foreclosure initiation. This will give me a quantifiable
              measure of the effect of servicing failure on the probability of foreclosure
              initiation.90

            In the main specification, I focus on the population of borrowers that experienced an
            untimely escrow analysis by Ocwen as identified in Ocwen’s Interrogatory Responses
            1-4, Exhibit C. As I explained in more detail in sections IV.A and IV.B above, these
            borrowers may have been overcharged or undercharged, or simply left uncertain, for a
            time between when the escrow analysis was mandated and when it was actually
            performed. For overcharged borrowers, the harm started when they began being
            overcharged after the escrow analysis was due (“Analysis Due Date”). For
            undercharged borrowers, the harm began after the new escrow analysis was actually
            performed (“Last Analysis Date”), and they had to start to pay back the undercharges.

       96. To estimate the impact of these servicing failures, I included an indicator variable that
              takes the value of one for overcharged (undercharged) loans after the harm starts
              and zero otherwise. This indicator variable captures the incremental impact of the
              servicing failure on the probability of foreclosure. I also included an indicator
              variable that takes the value of one if a loan was overcharged (undercharged) and



       90
            This is similar to a differences-in-differences with staggered adoption in the Econometrics literature.
            See for example Susan Athey and Guido W. Imbens, “Design-based Analysis in Difference-In-
            Differences Settings with Staggered Adoption,” NBER Working Paper No. 24963, August 2018.

                                                           45
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 50 of
                                      134
                                             Privileged and Confidential


              zero otherwise. 91 This variable captures the average difference in the probability of
              foreclosure initiations for loans that suffered an untimely escrow analysis relative to
              loans in the control group.

       97. The main specification is estimated on a 50 percent random sample of the total
              number of loans who suffered an untimely escrow analysis and are included in
              Ocwen’s Interrogatory Response 1-4, Exhibit C. This amounts to 149,185 loans
              with an untimely escrow analysis. 92 The sample also includes 47,051 loans for
              which the CFPB did not identify a servicing error of the type in their complaint.
              These loans are included as a control group in the estimation. 93

       98. To control for macroeconomic conditions that might also be driving the likelihood of
              foreclosure, I include a number of variables. I include the quarterly growth in the 3-
              digit zip code-level housing price index (“HPI”) relative to the HPI in the month of
              the loan’s origination. 94 This measure influences both the borrower’s incentive to
              default (if his mortgage is underwater for example) and also his ability to refinance.
              I also include the unemployment rate at the county level to control for local
              macroeconomic conditions of the borrower. Note that factors such as borrower’s
              income, age, and employment status are accounted for in the difference-in-
              difference analysis by the random assignment of servicing failure treatments once
              variables observed by Ocwen, and hence controlled in our analysis, are taken into
              account.

       99. To control for loan characteristics observed by Ocwen that may be related to both the
              probability of a service failure treatment and the risk of foreclosure irrespective of
              treatment, I use the following loan-level controls:



       91
            I also include an indicator variable for loans in that have either missing accruals or accruals equal
            to zero.
       92
            Of these, 82,805 were overcharged, 48,769 were undercharged, 16,298 had missing accruals and
            1,313 had accrual amounts equal to zero.
       93   The number of loans included in the estimation is smaller than the original sample as a results of
            data cleaning and missing observations for some of our explanatory variables. For details on the
            cleaning procedure refer to Appendix G.
       94
            The Housing Price Index measures the quarterly average price changes in repeat sales or refinancing
            on the same properties over time. The index measures prices over time relative to the average price
            for the first quarter of 1995.

                                                          46
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 51 of
                                      134
                                              Privileged and Confidential


             •    Lien position: whether a loan is a first or second lien.

             •    Property type: whether a property is a single-family home, a condo, a two to four-
                  unit, a planned unit development (PUD), or other. 95,96

             •    Occupancy type: whether the property is owner-occupied, non-owner occupied, or
                  other. 97

             •    Mortgage type: whether a mortgage is fixed-rate, an ARM, a HELOC, a Balloon
                  mortgage, or other. 98

             •    Logarithm of the origination loan amount in dollars.

             •    Logarithm of the age of the loan in months.

             •    Square of the logarithm of the age of the loan.

       100. To make sure that the model is identifying the impact of servicing failures, and not
                 the impact of other loan status flags that coincide with the timing of the servicing
                 failure, I control for the status of these flags prior to the servicing failures. In
                 particular, I include indicator variables that are equal to one after a loan was
                 bankrupt or seriously delinquent prior to the servicing failure and zero
                 otherwise. 99,100 I also include indicator variables that are equal to one after a loan
                 entered a permanent loan modification or forbearance before a servicing failure and
                 zero otherwise. The model also controls for aggregate macroeconomic trends by
                 using quarter-year fixed effects.

       101. Finally, the model also controls for differences in foreclosure regulation that vary
                 across states by including state fixed effects.


       95
             Two to four units include duplexes, triplexes, and fourplexes.
       96
             “Other” property types represent a very small fraction of loans and include: mobile homes and land.
       97
             “Other” occupancy types represent a very small fraction of loans and include: vacant, partially
             vacant, and unknown.
       98
             “Other” mortgage types represent a very small fraction of loans and include: Graduated Payment
             Mortgage (GPM), Growing Equity Mortgage (GEM), and subsidized mortgages.
       99
             We considered loan as seriously delinquent if it is 90+ days delinquent.
       100
             For the control group, the indicator variables equal to one after the loan was bankrupt or seriously
             delinquent and zero otherwise.
                                                           47
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 52 of
                                      134
                                       Privileged and Confidential


                         2. Data

       102. To estimate the model, I relied on information from three separate datasets produced
            by Ocwen: The Plaintiff’s Fifth Set of Requests for Production to Defendants
            (“RFP’s”), the CFPB’s April 8, 2016 Civil Investigative Demand (CID) (“April
            CID”), and Ocwen’s Response to Interrogatory Responses 1-4, Exhibit C (“Exhibit
            C”). Ocwen’s RFP’s contain data for the period from January 2014 to August 2018.
            The April CID covers data for loans that were serviced by Ocwen between January
            1, 2014, and April 30, 2016. Finally, the Ocwen’s Response to Interrogatory
            Responses 1-4, Exhibit C contains data on untimely escrow analysis with due dates
            starting on January 1, 2014, up to December 31, 2017. The model is estimated using
            data for the period from January 2014 to August 2018.

       103. The dates determining the start of the harm for the borrowers that suffered from an
            untimely escrow analysis comes from Ocwen’s Response to Interrogatory
            Responses 1-4, Exhibit C. As I explained in more detail in Section IV.B above,
            these are given by the Analysis due date for overcharged borrowers, and by the last
            analysis date for the undercharged borrowers.

       104. Loan characteristics come from RFP1. This includes information on origination date,
            loan amount at origination, lien position, property type, occupancy type, and
            mortgage type. RFP1 also contains information on the borrowers’ address, including
            zip code, which I use to merge in the data on the HPI and unemployment rate.

       105. Data on loan performance comes from multiple RFP’s and from the April CID data.
            Foreclosure history comes from RFP’s 9 and 10. Bankruptcy history comes from
            RFP 7, RFP7 Supplemental, and RFP 19. The delinquency history comes from RFP
            5 supplemented with information from the April CID. Data on loan modifications
            come from RFP 13. Finally, data on forbearance comes from RFP 14.




                                                   48
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 53 of
                                      134
                                              Privileged and Confidential


       106. Data on the HPI comes from the Federal Housing Finance Agency. 101
               Unemployment rates come from the Bureau of Labor Statistics. 102

       107. In addition to these data sets, I relied on a detailed data set of private-label
               securitized loans compiled by MBSData for additional robustness checks. 103,104 This
               data set contains performance history data, as well as detailed loan characteristics at
               origination for a large share of privately securitized mortgages. 105 I was able to
               match a subset of Ocwen loans in the RFP’s to the MBS data using information on
               loan characteristics provided in RFP1. 106 This data set allows me to estimate a
               model using non-Ocwen loans as a control group as a robustness test. I describe this
               robustness test in more detail below.

                              3. Results

       108. The following table includes the estimates of the coefficients on the proportional
               hazards model. See Appendix G for the description of each of the variables included
               in the model. 107




       101
             I use the quarterly 3-digit zip code All-Transactions Housing Price Index Published by the FHFA.
             According to the FHFA “The FHFA Housing Price Index (HPI) is a broad measure of the movement
             of single-family house prices. The HPI is a weighted, repeat-sales index, meaning that it measures
             average price changes in repeat sales or refinancing on the same properties. This information is
             obtained by reviewing repeat mortgage transactions on single-family properties whose mortgages
             have been purchased or securitized by Fannie Mae or Freddie Mac since January 1975.” See
             https://www.fhfa.gov/DataTools/Downloads/Pages/House-Price-Index.aspx (last viewed August
             12, 2019).
       102
             See https://www.bls.gov/lau/ (last viewed August 12, 2019).
       103
             “MBSData, LLC is a leading provider of non-agency mortgage backed securities data and analytics
             to the structured finance marketplace.” See http://www.mbsdata.com/ (last viewed August 12,
             2019).
       104
             Private-label securitized loans are those loans that are securitized by private institutions as opposed
             to agency securitized loans which are the loans that were securitized by the Government Sponsored
             Entities (GSE’s) Fannie Mae, Freddie Mac, and the Government Corporation Ginnie Mae.
       105   MBSData includes information on approximately 30 million private-label mortgage loans.
       106
             I match loans using origination date, lien position, loan amount at origination, and zip code. See
             Appendix F for a detailed description of the matching process.
       107
             For brevity, the table below omits the coefficient estimates for the state and quarter-year fixed
             effects. The coefficient estimates on these variables can be found in my workpapers.
                                                            49
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 54 of
                                      134
                                                 Privileged and Confidential


                   Table 11: Coefficient Estimates of Proportional Hazard Model

                                                   Dependent Variable: Foreclosure Flag
                               Explanatory Variable                     Coefficient     Standard Error   P-value
                                                                            [1]               [2]          [3]
                Harmed Loan Indicators
                    Overcharged Flag                                       0.184             0.044        0.000
                    Overcharged After Analysis Due Date Flag               1.356             0.038        0.000
                    Undercharged Flag                                      0.750             0.036        0.000
                    Undercharged After Last Analysis Date Flag             0.711             0.030        0.000
                    Loans with Accruals Equal to Zero Flag                 1.058             0.081        0.000
                    Loans with Accruals Missing Flag                       1.543             0.029        0.000
                Loan Status Controls
                    Bankruptcy Status Before Harm Flag                     0.118             0.021        0.000
                    Delinquency Status Before Harm Flag                    1.506             0.015        0.000
                    Permanent Loan Mod. Before Harm Flag                  -0.088             0.025        0.000
                    Forbearance Before Harm Flag                          -0.281             0.072        0.000
                Other Controls
                    Housing Price Index Percent Change                    -0.253             0.042        0.000
                    Unemployment Rate                                     -0.012             0.005        0.011
                    Log of Loan Age (Months)                              10.567             0.562        0.000
                    Log of Loan Age Squared (Months)                      -1.069             0.061        0.000
                    Log of Loan Amount ($)                                 0.052             0.011        0.000
                Lien Position
                     Second                                               -1.466             0.116        0.000
                Property Type
                     2-4 Units                                            -0.057             0.025        0.020
                     Planned Unit Development                             -0.009             0.022        0.697
                     Condo                                                 0.057             0.024        0.019
                     Other                                                -0.177             0.044        0.000
                Occupancy Type
                     Non-Owner                                            -1.322             0.074        0.000
                     Other                                                 1.539             0.014        0.000
                Mortgage Type
                     ARM                                                   0.103             0.015        0.000
                     Balloon                                               0.156             0.015        0.000
                     HELOC                                                 0.446             0.350        0.202
                     Other                                                 0.188             0.056        0.001
                Constant                                                 -34.000             1.316        0.000

                Log Likelihood                                                           -160,964.39
                Number of Observations                                                    6,286,761
                Number of Loans                                                            196,236
                Zero Outcomes                                                             6,255,477
                Nonzero Outcomes                                                            31,284
                Wald Chi Squared                                                          78,465.65
                Probability > Chi Squared                                                    0.00


               Sources: Rogs 1-4, Exhibit C; RFP data; FHA and BLS.
               Notes:
               [1]: Regression includes property state and quarter-year fixed effects.
               [2]: Standard errors clustered at the loan level.
               [3]: Omitted categories for lien position is 1st lien. The omitted category for property type is single
               family home. The omitted category for occupancy type is owner occupied. Omitted category for
               mortgage type is fixed rate.
               [4]: The regression does not include an indicator for loans in the control group so coefficients on
               harmed loan populations are measured relative to the control group.



       109. The coefficients that capture the impact of the untimely escrow analysis on the
            probability of foreclosure initiation are both positive and highly statistically


                                                                  50
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 55 of
                                      134
                                              Privileged and Confidential


               significant. 108 This shows that loans which were overcharged or undercharged
               because of servicing failures from Ocwen have a higher likelihood of foreclosure
               initiation after being harmed by the servicing failure. As discussed above, the
               impact of a servicing failure, like an untimely escrow analysis, on the probability of
               foreclosure initiation may be driven by the financial impact on the borrower.
               However, the servicing failure can also affect the probability of foreclosure
               initiation if the detection and correction of the failure alters Ocwen’s classification
               and software processing of a loan, or if it affects the Ocwen administrative unit
               responsible for handling the loan. Moreover, it can also leads to an increase in the
               probability of foreclosure initiation if the failure leads to increased scrutiny and less
               administrative flexibility on behalf of Ocwen.

       110. Using the estimates of the model shown in Table 11, and the sample data, I can
               calculate the impact of Ocwen’s untimely escrow analysis. 109 The following table
               gives the average increase in the cumulative probability of foreclosure from
               Ocwen’s servicing failures for overcharged and undercharged loans, respectively.
               The results indicate that on average, Ocwen’s untimely escrow analysis that led to
               customers being overcharged increased the average cumulative probability that a
               foreclosure is initiated by 6.73 percentage points. Similarly, late escrow analysis
               that led to customers being undercharged increased the average cumulative
               probability of an initiated foreclosure by 5.07 percentage points.




       108
             These are the coefficients labeled “Overcharged After Analysis Due Date Flag” and “Undercharged
             After Last Analysis Date Flag” in the table above.
       109
             For each harmed loan I calculate the cumulative probability of survival from the time of the harm
             from servicing failures to the loan’s last observation in the sample, for both the actual world where
             the loans suffered from the servicing failure and for the counterfactual scenario where the loan did
             not suffer a servicing failure. I then take the differences between these cumulative probabilities and
             calculate the average across loans in the sample separately for overcharged and undercharged loans.
             See Appendix G for more details.
                                                            51
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 56 of
                                      134
                                                Privileged and Confidential


        Table 12: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
                              Probability of Foreclosure Initiation
                                                 (in percentage points)

                                                                                    Impact
                                                                                      [1]
                            Overcharged Loans                                       6.733
                            Undercharged Loans                                      5.073

                             Sources: Rogs 1-4, Exhibit C; RFP data; FHA and BLS.
                             Notes: The results are derived by calculating for each harmed loan in
                             the sample, the difference in the cumulative probability of survival
                             between the actual world were the loans suffered from the servicing
                             failure and the counterfactual scenario where it did not. I then
                             calculate the average across loans in the sample separately for
                             overcharged and undercharged loans. See Appendix G for more details.



                              4. Robustness

       111. In addition to my main specification above, I estimated a number of additional
               models to test whether the results for my model were robust to both model and
               sample specification. I outline the robustness test below and include their results in
               Appendix H.

                                   a)        Models using the Ocwen sample

       112. To test the robustness of my model, I performed a series of robustness tests using the
               same sample of loans as in my original specification. In my first robustness test, I
               estimated my main specification but excluding from the model harmed loans that
               suffered adverse credit events before the harm from servicing failures. 110 In
               addition, I tested the conclusions of the model if I allow the impact of the harm
               from servicing failure to vary by the length of time elapsed since the beginning of
               the harm from the servicing failure. My results in Appendix H show that the
               conclusions of my main model are robust to these modifications. 111




       110
             I removed from the sample loans that were bankrupt, seriously delinquent, were in forbearance, or
             received a permanent loan modification before the servicing failure.
       111
             See Appendix H for additional details on these specifications.
                                                               52
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 57 of
                                      134
                                               Privileged and Confidential


                                   b)       Result using the matched MBS-Ocwen sample using non-
                                            Ocwen loans as controls

       113. As an additional robustness check, I estimated a model using the MBS performance
               and origination data on a sample of Ocwen loans with untimely escrow analysis that
               I was able to match to MBS. I also included a random sample of approximately 100
               thousand non-Ocwen loans to use as controls. 112 The results, included in Appendix
               H, confirm the conclusions of my main model.

                      B. ESTIMATED COST PER FORECLOSURE TO BORROWERS HARMED BY
                         OCWEN’S SERVICING FAILURES

       114. The model I described above provides me with the basis to estimate the number of
               Ocwen borrower foreclosures that will result from Ocwen’s servicing failures.
               Damages will be the product of the number of expected foreclosures times the cost
               per foreclosure. In this section, I describe how I estimated the average cost per
               foreclosure of Ocwen’s harmed borrowers.

       115. Foreclosure costs to homeowners consist of administrative and legal fees, relocation
               costs, equity loss on the home, and income tax liability. Administrative and legal
               fees include filing and attorney fees that are passed onto the customer by the
               servicer. 113 Relocation costs refer to expenses associated with moving one’s
               residence. Equity loss is the decline in property value on the home. Income tax is
               levied on the cancellation of debt income and gain for foreclosure. 114 The cost of


       112   The random sample of loans was drawn from the set of MBS loans that have performance history
             after 2013.
       113
             OCW-019-0011419 at -429 (“The Firm’s engagement was to review and analyze [Ocwen’s] default,
             foreclosure and bankruptcy-related fees and costs (default-related) paid by [Ocwen] and assessed to
             a Borrower’s mortgage loan account for the 12-month period from June 1, 2013 to May 31, 2014
             (Review Period).” Footnote on “assessed” in the previous quote stated that “We analyzed the fees
             assess to a mortgage loan account, without regard to whether the fees were collected from the
             Borrower.”). See also OCW-CFPB-001-06523242_0005 (“Navigant Consulting, Inc. …performed
             a periodic market analysis on default related fees and expenses assessed to borrowers / investors
             associated with servicing activities”) and OCW-CFPB-001-06523242_0025 (“Navigant sampled 5
             loans in default to conduct a life of default analysis of the total sum of default related fees assessed
             to borrowers during foreclosure…” The four fees in the summary table are Foreclosure Attorney /
             Trustee Costs Fee, Publication / Posting Fee, Process Server Fee, and Title Fee Cost.).
       114
             There are several exceptions to the income tax, including: (1) debt that was discharged through
             bankruptcy, (2) debt that was cancelled when the borrower was insolvent, i.e., the borrower’s total
             debts exceeded total assets, and (3) income from debt discharged on the borrower’s principal
             residence if the borrower lived in the home for two or more years and the debt was forgiven between
             calendar years 2007 and 2016. Because I am not able to observe the total debt and assets of Ocwen’s

                                                             53
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 58 of
                                      134
                                        Privileged and Confidential


            foreclosure to a particular homeowner depends on how far the foreclosure process
            had proceeded (e.g., rescinded, sold, or evicted). While all initiated foreclosures
            incur administrative and legal fees, relocation fees and equity loss apply to
            foreclosures that proceed to sale and eviction. To be conservative, I assume that
            foreclosures with completed sales but not evictions do not have relocation fees.

       116. Therefore, to estimate the average cost of foreclosure among Ocwen’s harmed
            borrowers, I first calculated the share of loans at various stages of foreclosure as
            shown in Figure 10. The figure reflects loans on which Ocwen had previously been
            late to perform an escrow analysis and later initiated foreclosure. Among the 32,190
            loans in the Late Escrow Analysis population on which Ocwen had later initiated
            foreclosure, 44.6 percent of foreclosures had completed sales, 1.5 percent of
            foreclosures had been rescinded, and 53.9 percent of foreclosures appeared to
            remain outstanding through the last date of the dataset. Approximately one-third of
            completed sales, or 14 percent of initiated foreclosures after the missed or late
            escrow analysis, had eviction dates in the dataset; the remaining two-thirds did not
            have eviction dates listed in the dataset.




          customers, I have made the conservative choice of omitting the income tax liability from
          foreclosure. Internal Revenue Service, “Home Foreclosure and Debt Cancellation,”
          http://www.irs.gov/newsroom/home-foreclosure-and-debt-cancellation (last viewed on July 25,
          2019).
                                                    54
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 59 of
                                      134
                                               Privileged and Confidential


       Figure 10: Observed Share of Loans on Which Ocwen Initiated Foreclosure between
       January 1, 2014 and August 6, 2018 and Previously Was Late to Perform an Escrow
                        Analysis, by Outcome after Foreclosure Initiation




                 Sources: Ocwen’s Response to Requests 9 and 10 from the Bureau’s Fifth Set of Requests for
                 Production
                 Notes: Percentages are calculated based on borrowers who had a foreclosure initiated after
                 harm (but-for analysis date for overcharges and late analysis date for undercharges). Loans are
                 allocated based on the outcome that is nearest to the foreclosure initiation date.


       117. When calculating the average cost of foreclosure to the homeowner, I assumed that
              the observed ratio of initiated foreclosures proceeding to sale relative to those that
              are rescinded is constant and can therefore be applied to the ongoing foreclosures.
              In other words, among the ongoing foreclosures, 3 percent would be rescinded and
              97 percent would proceed to a sale, where one-third would be evicted and two-
              thirds would not be evicted.

       118. Table 13 summarizes the breakdown of foreclosure costs by component and data
              source(s). In column [A], I report component costs based on Ocwen’s records when
              available or public sources. Each component is calculated as follows:

                   a. I derived the legal and administrative fees per foreclosure from Ocwen’s
                        Semi-Annual Market Fee Analysis 6/1/2014 to 2/28/2015 dated December
                        1, 2015 and Semi-Annual Market Fee Analysis 3/1/2015-8/31/2015 dated
                        July 12, 2016, 115 which reports fees from the review periods of June 1,
                        2014 through February 28, 2015 and March 1, 2015 through August 31,


       115
             OCW-CFPB-001-06235505.
                                                              55
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 60 of
                                      134
                                             Privileged and Confidential


                         2015. Navigant, a consulting firm, prepared the presentation and reported
                         statistics on default related fees from all states. Fees are broken down by
                         category (such as Foreclosure and Bankruptcy) and transaction (such as
                         Eviction Fees, Foreclosure technology fee, and Initial Registration).
                         Foreclosure Attorney Fees were, on average, $431 during this period. 116
                         Process server and publication/posting costs were, on average, $248.36
                         and $406.46, respectively. 117 My estimate of legal and administrative fees
                         is conservative in so far as I do not include additional costs that servicers
                         may assess to borrowers including title fees. 118 Moreover, fees may be
                         incurred multiple times for a given foreclosure proceeding such that total
                         attorney fees could be multiples higher than the fee shown in Table 13. 119
                         These legal and administrative fees do not include borrower-incurred legal
                         costs.

                     b. Relocation costs are estimated as the average cost in the price range for a
                         local “move across town” from a 3-bedroom house, which was $560 to
                         $1,000. 120 This cost reflects the cost of hiring a truck and two movers; it
                         does not include search costs for the new home or lost wages from time
                         away from work.

                     c. Equity loss is estimated as the decrease in the property value at the time of
                         foreclosure. The property value discount of 10 percent is a conservative


       116   OCW-CFPB-001-06235505 at slide 13. Separately, Ocwen reported Foreclosure Attorney Cost of
             $51.59, and I did not include this transaction in the costs per foreclosure calculation.
       117
             OCW-CFPB-001-06235505 at slide 13. Ocwen’s Annual Report of Default-Related Fees & Costs
             for the Review Period June 1, 2013 – May 31, 2014 reported lower average costs for process server
             at $166 and higher average costs for publication/posting at $500. The report noted that these
             averages had fallen from $179 (to $166) and $529 (to $500) since the last review period (OCW-
             049-0071308 at -332 and -333).
       118
             OCW-CFPB-001-06523242 at slide 26: “Navigant sampled 5 loans in default to conduct a life of
             default analysis of the total sum of default related fees assessed to borrowers during foreclosure,
             where Ocwen had a maximum scheduled fee amount per event.” In the five-loan sample analysis,
             title fee cost is considered as assessed to borrowers during foreclosure.
       119   OCW-CFPB-001-06523242 at slide 26-28.120 Mary Boone, “How Much Does It Cost to Move,”
             Zillow.com, March 23, 2018, https://www.zillow.com/blog/how-much-will-you-pay-to-move-
             91663/ (last viewed on August 9, 2019).
       120
             Mary Boone, “How Much Does It Cost to Move,” Zillow.com, March 23, 2018,
             https://www.zillow.com/blog/how-much-will-you-pay-to-move-91663/ (last viewed on August 9,
             2019).

                                                          56
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 61 of
                                      134
                                              Privileged and Confidential


                          estimate of the REO discount from the academic literature. 121 To calculate
                          the average fair market value at foreclosure, I applied the appreciation in
                          the county-level housing price index from origination to foreclosure
                          initiation to the home purchase price. On average, the fair market value at
                          foreclosure among harmed borrowers in the Late Escrow Analyses
                          population was $204,704. The equity loss is the product of the discount
                          and fair market value, which is just over $20,000.




       121
             See Federal Housing Finance Agency, “A Primer on Price Discount of Real Estate Owned (REO)
             Properties,” Mortgage Market Note 12-01 at p. 4: “While the academic estimates range from zero
             to 50 percent depending on location, time and controls used in the econometric models, the majority
             of estimates of REO discount in the academic literature are in the 10 to 25 percent range, particularly
             for nationwide averages.”
                                                            57
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 62 of
                                      134
                                                    Privileged and Confidential


                          Table 13: Estimated Costs by Component of Foreclosure Costs


                                                                                       Ocwen & Public            Moreno
                                                                                          Sources              1995 Report
                                                                                            [A]                    [B]
        Legal and Administrative Fees
          [1] Attorney/Trustee Fees                                                         $431                  $1,328
          [2] Publication/Posting and Process Server Costs                                  $655                  $1,992
          [3] Subtotal: Legal & Admin Fees                                                 $1,086                 $3,320

        Relocation Costs
         [4] Relocation Costs Per Foreclosure                                               $780                     N/A

        Equity Loss
          [5] Property Value Discount                                                       10%                     13%
          [6] Average Fair Market Value at Foreclosure                                   $204,704                $204,704
          [7] Subtotal: Equity Loss                                                       $20,470                 $26,612

             Sources and Notes
             https://beta.bls.gov/dataViewer/view/timeseries/CUUR0000SA0 [1][A]: Attorney/Trustee Fees are the average
             of the Foreclosure Attorney Fees from OCW-CFPB-001-06235505 at slide 13 and OCW-CFPB-001-06523242 at
             slide 15.
             [1][B]: Moreno 1995, Exhibit F; inflation adjusted to 2019 dollars.
             [2][A]: Publication/Posting and Process Server Costs are the averages of the Publication/Posting and Process
             Server Costs Fees from the OCW-001-06235505 at slide 13 and OCW-001-06523242 at slide 15.
             [2][B]: This estimate also includes title work and filing fees, from Moreno 1995, Exhibit F; inflation adjusted to
             2019 dollars using CPI.
             [3]: = [1] + [2]
             [4][A]: Mary Boone, “How Much Does It Cost to Move,” Zillow.com, March 23, 2018 at
             https://www.zillow.com/blog/how-much-will-you-pay-to-move-91663/ (last viewed on August 9, 2019).
             [5][A]: Federal Housing Finance Agency, “A Primer on Price Discount of Real Estate Owned (REO) Properties,”
             Mortgage Market Note 12-01 at p. 4.
             [5][B]: Moreno 1995; inflation adjusted to 2019 dollars using CPI.
             [6][A] & [6][B] = purchase price x (1+ Housing Price Index). Purchase price is from Ocwen’s Response to Request
             1 from the Bureau’s Fifth Set of Requests for Production. Housing Price Index is the percentage change in the
             property value between the foreclosure date and the loan origination date. The geographical information of the
             loans from Ocwen’s Response to Request 1 from the Bureau’s Fifth Set of Requests for Production is matched
             to area-specific housing price indices from Federal Housing Finance Agency, accessed on July 21, 2019, at
             https://www.fhfa.gov/DataTools/Downloads/Pages/House-Price-IndexDatasets.aspx#qat, and from Zillow,
             accessed on July 21, 2019 at https://www.zillow.com/research/data/.
             [6][B]: Moreno 1995, p12; inflation adjusted to 2019 dollars using CPI.
             [7]: = [5] x [6]


       119. As an alternative measure of foreclosure costs, I have included cost components
                 from a well-cited study conducted by the Family Housing Fund in 1995. 122 The
                 study followed 800 households in Minneapolis and St. Paul between 1991 and 1995


       122
              Ana Moreno, “The Cost-Effectiveness of Mortgage Foreclosure Prevention,” Minneapolis: Family
              Housing Fund, 1995.

                                                                    58
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 63 of
                                      134
                                             Privileged and Confidential


               and estimated that the average cost of foreclosure to homeowners was
               approximately $7,200, which is the equity loss on the home. 123 As recent at 2010,
               this figure has been cited by government program evaluation reports on the cost to
               homeowners. 124 Exhibit F of Moreno’s report listed “Fannie Mae’s Typical
               Expenses During the Foreclosure Process,” and Foreclosure Legal Fees and Legal
               Expenses (title work, filing fees, and publication costs) were $800 and $1,200,
               respectively. 125 I inflation-adjusted these cost components from 1995 to 2018/19
               dollars using the consumer price index. 126

       120. Combining the cost components in Table 13 with share of loans by stage in the
               foreclosure process as discussed in ¶ 117 above, Table 14 shows the calculation of
               the average foreclosure cost to a homeowner in the Late Escrow Analyses
               population. Each column corresponds to a set of loans in the Late Escrow Analyses
               population that, having started the foreclosure process, reached the designated stage
               in the foreclosure process. Rows 1 and 2 list the share of loans as observed in data
               and reweighted, respectively. Rows 3-5 are the components of foreclosure costs
               using numbers from Ocwen and Public Sources, and rows 7-9 are the components
               using Moreno’s 1995 report.




       123
             Moreno (1995) at p. 12 (“Long-term loss of the financial investment in the property. For the
             homeowners served by NRRC and St. Paul HIO the difference between the assessed market value
             and the balance on the home mortgage was $7,200 on average.” Footnote cites to Wilder Research
             Center’s Quarterly Report, Cumulative from 7/1/91 to 12/31/94.).
       124
             U.S. Department of Housing and Urban Development, “Economic Impact Analysis of the FHA
             Refinance Program for Borrowers in Negative Equity Positions,” 2010,
             https://www.hud.gov/sites/documents/IA-REFINANCENEGATIVEEQUITY.PDF (last viewed on
             August 3, 2019) at p. 9. See also Joint Economic Committee, “Sheltering Neighborhoods from the
             Subprime Foreclosure Storm,” April 11, 2007,
             https://www.jec.senate.gov/archive/Documents/Reports/subprime11apr2007revised.pdf
             (last viewed on August 3, 2019) at p. 14.
       125   Moreno (1995) at p. 35.
       126
             To adjust for inflation, I multiplied Moreno’s estimates by (253.268, which is the average CPI from
             July 2018 to June 2019 / 152.383, which is the average CPI from January 1995 to December 1995).
             Bureau of Labor Statistics, “CPI-All Urban Consumers (Current Series),”
             https://www.bls.gov/cpi/tables/supplemental-files/historical-cpi-u-201906.pdf (last viewed on
             August 3, 2019).
                                                          59
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 64 of
                                      134
                                                           Privileged and Confidential


                  Table 14: Foreclosure Costs by Stage of Foreclosure Process and Average
                                     Foreclosure Costs to Homeowners
                                                               Foreclosure    Foreclosure   Foreclosure Sale Closed     Total: All Loans
                                                                Ongoing        Rescinded    Evicted       Not Evicted    Reweighted
                                                                   [A]            [B]         [C]              [D]             [E]
             [1] Share of Loans (Observed)                       53.9%           1.5%        14.2%          30.4%            100%
             [2] Share of Loans (Reweighted)                                     3.3%        30.8%          65.9%            100%
       Foreclosure Costs: Ocwen and Public Sources
          [3] Legal and Administrative Fees                                     $1,086      $1,086          $1,086          $1,086
          [4] Relocation Fees                                                                $780                            $240
          [5] Equity Loss                                                                   $20,470        $20,470         $19,804
             [6] Total Cost Per Foreclosure (Ocwen & Public)                   $1,086       $22,336        $21,556         $21,130
       Foreclosure Costs: Moreno 1995 Report
          [7] Legal and Administrative Fees                                     $3,320      $3,320          $3,320          $3,320
          [8] Relocation Fees                                                                 N/A                            N/A
          [9] Equity Loss                                                                   $26,612        $26,612         $25,746
        [10] Total Cost Per Foreclosure (Moreno 1995)                          $3,320       $29,932        $29,932         $29,066


        Sources and Notes:
         [1]: Ocwen’s Response to Requests 9 and 10 from the Bureau’s Fifth Set of Requests for Production.
         [2][B]: = [1][B]/([1][B]+[1][C]+[1][D])
         [2][C]: = [1][C]/([1][B]+[1][C]+[1][D])
         [2][D]: = [1][D]/([1][B]+[1][C]+[1][D])
         [3]: Attorney/Trustee Fees are the average of the Foreclosure Attorney Fees from OCW-CFPB-001-
         06235505 at slide 13 and OCW-CFPB-001-06523242 at slide 15.
         [4]: Mary Boone, “How Much Does It Cost to Move,” Zillow.com, March 23, 2018,
         https://www.zillow.com/blog/how-much-will-you-pay-to-move-91663/ (last viewed on August 9, 2019).
         [5]: See Table 17: Estimated Costs by Component of Foreclosure Costs.
         [6]: = [3] + [4] + [5]
         [7] & [9]: From Table 17: Estimated Costs by Component of Foreclosure Costs.



       121. Based on Ocwen’s data and public sources, the average cost of foreclosure is
                  $21,130. 127 The average is calculated from three possible outcomes after foreclosure
                  initiation:

                                      a. For foreclosures that were rescinded (column [B]), which are
                                               expected to comprise 3 percent of foreclosures initiated in the
                                               harmed population, the pecuniary costs included legal and
                                               administrative fees only of $1,086.




       127
               This calculation is conservative compared to damages amounts entered in some recent federal court
               cases involving foreclosure. For example, a federal district court recently upheld a jury verdict
               against Ocwen that awarded a borrower $582,000 in actual damages, largely for the emotional
               distress stemming from Ocwen wrongfully deeming her loan to be in default, refusing to accept
               payments, and threatening her with foreclosure. Saccameno v. Ocwen Loan Servicing, LLC, 372 F.
               Supp. 3d 609, 631–32 (N.D. Ill. 2019). The jury also awarded $3 million in punitive damages, for
               which Ocwen filed an appeal. Ocwen is not contesting the $582,000 in compensatory damages.
                                                                         60
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 65 of
                                      134
                                            Privileged and Confidential


                             b. For foreclosures in which the sale closed and the homeowner was
                                 evicted (column [C]), which are expected to be 31 percent of
                                 foreclosures initiated in the harmed population, the cost included
                                 legal and administrative fees, relocation fees, and equity losses;
                                 costs summed to $22,336.

                             c. Foreclosures in which the sale closed but no eviction, costs
                                 comprised of legal and administrative fees and equity losses; the
                                 total was $21,556. This group is expected to be 66 percent of
                                 foreclosures initiated in the harmed population.

       122. Similarly, using the cost estimates from Moreno’s study, the average cost of
               foreclosure is $29,066. Although relocation costs are not included, the average
               based on Moreno is higher because (1) legal and administrative fees are larger than
               that which are observed in Ocwen’s production and (2) the property discount rate is
               slightly higher at 13 percent versus 10 percent. As I discussed in ¶ 118.c, my choice
               of 10 percent is a conservative estimate from the literature.

                     C. SUMMARY OF DAMAGES FROM ADDITIONAL FORECLOSURES

       123. Table 15 combines the estimated cost per foreclosure from section VI.B and number
               of additional foreclosures between January 1, 2014 and August 31, 2018 from
               section VI.A. Damages range from $352 million to $484 million depending on the
               estimated average cost per foreclosure. 128




       128
             If asked, I would be able to allocate damages across individual loans and to scale damages to a
             January 10, 2014 start date.
                                                         61
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 66 of
                                      134
                                                       Privileged and Confidential


              Table 15: Calculation of Damages from Additional Foreclosures Attributed to
                                  Ocwen’s Untimely Escrow Analyses
                                                                          Cost Per Foreclosure Sources:
                                                         Ocwen and Public Sources                 Moreno 1995 Report
                                                     Overcharge Undercharge    Total      Overcharge Undercharge     Total
                                                        [A]         [B]         [C]           [D]        [E]          [F]
        [1]   Average cost per foreclosure ($)          $21,130     $21,130     $21,130       $29,066     $29,066     $29,066
        [2]   Cumul. prob. of add'l foreclosures         6.73%       5.07%       6.12%         6.73%       5.07%       6.12%
        [3]   # loans harmed by servicing failure       170,954     101,053     272,007       170,954     101,053     272,007
        [4]   # add'l foreclosures                       11,510       5,126      16,636        11,510       5,126      16,636
        [5]   Total foreclosure costs ($ millions)       $243.2      $108.3      $351.5        $334.5      $149.0      $483.5

        Sources and Notes:
        [1]: See Table 14.
        [2]: See Table 12.
        [3]: Number of loans with overcharges and undercharges in Rogs 1-4, Exhibit C excluding loans that were ever bankrupt
        and loans that had a foreclosure sale prior to the earliest foreclosure initiation date in Ocwen’s Response to Request
        9 from the Bureau’s Fifth Set of Requests for Production.
        [4]: = [2] x [3].
        [5]: = [1] x [4].

                        D. COSTS NOT QUANTIFIED TO THE BORROWER AND COMMUNITY

       124. The damages I have calculated do not capture other costs to the borrowers and
                 communities that could constitute damages. Although these costs and damages are
                 difficult to quantify, there is evidence from the academic literature that they can be
                 sizeable. In this section, I describe three specific types of costs. First, borrowers are
                 harmed by inaccurate and timely information regarding their loans that can
                 adversely affect their financial position. Second, borrowers forced into foreclosure
                 suffer from credit constraints and find it difficult to re-enter the housing market for
                 some time after foreclosure. Third, homeowners near foreclosed homes may suffer
                 property value reductions. This not only harms the homeowners, it reduces the
                 property tax base and thereby reduces local (city and county) tax revenues. I review
                 the academic literature regarding these costs below.

                             1. Receiving Accurate and Timely Information is Critical in
                                Financial Decision-making

       125. Because of Ocwen’s servicing failures, borrowers did not have accurate information
                 about their financial obligations on their escrow accounts and mortgage loans.
                 Acting on inaccurate information would lead borrowers to make suboptimal
                 financial decisions when allocating household resources. Stated simply, borrowers’
                 ability to make the best financial decisions relies on their having accurate

                                                                     62
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 67 of
                                      134
                                            Privileged and Confidential


               information regarding the relative costs of each option. If a borrower is presented
               with inaccurate information regarding amounts due on their mortgage, then their
               financial decision making is compromised. For example, if a borrower is presented
               with a lower monthly escrow payment (for example, $200) relative to the payment
               that she would have been assessed with an on-time escrow analysis, then the
               borrower may use the additional funds that she thought were at her disposal to pay
               down other less costly debt. Had the borrower known that her obligations to her
               mortgage were higher, then she may have made her full escrow payment instead.

       126. More specifically, inaccurate information leads to suboptimal decisions because it
               changes the relative value that a consumer ascribes to his or her options. In a classic
               consumer choice model, the consumer weighs the net benefits of a particular option
               against his or her alternative options. If presented with the wrong information, the
               consumer may overestimate the relative cost of Option A to Option B. In doing so,
               she may select Option B when she would have preferred Option A had the correct
               information been shared.

       127. There are numerous papers in the economic literature that analyze how the provision
               of information influences decision-making and consumer well-being. For example,
               in health economics, researchers have studied how information frictions such as the
               lack of information about which providers are in-network, affect choice across
               health insurance plans. 129 These researchers found that consumers who erroneously
               thought that one health insurance plan provided a broader provider network than the
               other plan (when, in fact, the networks were the same) were willing to pay, on
               average, $2,267 more for the plan than consumers who knew the correct
               information. 130 Furthermore, in an experimental setting, a recent working paper by a
               former Director of the Federal Trade Commission Bureau of Economics showed
               that, when incentives between the information holder and receiver are misaligned,



       129   Benjamin R. Handel, Jonathan T. Kolstad, “Health Insurance for ‘Humans:’ Information Frictions,
             Plan Choice, and Consumer Welfare,” American Economic Review, 2015, 105(8): 2449-2500. On
             information frictions and choice in the health care industry, see also Jeffrey R. Kling, Sendhil
             Mullainathan, Eldar Shafir, Lee C. Vermeulen, and Marian V. Wrobel, “Comparison Friction:
             Experimental Evidence from Medicare Drug Plans,” The Quarterly Journal of Economics, 2012,
             127:199-235.
       130
             Handel and Kolstad (2015) at p. 2452.

                                                         63
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 68 of
                                      134
                                              Privileged and Confidential


               the former used complex disclosures to obfuscate the true value and thereby cause
               receivers to make more errors when guessing the value. 131

       128. Information is clearly important in financial decision making as evinced by the
               literature on “hard and soft” information in the banking industry. Hard information
               refers to numerical data points, such as credit scores, whereas soft information are
               provided in text. Soft information may be “hardened” as exemplified by the origins
               of credit ratings in the 19th century. 132 In a recent working paper, Liberti and
               Petersen (2018) provide a survey of papers that have studied the roles and
               influences of hard and soft information in the financial sector. 133

       129. Pertaining to household financial decisions, researchers have analyzed the impact of
               financial literacy on financial decision-making, such as planning for retirement and
               using more expensive credit. Focusing on the population ages 18 years and older in
               the Rand American Life Panel, Lusardi and Mitchell (2017) found that individuals
               who ranked higher in financial literacy 134 had given more thought to retirement. 135
               Lusardi and Tufano (2015) estimated that borrowers with lower debt literacy paid




       131
             Ginger Zhe Jin, Michael Luca, and Daniel J. Martin, “Complex Disclosure,” NBER Working Paper
             No. 24675, October 2018. In the experiment, a sender randomly draws a number between 1 and 10
             and decides how many computer-generated numbers that sum to the true number (up to 20) to
             present to the receiver. The sender would like the receiver to guess as high of a number as possible
             while the received would like to guess the correct number. In this setting, senders were more likely
             to send complex signals when they drew lower numbers, and while receivers surmised that the
             number was likely low, the complexity worked to the senders’ advantage.
       132
             José Maria Liberti and Mitchell A. Petersen, “Information: Hard and Soft,” NBER Working Paper
             No. 25075, September 2018 at p. 7.
       133
             José Maria Liberti and Mitchell A. Petersen, “Information: Hard and Soft,” NBER Working Paper
             No. 25075, September 2018.
       134
             The authors distinguish between levels of financial literacy. Basic financial literacy was measured
             based on the respondent’s understanding of terms such as compound interest, inflation, and time
             value of money. Advanced financial literacy questions included the function of the stock market,
             relation between interest rates and bond prices, and risk diversification.
       135
             Annamaria Lusardi and Olivia S. Mitchell, “How Ordinary Consumers Make Complex Economic
             Decisions: Financial Literacy and Retirement Readiness,” Quarterly Journal of Finance, 2017, 7(3):
             1750008-1-17500083-1. The question was worded as, “How much have you thought about
             retirement? A lot, some, little, or hardly at all?” The model estimates indicate that individuals with
             advanced financial literacy had thought more about retirement relative to those with lower financial
             literacy even after controlling for age, education, and other observed characteristics. Based on the
             model specification, it is difficult to translate the coefficient into a quantified amount, such as the
             probability of responding that he/she thought a lot about retirement.

                                                            64
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 69 of
                                      134
                                             Privileged and Confidential


               46 percent more fees than those with higher literacy levels. 136 These findings are
               corroborated in other studies discussed in survey papers such as Hastings, Madrian,
               and Skimmyhorn (2013) and Lusardi and Mitchell (2014). 137

       130. Collectively, these studies about the influence of information and provision of
               information on economic outcomes show that information plays a critical role in
               decision making.

                         2. Trends from Credit Reporting Data Show That, After Foreclosure,
                            Credit Outcomes May Be Slow to Recover

       131. As one of three “consequents of foreclosure for borrowers,” identified in Ocwen’s
               corporate training manual on foreclosure is “Damages Credit Rating” and is
               accompanied by the explanation: “A foreclosure on the Credit Report would badly
               affect the borrower’s credit rating and would impair his/her ability to get credit in
               the future.” 138 Indeed, foreclosure can reduce future access to credit because lenders
               view it as an indicator that the borrower is more likely to default on a loan and it is
               visible on the borrower’s credit report for 7 years after the date of the initial
               delinquency on the mortgage loan account. 139

       132. Using credit reporting data primarily through the financial crisis, researchers have
               analyzed the effects of foreclosure on credit outcomes including new mortgages,
               credit scores, and delinquency status on non-mortgage credit accounts. For example,



       136
             Annamaria Lusardi and Peter Tufano, “Debt literacy, financial experiences, and overindebtedness,”
             Journal of Pension Economics & Finance, 2015, 14(4): 332-368. Working with a market research
             firm, the authors conducted a phone survey of approximately 1,000 U.S. respondents. Debt literacy
             is measured by three questions related to compound interest, credit card debt, and choice of “the
             most advantageous mean of payment, given two options.”
       137
             Annamaria Lusardi and Olivia S. Mitchell, “The Economic Importance of Financial Literacy:
             Theory and Evidence,” Journal of Economic Literature, 2014, 52(1): 5-44 and Justine S. Hastings,
             Brigitte C. Madrian, and William L. Skimmyhorn, “Financial Literacy, Financial Education, and
             Economic Outcomes,” Annual Review of Economics, 2013, 5:347-373.
       138
             OCW-CFPB-001-01464439 at -55. The two other consequences are “Property Loss: Borrower
             would lose title over the property and would have to vacate the property” and “Deficiency Liability:
             After foreclosure, if the appraised value of the property is less than the amount the borrower owes
             to lender, then the borrower might be liability for the difference amount. It is called Deficiency
             Judgment.”
       139
             Molloy and Shan (2013), p. 230; see also Stacy Smith, “Am I Able to get an Old Foreclosure Taken
             off my Credit Report,” Experian, June 8, 2017, https://www.experian.com/blogs/ask-experian/am-
             i-able-to-get-an-old-foreclosure-taken-off-my-credit-report/ (last viewed on August 10, 2019).

                                                           65
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 70 of
                                      134
                                            Privileged and Confidential


               Hedberg and Krainer (2010) found that few borrowers—less than 14 percent—had a
               new mortgage 7 or more years after foreclosure. 140

       133. Two studies analyzed how quickly credit scores recovered after foreclosure and
               arrived at different conclusions. Brevoort and Cooper (2013) found that delinquency
               rates on auto and credit card debt remained elevated relative to pre-foreclosure
               levels for at least 5 years after foreclosure start. 141 Because of higher rates of
               delinquency, the borrowers’ credit scores were also slow to recover, particularly for
               prime borrowers. The authors used Equifax Consumer Credit Panel from the first
               quarter of 1999 through the fourth quarter of 2010. Using data on mortgages from
               CoreLogic and credit accounts from TransUnion from September 2004 through July
               2009, Demyanyk (2017) argued that moving from serious delinquency (90+ days
               delinquent) to foreclosure had a small impact on credit scores relative to the drop
               observed when the borrower transitioned from current to 30 days delinquent. 142
               Demyanyk also found that credit scores rebounded in a year after foreclosure
               because borrowers who foreclose are more likely to pay their credit card debt and
               make fewer credit inquiries. Besides differences in datasets (Equifax versus
               TransUnion) and years included in the analysis, a key difference between Brevoort
               and Cooper (2013) and Demyanyk (2017) is that the latter decomposed the decline
               in credit score by delinquency status and studied changes within a relatively narrow
               window of time around the foreclosure event whereas the former analyzed trends in
               credit scores 5 to 10 years before and after foreclosure for prime and subprime
               borrowers.

                         3. Foreclosures Incur Costs on Communities through Reduced
                            Property Values and Tax Revenues

       134. In addition to the direct costs to borrowers that I have addressed so far, I think that it
               is worth noting that late payments, delinquencies, and ultimately foreclosure impose


       140
             See Figure 4 in William Hedberg and John Krainer, “Credit Access Following a Mortgage Default,”
             Federal Reserve Bank of San Francisco Economic Letter, October 29, 2012.
       141   See Figures 8 and 9 and Table 5 in Kenneth P. Brevoort and Cheryl R. Cooper, “Foreclosure’s
             Wake: The Credit Experiences of Individuals Following Foreclosure,” Real Estate Economics,
             2013, 41(4): 747-792.
       142
             Yuliya Demyanyk, “The Impact of Missed Payments and Foreclosures on Credit Scores,” Quarterly
             Review of Economics and Finance, 2017, 64: 108-119. Demyanyk did not specify whether she was
             focusing on the foreclosure start or completion.

                                                         66
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 71 of
                                      134
                                               Privileged and Confidential


                costs on others as well. These external costs appear non-trivial based on a review of
                the economics literature. 143 The rapid rise in foreclosures beginning in 2007
                prompted research regarding the impacts of foreclosure on property values, crime,
                and health. Foreclosures, for example, have been found to have a contagion effect
                on the surrounding properties as nearby owners are more likely to face foreclosure
                or suffer reductions in their property values. A recent study determined that a single
                foreclosures leads to an additional 0.3 to 0.6 foreclosures nearby. 144 An earlier study
                found that a single foreclosure causes between 0.5 to 0.7 additional foreclosures. 145
                Another study found that a one unit increase in neighborhood foreclosures increased
                the likelihood of further foreclosures by 18 percent. 146 Numerous studies published
                over the past decade or so found that foreclosed homes reduced the values of
                neighboring properties by between 1 and 8 percent. 147 A few studies have found
                substantially higher impacts with respect to price effects, in the range of 22 to
                50 percent. 148




       143    Economists define these external costs as costs to parties other than the producer or buyer of a good
              or service.
       144
              Arpit Gupta, “Foreclosure Contagion and the Neighborhood Spillover Effects of Mortgage
              Defaults,” The Journal of Finance, 2019, 0(0): 1-53.
       145
              David J. Munroe and Laurence Wilse-Samson, “Foreclosure Contagion: Measurement and
              Mechanisms,” Columbia University, Department of Economics, December 14, 2013.
       146
              Charles Towe and Chad Lawley, “The Contagion Effect of Neighboring Foreclosures,” American
              Economic Journal: Economic Policy, 2013, 5(2): 313-335.
       147
              Dan Immergluck and Geoff Smith, “The External Costs of Foreclosure: The Impact of Single-
              Family Mortgage Foreclosures on Property Values,” Housing Policy Debate, 2006, 17 (1): 57-79;
              Tammy Leonard and James C. Murdoch, “The Neighborhood Effects of Foreclosure,” Journal of
              Geographical Systems, 2009, 11: 317-332; Gupta (2019); Zhengou Lin, Eric Rosenblatt and Vincent
              W. Yao, “Spillover Effects of Foreclosures on Neighborhood Property Values,” The Journal of Real
              Estate Finance and Economics, 2009, 38(4): 387-407; Yishen Liu and Anthony M. Yezer,
              “Foreclosure Externalities: Have We Confused the Cure with the Disease?” Real Estate Economics
              ,2019, 0(0): 1-33; Kai-yan Lee, “Foreclosure’s Price-Depressing Spillover Effects on Local
              Properties: A Literature Review,” Federal Reserve Bank of Boston, September 2008, 2008-01; and
              John P. Harding, Eric Rosenblatt and Vincent W. Yao, “The Contagion Effect of Foreclosed
              Properties,” Journal of Urban Economics, 2008, 3:164-178.
       148
             A recent study by Lui and Yezer (2019) found that property value reductions were related to property
              deterioration resulting from under investment triggered by events leading up to foreclosure
              including late payments and delinquencies, suggesting that foreclosure is the cure rather than the
              cause of observed losses. Even if this is the case, Ocwen’s failures are still linked to the outcomes
              observed.

                                                            67
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 72 of
                                      134
                                             Privileged and Confidential


       135. Local governments also suffer losses as lower housing prices reduce property tax
                revenues. 149 At the same time, these governments face greater demands for public
                safety and health services if foreclosure contagion occurs. Studies have linked
                foreclosures to increased crime, less household stability, and increased health care
                demand. 150

       VII.       CONCLUSION

       136. I have estimated damages for a subset of borrowers impacted by Ocwen’s mortgage
                servicing failures between January 1, 2014 and August 6, 2018.

       137. Ocwen’s servicing failures led to at least two forms of quantifiable damages to
                borrowers that I am able to quantify: (1) forgone interest on overpayments that
                borrowers made in response to Ocwen’s overcharges, and (2) costs from additional
                foreclosures that resulted from Ocwen’s Late Escrow Analyses. In addition, there
                are other forms of damages, discussed later, that I am unable to quantify, either
                because the data from Ocwen that I can analyze is incomplete, or analysis would
                require unsupported assumptions, or both. If in the future, further data become
                available, I may be able to quantify some of these additional damages.

       138. Damages from forgone interest on overpayments sum to $1.4 million for Late
                Escrow Analyses, $0.3 million for PMI Overcharges, and $0.3 for ARM Servicing
                Failures. 151 Where there are data deficiencies, I have made conservative
                assumptions to make these calculations. Damages could be higher if new
                information—such as dates when ARM Servicing Failures began for a substantial
                fraction of harmed borrowers—becomes available that would revise my



       149
             U.S Congress, “The 2007 Joint Economic Report of the Joint Economic Committee Congress of the
             United States on the 2007 Economic Report of the President Together with Minority Views.”
       150
             Thomas D. Stucky, John R. Ottensmann and Seth B. Payton. “The Effects of Foreclosure on Crime
              in Indianapolis, 2003-2008,” Social Science Quarterly, 2012, 93(3): 602-624; Immergluck and
              Smith (2006); Thomas G. Kingsley, Robin Smith, and David Price, “The Impacts of Foreclosures
              on Families and Communities,” The Urban Institute, May 2009; Raven Molloy and Hui Shan, “The
              Postforeclosure Experience of U.S. Households,” Real Estate Economics, 2013, 41(2): 225-254;
              Janet Currie and Erdal Tekin, "Is There a Link between Foreclosure and Health?" American
              Economic Journal: Economic Policy, 2015, 7(1): 63-94; and Janelle Downing, “The Health Effects
              of the Foreclosure Crisis and Unaffordable Housing: A Systematic Review and Explanation of
              Evidence,” Social Science & Medicine 2016, 162: 88-96.
       151
              In my summary of opinions, I report the results based on the damages estimate around the midpoint
              of a range that I think is appropriate. I present the ranges in section V.
                                                          68
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 73 of
                                      134
                                        Privileged and Confidential


            assumptions. Moreover, using Ocwen’s data produced in response to CFPB’s
            Requests for Production and Ocwen’s approach to identifying late analyses, I have
            found an additional 34,006 late escrow analyses that were omitted from Ocwen’s
            Interrogatory response (though I did not quantify damages for borrowers associated
            with these additional untimely analyses).

       139. Damages for the costs to borrowers of additional foreclosures range from $352
            million to $484 million depending on the estimate of cost per foreclosure applied
            from the literature and Ocwen’s production. My econometric model predicts that
            Late Escrow Analyses increased borrowers’ probability of foreclosure by
            6.1 percent, or 16,636 additional foreclosures between January 1, 2014 and August
            6, 2018.

       140. The damages estimates are conservative for three reasons in addition to the data
            limitations noted above in ¶ 10. First, I understand from counsel that there are
            additional types of servicing failures that may have impacted hundreds of thousands
            of borrowers. In my report, I present counts of these other types of failures but do
            not have sufficient data on dates and/or amounts to calculate damages. Second, my
            damages calculations do not include social costs such as reduced neighborhood
            property values and local tax revenue. Third, my estimate of damages does not
            include damages to borrowers that are difficult to quantify in dollars, ranging from
            increased uncertainty that would impede borrowers’ ability to manage their finances
            to loss of a stable living environment and increased emergency room visits.

       141. Finally, counsel has asked me to consider from an economic perspective, whether the
            harms resulting from Ocwen’s servicing failures is outweighed by countervailing
            benefits to consumers or to competition. Simply stated, the answer is no. This is true
            for at least two reasons.

       142. First, there is no benefit to consumers from servicing loans with inaccurate and
            incomplete information. It would be false to assert that Ocwen faced a legitimate
            constraint, whereby it was forced to choose to either commit servicing errors for one
            class of borrowers (losers) or not commit servicing errors to the other class of
            borrowers (winners). Indeed, Ocwen should have complied with the law as it
            applied to all borrowers. As such, there is no legitimate weighing of the benefit

                                                    69
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 74 of
                                      134
                                        Privileged and Confidential


            earned by the winners from Ocwen having not committed a servicing error that can
            be weighed against the loss to losers who had their loan serviced with inaccurate
            and incomplete data. Thus consumers are simply left with the loss, which I quantify
            above.

       143. Second, Ocwen's practices were anti-competitive in the economic sense. If Ocwen
            was able to reduce its prices to its investors because it did not incur the costs of
            investing in, for example, its staff and processes, in order to sufficiently service
            loans with accurate and complete records in potential violation of the law and other
            applicable requirements, such as the terms of the mortgage loans, it could undercut
            on price those mortgage servicers who did incur the cost of complying with the
            legal mortgage servicing requirements. Further, to the extent that Ocwen transfers
            out loans that contain inaccurate and incomplete data, the subsequent servicer would
            also incur potential increases in costs from having to identify and correct this
            inaccurate and incomplete data upon receipt, or the potential harm associated with
            the inaccuracies leading to a servicing failure on their end.




       ____________________________

       Daniel McFadden

       Signed on September 19, 2019 at Oakland, California




                                                    70
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 75 of
                                      134
Appendix A
                                        Daniel L. McFadden
                                                Principal

         San Francisco, CA                   +1.415.217.1000             Daniel.McFadden@brattle.com




Professor Daniel McFadden is a principal with The Brattle Group, which provides consulting services and
expert testimony on economic, finance, regulatory and strategic issues to corporations, law firms and
public agencies worldwide.

Professor Daniel McFadden, recipient of the 2000 Nobel Prize in Economics, is the E. Morris Cox Professor
Emeritus of Economics at the University of California at Berkeley and the founding director of its
Econometrics Laboratory. He is also the Presidential Professor of Health Economics at the University of
Southern California, where he has joint appointments at the USC Sol Price School of Public Policy and
the Department of Economics at USC Dornsife College. Previously, he was the James R. Killian Professor
of Economics at MIT, the Irving Fisher Research Professor at Yale University, and the Fairchild
Distinguished Scholar at the California Institute of Technology. He was awarded the Nobel Prize for his
numerous contributions to quantitative economic science and, in particular, his pioneering theoretical,
methodological, and empirical work in the analyses of discrete choices. Dr. McFadden has received
numerous other awards including the John Bates Clark Medal given every two years to the American
economist under the age of forty who has made the most outstanding contribution to the field of economic
science. Dr. McFadden received his Ph.D. in Economics from the University of Minnesota in 1962. There
he also earned his B.S. in Physics, with high distinction, in 1957.

Dr. McFadden has also held the following academic appointments:

       2014-          Presidential Professor of Health Economics, University of Southern California
       1996-          Director, Econometrics Laboratory, University of California, Berkeley
       1995-1996      Chair, Department of Economics, University of California, Berkeley
       1991-1995      Director, Econometrics Laboratory, University of California, Berkeley
       1990-          E. Morris Cox Chair, University of California, Berkeley
       1990-          Professor of Economics, University of California, Berkeley
       1990           Sherman Fairchild Distinguished Scholar, California Institute of Technology
       1986-1991      Director, Statistics Center, Massachusetts Institute of Technology
       1984-1991      James R. Killian Chair, Massachusetts Institute of Technology
       1978-1991      Professor of Economics, Massachusetts Institute of Technology
       1977-1978      Irving Fisher Research Professor, Yale University
       1968-1979      Professor of Economics, University of California, Berkeley
       1966-1967      Visiting Associate Professor, University of Chicago
       1966-1968      Associate Professor of Economics, University of California, Berkeley
       1963-1966      Assistant Professor of Economics, University of California, Berkeley
       1962-1963      Assistant Professor of Economics, University of Pittsburgh
       1961-1962      Instructor, Economics, University of Minnesota



                                                                                                          1
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 76 of
                                       134
                              Daniel L. McFadden


       1959-1960     Research Assistant, Social Psychology, University of Minnesota
       1957-1958     Instructor, Physics, University of Minnesota



EXPERIENCE

Dr. McFadden has had a varied background in professional and public service. Among his achievements
are:

       •   President, American Economic Association (AEA) (2005)
       •   Chair, National Academy of Science (NAS) Section 54 Economic Sciences (2003- )
       •   Chair, NAS Committee on Methods of Forecasting Demand and Supply of Doctoral
           Scientists and Engineers (1997-2000)
       •   Advisory Committee, Journal of Applied Economics (1996- )
       •   NAS Commission on Science, Engineering, and Public Policy (1995- )
       •   Chair, AEA Committee on Electronic Publication (1994- )
       •   Vice President, American Economics Association (1994)
       •   NAS Committee on Behavioral and Social Sciences and Education (1989-1994)
       •   Panel Study of Income Dynamics, Advisory Board (1988-1991)
       •   Executive Committee, American Economics Association (1985-1987)
       •   President, Econometric Society (1985)
       •   Executive Committee, Econometric Society (1983-1986)
       •   Council of the Econometric Society (1983-1986)
       •   Vice President, Econometric Society (1983-1984)
       •   NAS Committee on Energy Demand Modeling (1983-1984)
       •   NAS Committee, Basic Research in the Social Sciences (1982-1987)
       •   Chair, AEA Awards Committee (1981-1984)
       •   Board of Directors, National Bureau of Economic Research (1980-1983)
       •   Editor, Econometric Society Monographs (1980-1983)
       •   Review Committee, California Energy Commission (1979)
       •   Sloan Foundation Book Committee (1977-1979)
       •   Executive Committee, Econometric Society (1978-1980)
       •   Board of Editors, Transportation Research (1978-1980)




                                                                                                      2
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 77 of
                                       134
                              Daniel L. McFadden


      •   Associate Editor, Journal of Econometrics (1977-1978)
      •   Board of Directors, National Bureau of Economic Research (1976-1977)
      •   Executive Committee, Transportation Research Board (1975-1978)
      •   City of Berkeley, Coordinated Transit Project (1975-1976)
      •   Advisory Committee on Transportation Models, Metropolitan Transportation
          Commission (1975)
      •   Council of the Econometric Society (1974-1980)
      •   Elected Member, Universities National Bureau (1974-1977)
      •   Board of Editors, Journal of Mathematical Economics (1973-1977)
      •   Board of Editors, American Economic Review (1971-1974)
      •   Chair, NSF-NBER Conference, Economics of Uncertainty (1970- )
      •   Economics Advisory Panel, National Science Foundation (1969-1971)
      •   Editor, Journal of Statistical Physics (1968-1970)


MIT – RELATED:

      •   Committee on Curricula, 1990-91
      •   Killian Award Committee, 1984
      •   Center for Energy Policy Research, Program Board, 1983-84
      •   Engineering Dean Search Committee, 1980-81
      •   Provost’s Committee on Statistics, 1979-80
      •   CTS Advisory Board, 1978-79


BERKELEY – RELATED:

      •   Director of Graduate Studies, 1994-95
      •   IBER Advisory Committee, 1993-95 (Chair, 1994-95)


PROFESSIONAL AFFILIATIONS

      •   American Economics Association
      •   The Econometric Society
      •   American Statistical Association
      •   Mathematical Association of America


                                                                                     3
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 78 of
                                       134
                              Daniel L. McFadden


      •   Transportation Research Board


FELLOWSHIPS, SCHOLARSHIPS, HONORS, AND AWARDS

      •   Honorary Degree, University of Montreal (2004)
      •   Honorary Degree, University College London (2003)
      •   Richard Stone Prize in Applied Econometrics (2000-2001)
      •   Nobel Prize in Economics (Joint Recipient) (2000)
      •   Nemmers Prize in Economics, Northwestern University (2000)
      •   American Agricultural Economics Association, Best Paper Prize (1994)
      •   University of Chicago, LLD (1992)
      •   Frisch Medal, Econometric Society (1986)
      •   Elected to National Academy of Science (1981)
      •   Outstanding Teacher Award, MIT (1981)
      •   Fisher-Schultz Lecture, Econometrics Society (1979)
      •   Elected to American Academy of Arts and Sciences (1977)
      •   John Bates Clark Medal, American Economics Association (1975)
      •   Elected Fellow, Econometrics Society (1969)
      •   Ford Faculty Research Fellow (1966-1967)
      •   Mellon Post-Doctoral Fellow (1962-1963)
      •   Earhart Fellow (1960-1961)
      •   Ford Foundation Behavioral Science Fellow (1958-1962)




                                                                                 4
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 79 of
                                       134
                              Daniel L. McFadden


PUBLICATIONS

Books and Monographs

Essays on Economic Behavior Under Uncertainty, with M. Balch and S. Wu (eds.), North Holland:
Amsterdam, 1974.

Urban Travel Demand: A Behavioral Analysis, with T. Domencich, North Holland: Amsterdam, 1975.
Reprinted by The Blackstone Company: Mount Pleasant, MI, 1996.

Production Economics: A Dual Approach to Theory and Applications, with M. Fuss (eds.), North Holland:
Amsterdam, 1978.

Structural Analysis of Discrete Data with Econometric Applications, with C.F. Manski (eds.), MIT Press:
Cambridge, MA, 1981.

Microeconomic Modeling and Policy Analysis: Studies in Residential Energy Demand, with T. Cowing,
Academic Press: New York, 1984.

Preferences, Uncertainty, and Optimality: Essays in Honor of Leonid Hurwicz, with J. Chipman and M.K.
Richter (eds.), Westview Press: Boulder, CO, 1990.

Handbook of Econometrics Vol IV, with R. Engle (eds.), North Holland: Amsterdam, 1994.

Statistical Tools, manuscript in preparation.

Rationality and equilibrium, a symposium in honor of Marcel K. Richter, series: Studies in Economic
Theory, vol. 26, with C.D Aliprantis, R.L. Matzkin, J.C. Moore, N.C. Yannelis, (Eds.), Springer-Verlag:
Berlin Heidelberg 2006.

ARTICLES

Production Theory

“Constant Elasticity of Substitution Production Functions,” Review of Economic Studies, 1963.

“A Review of ‘Manufacturing Production Functions in the U.S., 1957: An Interindustry and Interstate
Comparison of Productivity’,” Journal of the American Statistical Association, March 1967.

“Cost, Revenue, and Profit Functions,” in M. Fuss and D. McFadden (eds.), Production Economics: a Dual
Approach to Theory and Applications, North Holland: Amsterdam, 1978.

 “A Survey of Functional Forms in the Economic Analysis of Production,” with M. Fuss and Y. Mundlak,
in M. Fuss and D. McFadden (eds.), Production Economics: a Dual Approach to Theory and Applications,
Vol. I, 219-268, North Holland: Amsterdam, 1978.




                                                                                                          5
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 80 of
                                       134
                              Daniel L. McFadden


“The General Linear Profit Function,” in M. Fuss and D. McFadden (eds.), Production Economics: a Dual
Approach to Theory and Applications, North Holland: Amsterdam, 1978.

“Flexibility Versus Efficiency in Ex Ante Plant Design,” with M. Fuss, in M. Fuss and D. McFadden (eds.),
Production Economics: a Dual Approach to Theory and Applications, North Holland: Amsterdam, 1978.

“Estimation Techniques for the Elasticity of Substitution and Other Production Parameters,” in M. Fuss
and D. McFadden (eds.), Production Economics: A Dual Approach to Theory and Applications, North
Holland: Amsterdam, 1978.

“Measurement of the Elasticity of Factor Substitution and Bias of Technical Change,” with P. Diamond
and M. Rodriguez, in M. Fuss and D. McFadden (eds.), Production Economics: A Dual Approach to Theory
and Applications, North Holland: Amsterdam, 1978.

“Joint Estimation of Freight Transportation Decisions Under Nonrandom Sampling,” with C. Winston and
A. Boersch-Supan, in A. Daughety (ed.), Analytical Studies in Transport Economics, 137-157, Cambridge
University Press: Cambridge, 1985.

Econometrics

“Conditional Logit Analysis of Qualitative Choice Behavior,” in P. Zarembka (ed.), Frontiers in
Econometrics, 105-142, Academic Press: New York, 1973.

“Comments on ‘Estimation of a Stochastic Model of Reproduction: An Econometric Approach’,” in N.
Terleckyj (ed.), Household Production and Consumption, 139-145, National Bureau of Economic
Research: New York, 1975.

“The Revealed Preferences of a Government Bureaucracy: Theory,” The Bell Journal of Economics and
Management Science, Autumn 1975.

“The Revealed Preferences of a Government Bureaucracy: Empirical Evidence,” The Bell Journal of
Economics and Management Science, No. 1, 55-72, Spring 1976.

“A Comment on Discriminant Analysis ‘Versus’ Logit Analysis,” Annals of Economic and Social
Measurement, 1976.

“Quantal Choice Analysis: A Survey,” Annals of Economic and Social Measurement, 1976.

 “Econometric Models for Probabilistic Choice Among Products,” The Journal of Business, 1980.

“Econometric Models of Probabilistic Choice,” in C.F. Manski and D. McFadden (eds.), Structural Analysis
of Discrete Data with Econometric Applications, 198-272, MIT Press: Cambridge, MA, 1981.

“Alternative Estimators and Sample Designs for Discrete Choice Analysis,” with C.F. Manski, in C.F.
Manski and D. McFadden (eds.), Structural Analysis of Discrete Data with Econometric Applications. 2-
50, MIT Press: Cambridge, MA, 1981.




                                                                                                        6
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 81 of
                                       134
                              Daniel L. McFadden


“Qualitative Response Models,” in W. Hildenbrand (ed.), Advances in Econometrics: Invited Papers for
the Fourth World Congress of the Econometric Society, Econometric Society Monograph, 1-37,
Cambridge University Press: Cambridge, 1982.

“Specification Tests for the Multinomial Logit Model,” with J. Hausman, Econometrica, September 1984.

“Econometric Analysis of Qualitative Response Models,” in Z. Griliches and M. Intrilligator (eds.),
Handbook of Econometrics, Elsevier: Amsterdam, 1984.

“Comment on Technical Problems in Social Experimentation: Cost versus Ease of Analysis,” in J.A.
Hausman and D.A. Wise (eds.), Social Experimentation, 214-219, National Bureau of Economic Research:
Chicago, 1985.

“The Choice Theory Approach to Market Research,” Marketing Science, Fall 1986.

“The Demand for Local Telephone Service: A Fully Discrete Model of Residential Calling Patterns and
Service Choices,” with K. Train and M. Ben-Akiva, The Rand Journal of Economics, Spring 1987.

“Regression-Based Specification Tests for the Multinomial Logit Model,” Journal of Econometrics, 1987.

“What do Microeconometricians Really Do?” Proceedings of the American Statistical Association, 402-
405, Business Statistics Section, 1987.

“Comment on Joel Horowitz and George Neumann, Semiparametric Estimation of Employment Duration
Models,” with A. Han, Econometric Reviews, 1987/1988.

“Econometric Modeling of Locational Behavior,” Annals of Operations Research: Facility Location
Analysis: Theory and Applications, 1989.

“A Method of Simulated Moments for Estimation of Discrete Response Models Without Numerical
Integration,” Econometrica, September 1989.

“Testing for Stochastic Dominance,” in T. Fomby and T.K. Seo (eds.), Studies in the Economics of
Uncertainty, 113-134, Springer: New York, 1989.

“Micro-simulation of Local Residential Telephone Demand Under Alternative Service Options and Rate
Structures,” with T. Atherton, M. Ben-Akiva, and K. Train, in A. de Fontenay, M. Shugard, and D. Sibley
(eds.), Telecommunications Demand Modelling, 137-163, Elsevier: Amsterdam, 1990.

“Advances in Computation, Statistical Methods, and Testing of Discrete Choice Models,” Marketing
Letters, 1991.

“Efficient Estimation by Multinomial Approximation and Sequential Simulation,” with W. Beckert and A.
Eymann, Working Paper, July 1994.

“Large Sample Estimation and Hypothesis Testing,” with W. Newey, in R. Engle and D. McFadden, (eds.)
Handbook of Econometrics, North Holland: Amsterdam, 1994.




                                                                                                         7
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 82 of
                                       134
                              Daniel L. McFadden


“Estimation by Simulation,” with P. Ruud, The Review of Economics and Statistics, November 1994.

“Simulation of Multivariate Normal Rectangle Probabilities and Their Derivatives: Theoretical and
Computational Results,” with V. Hajivassiliou and P. Ruud, Journal of Econometrics, May-June 1996.

“Lectures on Simulation-Assisted Statistical Inference,” presented at the EC-squared Conference, Florence,
Italy, December 12, 1996.

“Estimation of Some Partially Specified Nonlinear Models,” with C. Ai, Journal of Econometrics, January-
February 1997.

“Modeling Methods for Discrete Choice Analysis,” with M. Ben-Akiva, et al., Marketing Letters, July 1997.

“The Method of Simulated Scores with Application to Models of External Debt Crises,” with V.
Hajivassiliou, Econometrica, July 1998.

“Estimating Features of a Distribution from Binomial Data,” with A. Lewbel, Working Paper, May 1997.
“Mixed MNL Models for Discrete Response,” with K. Train, Working Paper, December 1996, revised
November 1998.

“On Selecting Regression Variables to Maximize Their Significance,” Working Paper, July 1998.
“Economic Choices,” Nobel Lecture, December 2000. American Economic Review, June 2001.

“Observational Studies: Choice-based sampling,” forthcoming in International Encyclopedia of Social and
Behavior Sciences, Vol. 2.1, Article 92, Elsevier Science: Amsterdam, 2001.

"Discrete Choice Models Incorporating Revealed Preferences and Psychometric Data," with T. Morikawa
and M. Ben-Akiva, Econometric Models In Marketing, Vol. 16, 27-53, Elsevier Science: Oxford, 2002.

“Characteristics of Generalized Extreme Value Distributions,” with M. Bielaire and D. Bolduc, Working
Paper, April, 2003

“Structural Simulation of Facility Sharing: Unbundling Policies and Investment Strategy in Local
Exchange Markets,” by Nauman Ilias, Paul C. Liu, Daniel L. McFadden, Lisa Wood, Glenn A. Woroch &
William P. Zarakas, 2005.

“Statistical Analysis of Choice Experiments and Surveys” with A. Bemmaor, F. Caro, J. Dominitz, B. Jun,
A. Lewbel, R. Matzkin, F. Molinari, N. Schwarz, R. Willis and J. Winter, Marketing Letters, 16:3/4, 183-
196, December 2005.

 “Free Markets and Fettered Consumers”. American Economic Research, 96:1, March 2006.

“The estimation of generalized extreme value models from choice-based samples”, Transportation
Research Part B: Methodological, Vol. 42, 4, 381-394, May 2008.




                                                                                                             8
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 83 of
                                       134
                              Daniel L. McFadden


“Risk, Uncertainty and Discrete Choice Models”, with A. de Palma, M. Ben-Akiva, D. Brownstone, C.
Holt, T. Magnac, P. Moffatt, N. Picard, K. Train, P. Wakker, J. Walker, Marketing Letters, 19:3/4, 269-
285, July 2008.

“Semiparametric Analysis”, Quantile, no. 5, pp. 29-40, September 2008.

“Conditional Logit Analysis of Qualitative Choice Behavior”, Elgar Reference Collection. Pioneering
Papers of the Nobel Memorial Laureates in Economics, Vol. 3, pp. 337-374, 2009.

“Maximal Uniform Convergence Rates in Parametric Estimation Problems”, with Walter Beckert,
Econometric Theory, Vol. 26, Issue 2, 469-500, April 2010.

 “Choice probability generating functions”, with M. Fosgerau and M. Bierlaire, Working Paper, August
2010.

“Estimating Features of a Distribution from Binomial Data” with Lewbel, A., Linton, O., Journal of
Econometrics, Vol. 162, No. 2, pp. 170-88, June 2, 2011.

“Economic Juries and Public Project Provision,” Journal of Econometrics, Vol. 166, No. 1, pp. 116-126,
January 2012.

Transportation

“The Measurement of Urban Travel Demand,” Journal of Public Economics, 303-328, 1974.

“Aggregate Travel Demand Forecasting from Disaggregated Behavioral Models,” with F. Reid,
Transportation Research Record: Travel Behavior and Values, No. 534, 24-37, 1975.

“The Mathematical Theory of Demand Models,” in P. Stopher and A. Meyburg (eds.), Behavioral Travel-
demand Models, 305-314, D.C. Heath and Co.: Lexington, MA, 1976.

“Demand Model Estimation and Validation,” with A.P. Talvitie and Associates, Urban Travel Demand
Forecasting Project, Final Report, Volume V, Institute of Transportation Studies, University of California,
Berkeley, June 1977.

“Demographic Data and Policy Analysis,” with S. Cosslett, G. Duguay, and W. Jung, Urban Travel Demand
Forecasting Project, Final Report, Institute of Transportation Studies, University of California, Berkeley,
June 1977.

“Quantitative Methods for Analyzing Travel Behaviour of Individuals: Some Recent Developments,” in D.
Hensher and P. Stopher (eds.), Behavioural Travel Modelling, 279-318, Croom Helm London: London,
1978.




                                                                                                          9
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 84 of
                                       134
                              Daniel L. McFadden


“An Application of Diagnostic Tests for the Independence from Irrelevant Alternatives Property of the
Multinomial Logit Model,” with W. Tye and K. Train, Transportation Research Record: Forecasting
Passenger and Freight Travel, No. 637, 39-46, Transportation Research Board, 1978.

“Modelling the Choice of Residential Location,” in A. Karlqvist, L. Lundqvist, F. Snickars, and J. Weibull
(eds.), Spatial Interaction Theory and Planning Models, 75-96, North Holland: Amsterdam, 1978.
Reprinted in J. Quigley (ed.), The Economics of Housing, Edward Elgar: London, 1997.

“The Goods/Leisure Tradeoff and Disaggregate Work Trip Mode Choice Models,” with K. Train,
Transportation Research, February 1978.

“The Theory and Practice of Disaggregate Demand Forecasting for Various Modes of Urban
Transportation,” in Emerging Transportation Planning Methods, U.S. Department of Transportation DOT-
RSPA-DPB-50-78-2, August 1978. Reprinted in T.H. Oum, et al. (eds.), Transport Economics: Selected
Readings, 51-80, Seoul Press: Seoul, 1995.

“Overview and Summary: Urban Travel Demand Forecasting Project,” with F. Reid, A. Talvitie, M.
Johnson, and Associates, The Urban Travel Demand Forecasting Project, Final Report, Volume I, Institute
of Transportation Studies, University of California, Berkeley, June 1979.

“Measuring Willingness-to-Pay for Transportation Improvements” in T. Gärling, T. Laitila, and K. Westin
(eds.) Theoretical Foundations of Travel Choice Modeling, 339-364, Elsevier Science: Amsterdam, 1998.

“Disaggregate Behaviorial Travel Deman’s RUM Side: A 30-Year Retrospective,” forthcoming in The
Leading Edge of Travel Behavior Research, Davide Heshner and J. King (eds.) Pergamon Press: Oxford,
2002.

“Interstate Wine Shipments and E-Commerce,” Journal of Wine Economics, Vol. 1, No. 1, May 2006, pp.
3-6.

“Aggregate Travel Demand Forecasting from Disaggregated Behavioral Models”, with F. Reid, Elgar
Reference Collection. Classics in Planning Series, Vol. 2, pp. 191-204, 2006.

“The behavioral science of transportation”, Transport Policy Volume 14, Issue 4, 269-274, July 2007.

“The Measurement of Urban Travel”, Classics in Planning, Vol. 7, pp. 69-94, 2007.

“Modelling the Choice of Residential Location”, Elgar Reference Collection. Pioneering Papers of the
Nobel Memorial Laureates in Economics, Vol. 3, pp. 409-430, 2009.




                                                                                                         10
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 85 of
                                       134
                              Daniel L. McFadden


Economic Growth and Development

“Comment on ‘An Optimum Fiscal Policy in an Aggregate Model of Economic Growth’,” in I. Adelman
and E. Thorbecke (eds.), The Theory and Design of Economic Development, 140-146, Johns Hopkins Press:
Baltimore, MD, 1966.

“The Evaluation of Development Programmes,” The Review of Economic Studies, 1967.

“On the Existence of Optimal Development Plans,” in H. Kuhn (ed.) Proceedings of the Sixth Princeton
Symposium on Mathematical Programming, 403-427, Princeton University Press: Princeton, NJ, 1970.
“Criteria for Public Investment: Comment,” The Journal of Political Economy, November/December 1972.

“On the Existence of Optimal Development Programmes in Infinite-Horizon Economies,” in J. Mirrlees
and N.H. Stern (eds.), Models of Economic Growth, 260-282, Macmillan: Great Britain, 1973.

“Is There Life After Debt? An Econometric Analysis of the Creditworthiness of Developing Countries,”
with R. Eckaus, G. Feder, V. Hajivassiliou, and S. O’Connell, in J. Cuddington and G. Smith, International
Debt and the Developing Countries, 179-209, International Bank for Reconstruction and
Development/The World Bank: Washington, D.C., 1985.

“Hot Money and Cold Comfort: Global Capital Movement and Financial Crises in Emerging Economies”,
Lecture, Latin American and Carribean Economics Association ANEC Conference on Globalization and
Development, 2004.

“Free Markets and Fettered Consumers”, American Economic Review, Vol. 96, pp. 5-29, March 2006.

“100 Years of the American Economic Review: The Top 20 Articles”, with K. Arrow, B. Bernheim, M.
Feldstein, J. Poterba, R. Solow, American Economic Review, Vol. 101, pp. 1-8, February 2011.

Economic Theory and Mathematical Economics

“On Hicksian Stability,” in J.N. Wolfe (ed.), Value, Capital, and Growth, 329-351, University Press:
Edinburgh, 1969.

“On the Controllability of Decentralized Macroeconomic Systems: The Assignment Problem,” in H.E.
Kuhn and P. Szego (eds.), Mathematical Systems Theory and Economics 1, 221-239, Springer-Verlag: New
York, 1969.

“A Simple Remark on the Second Best Pareto Optimality of Market Equilibria” Journal of Economic
Theory, June 1969.

“A Technical Note on Classical Gains from Trade,” with J.M. Grandmont, Journal of International
Economics, 1972.


                                                                                                         11
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 86 of
                                       134
                              Daniel L. McFadden



“On Some Facets of Betting: Comments,” in M.S. Balch, D. McFadden, and S.Y. Wu (eds.), Essays on
Economic Behavior Under Uncertainty, 126-137, North-Holland: Amsterdam, 1974.

“Some Uses of the Expenditure Function in Public Finance,” with P.A. Diamond, Journal of Public
Economics, 1974. Reprinted in J. Creedy (ed.), Measuring Welfare Changes and Tax Burdens, Edward
Elgar: London, September 1998.

“A Characterization of Community Excess Demand Functions,” with R. Mantel, A. Mas-Colell, and M.K.
Richter, Journal of Economic Theory, 1974.

“An Example of the Non-Existence of Malinvaud Prices in a Tight Economy,” Journal of Mathematical
Economics, 1975.

“Tchebyscheff Bounds for the Space of Agent Characteristics,” Journal of Mathematical Economics, 1975.

“On Efficiency and Pareto Optimality of Competitive Programs in Closed Multisector Models,” with M.
Majumdar and T. Mitra, Journal of Economic Theory, August 1976.

“Definite Quadratic Forms Subject to Constraint,” in M. Fuss and D. McFadden (eds.), Production
Economics: A Dual Approach to Theory and Applications, North-Holland: Amsterdam, 1978.

“Necessary and Sufficient Conditions for the Classical Programming Problem,” in M. Fuss and D.
McFadden (eds.), Production Economics: A Dual Approach to Theory and Applications, North Holland:
Amsterdam, 1978.

“Convex Analysis,” in M. Fuss and D. McFadden (eds.), Production Economics: A Dual Approach to
Theory and Applications, North Holland: Amsterdam, 1978.

“A Note on the Computability of Tests of the Strong Axiom of Revealed Preference,” Journal of
Mathematical Economics, 1979.

“Pareto Optimality and Competitive Equilibrium in Infinite Horizon Economies,” with M. Majumdar and
T. Mitra, Journal of Mathematical Economics, 1980.

“Welfare Analysis of Incomplete Adjustment to Climatic Change,” in V.K. Smith and A. White (eds.),
Advances in Applied Micro-economics, JAI Press: Greenwich, CT, 1984.

“Stochastic Rationality and Revealed Stochastic Preference,” with M.K. Richter, in J. Chipman, D.
McFadden, and M.K. Richter (eds.), Preferences, Uncertainty, and Optimality, Essays in Honor of Leo
Hurwicz, 161-186, Westview Press: Boulder, CO, 1990.




                                                                                                     12
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 87 of
                                       134
                              Daniel L. McFadden


“Consumers’ Evaluation of New Products: Learning from Self and Others,” with K. Train, Journal of
Political Economy, 1996.

“Economic Choice Behavior: Psychological Foundations and the Contributions of Amos Tversky,”
Working Paper, August 1996.

“Rationality for Economists,” Working Paper presented at the NSF Symposium on Eliciting Preferences,
July 1997. Forthcoming in Journal of Risk and Uncertainty, December 1999.

“Extended Framework for Modeling Choice Behavior,” with M. Ben-Akiva, et al. Marketing Letters, Vol.
10, Issue 3, Kluwer, 187-203, August 1999.

“Pricing in a Competitive Market with a Common Network Resource,” Working Paper, April 2003.

“Hybrid Choice Models: Progress and Challenges,” with M. Ben-Akiva et. Al., Marketing Letters, Vol. 13,
Issue 3, 163-175, August 2002.

“Epilogue,” Marketing Letters, Vol. 13, Issue 3, 163-175, August 2002.

“Revealed Stochastic Preference: A Synthesis,” Economic Theory, Springer, vol. 26(2), pages 245-264,
August 2005.

“Welfare Economics at the Extensive Margin Giving Gorman Polar Consumers Some Latitude,” Working
Paper, June 2004.

"The Misuse of Econometrics in Litigation," by Susan J. Guthrie, Paul C. Liu, Daniel L. McFadden and
Kenneth T. Wise, ABA Monograph on Econometrics, Forthcoming, 2005.

“The Misuse of Econometrics in Estimating Damages,” with Kenneth T. Wise, et. al. ABA monograph on
Econometrics, 2005.

“The Browser War - Econometric Analysis of Markov Perfect Equilibrium in Markets with Network
Effects,” with Mark Jenkins et. al. Presented at the American Economic Association Annual Meeting. 7-
9 January 2005. Philadelphia, PA.

"The Science of Pleasure: The Measurement of Consumer Welfare," Frisch Memorial Lecture, Plenary
Session at the Econometric Society World Congress, upcoming, 19-24 August 2005, University College
London.
“Rationality and Equilibrium: A Symposium in Honor of Marcel K. Richter”, with C. Aliprantis, R.
Matzkin, J. Moore, N. Yannelis, Studies in Economic Theory, No. 26, pp. viii, 252, April 2006

“Revealed Stochastic Preference: A Synthesis”, Studies in Economic Theory, No. 26, pp. 1-20, 2006.



                                                                                                       13
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 88 of
                                       134
                              Daniel L. McFadden



Foreward to “’Rationality and Equilibrium’ – A Symposium in Honor of Marcel K. Richter”, with C.
Aliprantis, R. Matzin, J. Moore, N. Yannelis, Studies in Economic Theory, No. 26, pp. v-vi, 2006.

“Human Capital Accumulation and Depreciation”, Review of Agricultural Economics, vol. 30, no. 3, 379-
85, Fall 2008.

“The Revealed Preferences of a Government Bureaucracy: Theory”, Elgar Reference Collection.
Pioneering Papers of the Nobel Memorial Laureates in Economics, Vol. 3, pp. 375-390, 2009.

“The Revealed Preferences of a Government Bureaucracy: Empirical Evidence”, Elgar Reference
Collection. Pioneering Papers of the Nobel Memorial Laureates in Economics, Vol. 3, pp. 391-408, 2009.

“100 Years of the American Economic Review: The Top 20 Articles,” Arrow, K.J., Bernheim, B.D.,
Feldstein, M.S., Poterba, J. M., Solow, R.M., American Economic Review, Vol. 101, No. 1, pp. 1-8,
February 2011.

“Choice Probability Generating Functions”, Bierlaire, M., Fogerau, M., NBER Working Paper Series, No.
17970, 2012.

Energy

“Forecasting the Impacts of Alternative Electricity Rate Structures: A Feasibility Study,” Final Report,
California Energy Commission, 1976.

“Determinants of the Long-Run Demand for Electricity,” with C. Puig and D. Kirshner, Proceedings of
the American Statistical Association, 1978.

“A Two-Level Electricity Demand Model,” with J. Hausman and M. Kinnucan, Journal of Econometrics,
1979.

“Residential Energy Demand Modeling and the NIECS Data Base: An Evaluation,” with T. Cowing and J.
Dubin, Report No. MIT-EL-82-009, MIT Energy Laboratory, January 1982.

“An Analysis of the Distributional Impacts of Energy Policies Affecting Residential Energy Demand: The
ORNL Model,” with J. Berkovec, T. Cowing, and J. Rust, Discussion Paper No. MIT-EL-82-032WP, MIT
Energy Laboratory, April 1982.

“An Analysis of the Distributional Impacts of Energy Policies Affecting Residential Energy Demand: The
REEPS Model,” with T. Cowing, Discussion Paper No. MIT-EL 82-057WP, MIT Energy Laboratory, April
1982.




                                                                                                       14
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 89 of
                                       134
                              Daniel L. McFadden


“An Evaluation of the ORNL Residential Energy Use Model,” EPRI Report EA-2442, Electronic Research
Institute: Palo Alto, June 1982.

“The NIECS Data Base and Its Use in Residential Energy Demand Modeling,” with T. Cowing and J. Dubin,
Discussion Paper No. MIT-EL-82-041WP, MIT Energy Laboratory, June 1982.

“A Thermal Model for Single-Family Owner-Occupied Detached Dwellings in NIECS,” with J. Dubin,
Discussion Paper No. MIT-EL-040WP, MIT Energy Laboratory, June 1982.

“A Comparative Evaluation of the ORNL and REEPS Models of Residential Energy Demand for
Forecasting Residential Energy Policy Impacts,” with J. Berkovec, T. Cowing, and J. Rust, Discussion Paper
No. MIT-EL-82-061WP, MIT Energy Laboratory, July 1982.

“Residential End-Use Energy Planning System (REEPS),” with A. Goett, EPRI Report EA-2512, Electronic
Power Research Institute: Palo Alto, July 1982.

“An Econometric Analysis of Residential Electric Appliance Holdings and Consumption,” with J. Dubin,
Econometrica, March 1984.

“The Residential End-Use Energy Planning System: Simulation Model Structure and Empirical Analysis,”
with A. Goett, in J. Moroney (ed.), Advances in the Economics of Energy and Resources, JAI Press:
Greenwich, CT, 1984.

“Consumer Attitudes and Voluntary Rate Schedules for Public Utilities,” with K. Train and A. Goett, the
Review of Economics and Statistics, August 1987.

“Estimating Household Value of Electric Service Reliability with Market Research Data,” with A. Goett
and C-K. Woo, Energy Journal: Special Electricity Reliability Issue, 1988.

“A theory of the perturbed consumer with general budgets”, with M. Fogeraru, NBER Working Paper
Series, No. 17953, 2012.

Health Economics

“Estimation of Response Probabilities from Augmented Retrospective Observations,” with D. Hsieh and
C. Manski, Journal of the American Statistical Association, No. 391, 651-662, September 1985.

“The Dynamics of Housing Demand by the Elderly: Wealth, Cash Flow, and Demographic Effects,” with
J. Feinstein, in D. Wise (ed), The Economics of Aging, 55-91, University of Chicago Press: Chicago, 1989.
“The Dynamics of Housing Demand by the Elderly: User Cost Effects,” with C. Ai, J. Feinstein, and H.
Pollakowski, in D. Wise (ed.), Issues in the Economics of Aging, 33-87, University of Chicago Press:
Chicago, 1990.




                                                                                                         15
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 90 of
                                       134
                              Daniel L. McFadden


“Problems of Housing the Elderly in the United States and Japan,” in Y. Noguchi and D. Wise (eds.), Aging
in the United States and Japan, 109-137, University of Chicago Press: Chicago, 1994.

“Demographics, the Housing Market, and the Welfare of the Elderly,” in D. Wise (ed.), Studies in the
Economics of Aging, 225-285, University of Chicago Press: Chicago, 1994.

“Living Arrangements: Health and Wealth Effects,” with A. Boersh-Supan and R. Schnabel, in D. Wise
(ed.), Advances in the Economics of Aging, 193-216, University of Chicago Press: Chicago, 1996.

“Comment on ‘Elderly Health, Housing, and Mobility’,” in D. Wise (ed.), Advances in the Economics of
Aging, 317-320, University of Chicago Press: Chicago, 1996.

“The Impact of Demographics on Housing and Nonhousing Wealth in the United States,” with H. Hoynes,
in M. Hurd and N. Yashiro (Eds.), The Economic Effects of Aging in the United States and Japan, 153-194,
University of Chicago Press: Chicago, 1997.

“Subjective Survival Curves and Life Cycle Behavior,” with M. Hurd and L. Gan, in D. Wise (ed.), Inquiries
in the Economics of Aging, 259-305, University of Chicago Press: Chicago, 1998.

“Consumption and Savings Balances of the Elderly: Experimental Evidence on Survey Response Bias,”
with M. Hurd, et al., in D. Wise (ed.), Frontiers in the Economics of Aging, 353-387, University of Chicago
Press: Chicago, 1998.

“Healthy, Wealthy, and Wise? Socioeconomic Status, Morbidity, and Mortality among the Elderly,” with
M. Hurd and A. Merrill, Working Paper, April 1998.

“Predictors of Mortality Among the Elderly,” with M. Hurd and A. Merill, working paper, December 1999.
Forthcoming in D. Wise (ed.) Themes in the Economics of Aging, University of Chicago Press: Chicago,
2001.

“Comment on Incentive Effects of Social Security Under an Uncertain Disability Option,” in D. Wise (ed.)
Themes in the Economics of Aging, University of Chicago Press: Chicago, 2001.

"Response Behavior in Surveys of the Elderly: Experimental Evidence from Internet Surveys" with
Joachim Winter, Conference Draft, March 2001.

"Healthy, Wealthy, and Wise? Tests for Direct Causal Paths between Health and Socioeconomic Status",
with P. Adams, M. Hurd, A. Merrill, and T. Ribeiro, Journal of Econometrics, Vol 112, Issue 1, 3-56, 2003.

"Response," with P. Adams, M. Hurd, A. Merrill, and T. Ribeiro, Journal Of Econometrics, Vol 112, Issue 1,
129-133, 2003.

"Individual Subjective Survival Curves", with L. Gan and M. Hurd, NBER Working Paper No. 9480, January



                                                                                                          16
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 91 of
                                       134
                              Daniel L. McFadden


2003.

"Subjective Mortality Risk and Bequests", with L. Gan, G. Gong and M. Hurd, NBER Working Paper No.
10789, September 2004.

“Broken Down by Work and Sex: How Our Health Declines: Comment, Analyses in the Economics of
Aging, pp. 205-12, 2005.

“Medicare prescription drug coverage: Consumer information and preferences”, with J. Winter, R. Balza,
F. Caro, F. Heiss, B. Jun and R. Matzkin, Proceedings of the National Academy of Sciences, May 2006.

“Who Failed to Enroll in Medicare Part D, and Why? Early Results”, with J. Winter and F. Heiss. Health
Affairs, doi: 10.1377/hlthaff.25.w344, August 2006.

“Mind the Gap! Consumer Perceptions and Choices of Medicare Part D Prescription Drug Plans”, with J.
Winter and F. Heiss, Working Paper, November, 2007.

“Consumer-Directed Health Care: Can Consumers Look After Themselves?”, with J. Winter and F. Heiss,
Swiss Journal of Economics and Statistics, 144(3), 285-307 July, 2008.

“Human Capital Accumulation and Depreciation”, Review of Agricultural Economics, Vol. 30, Issue 3, pp.
379-385, October 2008.

“Want to Monitor Medicare's New Drug Benefit Program? Start by Sending a Check for $120,000”,
Economists’ Voices, vol. 5, no. 4, 2008.

“The Human Side of Mechanism Design, A Tribute to Leo Hurwicz and Jean-Jacque Laffont,” Review of
Economic Design, 13, (1), 77-100 & 377, 2009.

“Regulation of private health insurance markets: Lessons from enrollment, plan type choice, and adverse
selection in Medicare Part D”, with J. Winter and F. Heiss, NBER Working Paper 15392, October 2009.

“The Impact of Employer Matching on Savings Plan Participation under Automatic Enrollment:
Comment, Research Findings” in The Economics of Aging, pp. 327-35, 2010.

“Mind the Gap! Consumer Perceptions and Choices of Medicare Part D Prescription Drug Plans”, with F.
Heiss, J. Winter, Research Findings in the Economics on Aging, pp. 413-481, 2010.

"Healthy, Wealthy and Wise?" Revisited: An Analysis of the Causal Pathways from Socio-economic Status
to Health,” Stowasser, T., Heiss, F., Winter, J., National Bureau of Economic Research, Inc, NBER
Working Papers: 17273, 2011.

“Remedies for Sick Insurance”, with C. Noton, P. Olivella, NBER Working Paper Series, No. 17938, 2012.


                                                                                                      17
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 92 of
                                       134
                              Daniel L. McFadden



“Plan Selection in Medicare Part D: Evidence from Administrative Data”, with F. Heiss, A, Leive, J.
Winter, NBER Working Paper Series, No. 18166, 2012.

“The New Science of Pleasure”, NBER Working Paper Series, No. 18687, 2013.

Environmental Economics

“Assessing Use Value Losses Caused by Natural Resource Injury,” with J.A. Hausman and G. Leonard, in
J. Hausman (ed.), Contingent Valuation: a Critical Assessment, 341-363, North Holland: Amsterdam, 1993.

“Issues in the Contingent Valuation of Environmental Goods: Methodologies for Data Collection and
Analysis,” with G. Leonard, in J. Hausman (ed.), Contingent Valuation: a Critical Assessment, 165-208,
North Holland: Amsterdam, 1993.

“Contingent Valuation and Social Choice,” American Journal of Agricultural Economics, November 1994.

“A Utility-consistent, Combined Discrete Choice and Count Data Model Assessing Recreational Use Losses
Due to Natural Resource Damage,” with J. Hausman and G. Leonard, Journal of Political Economics, 1995.

“Estimating Natural Resource Damages with and without Contingent Valuation, “ by Susan J. Guthrie,
Daniel L. McFadden and Kenneth T. Wise, at the 88th Annual Meeting of the Air and Waste Management
Association, 1995.

“Why is Natural Resource Damage Assessment So Hard?,” Hibbard Lecture, Agricultural and Resource
Economics, University of Wisconsin, Madison, May, 1996.

“Measuring Environmental Injury in the Presence of Confounding Risks,” Working Paper, May 1996.

“On the Analysis of Endogenously Recruited Panels,” Working Paper, February 1997.
“Can Meta-analyses of CV Studies Determine Their Reliability?” Working Paper, October 1997.

“Referendum Contingent Valuation, Anchoring, and Willingness to Pay for Public Goods,” with D. Green,
K. Jacowitz, and D. Kahneman, Resource and Energy Economics, 1998.
“Computing Willingness-to-Pay in Random Utility Models,” in J. Moore, R. Riezman, and J. Melvin (eds.),
Trade, Theory and Econometrics: Essays in Honour of John S. Chipman, Routledge, forthcoming January
1999.

“Comment on Discussion of Morey and Waldman’s ‘Measurement Error in Recreation Demand Models,’”
with K. Train and R. Johnson, Journal of Environmental Economics and Management, Vol. 40, pp. 76-81
(2000).

EXPERT TESTIMONY & CONSULTING


                                                                                                      18
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 93 of
                                       134
                              Daniel L. McFadden



In an administrative law case, U.S. DOE vs. Cities Service Corp., I prepared written testimony and testified
in support of defendant Cities on alleged damages from overcharges. My analysis considered the issue of
the marginal cost of production of "new oil" and the econometric techniques appropriate for this analysis.
(1987)

In the patent damages case of Polaroid v. Kodak, I served as a consulting expert to Polaroid on the
economic theory of the case and the methodology used to estimate damages. (1989)

In the case of U.S. DOJ vs. Exxon Company USA, arising from the Exxon Valdez oil spill, I prepared for
Exxon estimates of damages from loss of recreational opportunities. I was not deposed and did not testify
prior to settlement of the case. However, I subsequently testified before a NOAA rule-making committee
on some aspects of environmental damage assessment. (1990-1992)

In the case of Northern Industries vs. Portec, a contract dispute, I analyzed the market for railroad cranes
on behalf of defendant Portec to determine whether the plaintiff was damaged, and critiqued a NERA
analysis. I was deposed and testified. (1991-1994)

On behalf of defendant Atlantic Richfield Company, I submitted an expert report and was deposed in the
case of State of Montana vs. ARCO, which involved contamination of streams arising from historical
smelter operations of Anaconda Copper Company. My analysis considered the valuation of damages to
consumer welfare from the contamination. (1993-1998)

I was deposed and testified on behalf of the defendants in the Industrial Excess Landfill case, a class action
against Goodyear, Goodrich, and Firestone Rubber companies. My analysis focused on the estimation of
damages from stigma. (1994-1995)

I was deposed in the case of Apple Computer vs. ICSOP. On behalf of the defendants, I analyzed the
economic basis for allocation of a settlement between Apple Inc. and Apple Computer in a case involving
trademark infringement and licensing of future use. (1995)

I submitted an expert report and was deposed in a case alleging unjust enrichment from trade secrets,
American Airlines vs. Northwestern Airlines. On behalf of the defendant, I critiqued the damage analysis
of the plaintiff=s experts. (1997)

I submitted an expert report, was deposed, and testified on behalf of Globe Metallurgical who was a
defendant in a price-fixing civil anti-trust suit in the ferrosilicon products industry. My analysis focused
on the reliability of the methodology used to detect whether plaintiffs were damaged. (1998)

I was a member of a three-person mediation team that mediated a suit in which the State of California and
others were the plaintiffs and Bank of America was the Defendant. The case involved damages to the State
from a failure of the Bank to return funds from inactive accounts. (1998)



                                                                                                             19
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 94 of
                                       134
                              Daniel L. McFadden



I submitted an amicus brief to a federal appeals court in reference to a Daubert ruling on the econometric
analysis of an expert in a civil suit regarding unfair business practices. The issue in that case was whether
the methodology used was a reliable indicator of damage to a competitor from alleged anticompetitive
conduct. (2000)

I submitted an expert report and was deposed on behalf of Northpoint Communications in Northpoint
Communications vs. Verizon Communications. My analysis estimated the loss in the market value of
Northpoint as a result of a breach of contract by Verizon. (2001)

I submitted an expert report and was deposed on behalf of DuPont in the Choline Vitamins price- fixing
litigation. My analysis estimated damages from the alleged anticompetitive conduct. (2001)

I submitted an expert report and was deposed on behalf of General Electric in State of New Mexico ex rel,
vs. General Electric, et al. Case number CV 99-1254 BSJ and CV 99-1118 BSJ. The case involved the
estimation of stigma damages. I submitted an amicus brief to the United States Supreme Court on this
issue. (2002)

I submitted an expert opinion and was deposed and testified on behalf of Visa USA in a class-action
litigation regarding pricing of foreign exchange services for credit card users. Schwartz vs. Visa
International, et al, Case number 822404-4. (2002)

I submitted an expert report and was deposed on behalf of Cellnet of Ohio in Westside Cellular Inc. dba
Cellnet of Ohio vs. New Par et.al. My analysis estimated damages from alleged illegal pricing of access to
a telecommunications network. (2002)

I was retained as the damages expert in a patent infringement case involving reasonable royalties for an
electronics invention. The case was dismissed. (2002)

I was retained as the damages expert by AOL in the Netscape v. Microsoft antitrust case. This case settled
prior to submission of an expert report. (2002-2003)

I was retained as the damages expert by Sun Microsystems in Sun v. Microsoft antitrust case. This case
settled prior to submission of an expert report. (2003-2004)

I testified in a private arbitration regarding damages from alleged conduct of a participant in an auction
for a company. The principals and issues are confidential. (2003)

I submitted a co-authored amicus brief to the Supreme Court in reference to the regulation of interstate
wine shipments. (2004)




                                                                                                            20
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 95 of
                                       134
                              Daniel L. McFadden


I submitted an expert report, an affidavit, and was deposed and testified in the Rocky Flats Plant case, a
class action against Dow Chemical and Rockwell. On behalf of the defendants, I critiqued the plaintiffs=
and defendants damage analysis, and rendered an opinion on their reliability. (1997-2006)

I submitted an expert report and testified at trial in Australia in an antitrust matter on behalf of plaintiff
in Seven v. News Corp.

I testified at trial on behalf of the defendants in Pharmaceutical Industry Average Wholesale Price
Litigation, MDL No. 1456, Civil Action: 01-CV-12257-PBS. (2006)

I submitted expert reports on damages, co-authored expert reports on antitrust liability, and provided
deposition testimony on behalf of the defendants in Nitro Distributing, Inc., et al. v. Alticor, Inc., Amway
Corporation, and Quixtar, Inc. Case No. 03-3290-CV-S-RED (2007)

I co-authored a paper on behalf of Qualcomm titled “The Costs of the ITC Downstream Exclusion Order
to the U. S. Economy,” July 10, 2007, for the Presidential Review Phase of Certain Baseband Processor
Chips and Chipsets, Transmitter and Receiver (Radio) Chips, Power Control Chips, and Products
Containing Same, Including Cellular Telephone Handsets, USITC Inv. No. 337–TA–543.

I submitted an expert report on a patent matter on behalf of the defendants in Every Penny Counts, Inc.
v. Bank of America Corporation and Bank of America, N.A., Case No. 2:07-CV-42-FTM-29SPC. (2008)

I testified at trial on behalf of the defendants in Daniels Sharpsmart v. Tyco International, et al. (2008)

I submitted an expert report in Jarra Creek Central Packing Shed Pty Ltd v Amcor Ltd, Case No.
(P)NSD702/2006. (2011)

I submitted an affidavit on behalf of the plaintiffs in DIRECTV, Inc. and EchoStar Satellite LLC v Loren
L. Chumley, Commission of Revenue, State of Tennessee, Case No. 03-2408-IV (2011)

I submitted an expert report on behalf of the defendants in Sandra Landwehr v. AOL, Inc., Case No. 1:11-
cv-01014-CMH-TRJ. (2012)

I was retained as a statistical expert by plaintiffs in the matter of Syncora Guarantee Inc. v. Countrywide
Home Loans, Inc., Countrywide Securities Corp., Countrywide Financial Corp., and Bank of America
Corporation, Supreme Court of the State of New York, County of New York, Index no. 650042/09E, May
6, 2010. This case settled prior to submission of an expert report.

I submitted an expert report in the matter of United States of America v. Countrywide Financial
Corporation et.al. (12CIV.1422(JSR)), May 7, 2013 and a revised report on June 6, 2013. I testified at
deposition in this proceeding on June 11, 2013. I submitted an updated report on August 23, 2013.




                                                                                                              21
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 96 of
                                       134
                              Daniel L. McFadden


I was retained as a consulting expert by defendant in the matter of In RE: High-Tech Employee Antitrust
Litigation, United States District Court Northern District of California, San Jose Division, Master Docket
No. 11-CV-2509-LHK. (2011)

I submitted an expert report (September 2013), a rebuttal report (December 2013), and testified at trial
(November 2016) on behalf of plaintiffs in the matter of U.S. Airways, Inc., v. Sabre Holdings Corporation,
United States District Court Southern District of New York, Civil Action No. 1:11-ev-02725-MGC.

I submitted an expert report (October 6, 2014) in the Matter of Determination of Rates and Terms for
Digital Performance in Sound Recordings and Ephemeral Recordings (Web IV), No. 14-CRB-0001-WR.

I submitted an expert report (December 2014), deposition and hearing testimony (March 2015) at a
Daubert hearing on the reliability of a proffered structural model of sports content broadcasting in
Laumann et al. v. National Hockey League et al., 12-cv-1817 (SAS) and Garber et al. v. Office of the
Commissioner of Baseball et al., 12-cv-3704 (SAS), S.D.N.Y.

I submitted an expert report (January 2015) and provided trial testimony (September 2016) on behalf of
defendants in the matter of VirnetX Inc, v. Apple, United States District Court, Eastern Division of Texas,
Tyler Division, Civil Action No.6:11-cv-00563.

I assisted BP in the evaluation of consumer losses due to lost recreational resources on the Gulf of Mexico
in the wake of the Deepwater Horizon accident. This matter settled in April 2016 prior to the submission
of an expert report.

I submitted an expert report (August 14, 2017), and a supplemental report (September 22, 2017) on
behalf of plaintiffs in the matter of United States v. Novartis Pharmaceuticals Corp., United States
District Court, Southern District of New York, No. 11 Civ. 0071 (PGG).

I was deposed (March 1, 2018) on behalf of plaintiffs in the matter of United States v. Novartis
Pharmaceuticals Corp., United States District Court, Southern District of New York, No. 11 Civ. 0071
(PGG).

I was deposed (April 10, 2018) on behalf of General Motors, Inc., In Re: General Motors LLC, Ignition
Switch Litigation, United States District Court for the Southern District of New York, Case No. 14-MD-
2543 (JMF).

I was retained for a class of insurance subscribers who allege an antitrust injury by a consortium of insurers
who maintain horizontal agreements that allocate markets and limit competition.

I submitted expert reports on behalf of defendant Polaris Industries Inc. in the matter of Riley Johanssohn
et al. v. Polaris Industries No. 0:16-cv-03348-PJS-LIB on January 31, 2019, April 25, 2019 and August 1,
2019.

I was deposed (February 25, 2019 and May 22, 2019) on behalf of Polaris.


                                                                                                             22
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 97 of
                                      134
                                       Privileged and Confidential



                                 Appendix B: Documents Considered


      I.    LITERATURE

      1.    Athey, Susan and Guido W. Imbens. “Design-based Analysis in Difference-In-
            Differences Settings with Staggered Adoption,” NBER Working Paper, No. 24963,
            August 2018.
      2.    Brevoort, Kenneth P. and Cheryl R. Cooper. “Foreclosure’s Wake: The Credit
            Experiences of Individuals Following Foreclosure,” Real Estate Economics, 2013,
            41(4): 747-792.
      3.    Currie, Janet, and Erdal Tekin. "Is There a Link between Foreclosure and Health?"
            American Economic Journal: Economic Policy, 2015, 7(1): 63-94.
      4.    Demyanyk, Yuliya. “The Impact of Missed Payments and Foreclosures on Credit
            Scores,” Quarterly Review of Economics and Finance, 2017, 64: 108-119.
      5.    DeRitis, Cristian, Chionglong Kuo, and Yongping Liang. “Payment shock and
            mortgage performance,” Journal of Housing Economics, 2010, 19: 295-314.
      6.    Di Maggio, Marco, Amir Kermani, Benjamin J. Keys, Tomasz Piskorski, Rodney
            Ramcharan, Amit Seru, and Vincent Yao. “Interest Rate Pass-Through: Mortgage
            Rates, Household Consumption, and Voluntary Deleveraging,” American Economic
            Review, 2017, 107(11): 3550-3588.
      7.    Downing, Janelle. “The Health Effects of the Foreclosure Crisis and Unaffordable
            Housing: A Systematic Review and Explanation of Evidence,” Social Science &
            Medicine 2016, 162: 88-96. Accessed July 26, 2019.
            https://doi.org/10.1016/j.socscimed.2016.06.014.
      8.    Epouhe, Onesime and Arden Hall; “Payment shock in HELOCs at the end of the draw
            period,” Journal of Economics and Business, 2016, 84: 131-147.
      9.    Frederick, Shane, George Loewenstein, and Ted O’Donoghue. “Time Discounting and
            Time Preference: A Critical Review,” Journal of Economic Literature, June 2002, 40:
            351-401.
      10.   Gupta, Arpit. “Foreclosure Contagion and the Neighborhood Spillover Effects of
            Mortgage Defaults.” The Journal of Finance, 2019, Early View, Online Version of
            Record before inclusion in an issue: 1-53. Accessed July 30, 2019.
            https://onlinelibrary.wiley.com/doi/pdf/10.1111/jofi.12821.
      11.   Handel, Benjamin R. and Jonathan T. Kolstad. “Health Insurance for ‘Humans:’
            Information Frictions, Plan Choice, and Consumer Welfare,” American Economic
            Review, 2015, 105(8): 2449-2500.




                                                   1
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 98 of
                                      134
                                       Privileged and Confidential


      12.   Harding, John P., Eric Rosenblatt and Vincent W. Yao. “The Contagion Effect of
            Foreclosed Properties,” Journal of Urban Economics, July 15, 2008, 3:164-178.
            Accessed 5, 2019. https://papers.ssrn.com/sol3/papers.cfm?abstract_id=1160354 .
      13.   Hastings, Justine S., Brigitte C. Madrian, and William L. Skimmyhorn, “Financial
            Literacy, Financial Education, and Economic Outcomes,” Annual Review of
            Economics, 2013, 5:347-373.
      14.   Hausman, Jerry, “Individual Discount Rates and the Purchase and Utilization of
            Energy-Using Durables,” The Bell Journal of Economics, Spring 1979, 10(1): 33-54.
      15.   Hedberg, William and John Krainer, “Credit Access Following a Mortgage Default,”
            Federal Reserve Bank of San Francisco Economic Letter, October 29, 2012.
      16.   Immergluck, Dan, and Geoff Smith. “The External Costs of Foreclosure: The Impact of
            Single-Family Mortgage Foreclosures on Property Values,” Housing Policy Debate
            2006, 17 (1): 57-79. Accessed July 25, 2019.
            https://www.researchgate.net/publication/237246807 The External Costs of Foreclos
            ure_The_Impact_of_Single-Family_Mortgage_Foreclosures_on_Property_Values.
      17.   Johnson, Kathleen W., and Robert F. Sarama, “End of the Line: Behavior of HELOC
            Borrowers Facing Payment Changes,” Finance and Economics Discussion Series 2015-
            073, Washington: Board of Governors of the Federal Reserve System. Accessed August
            31, 2018. http://dx.doi.org/10.17016/FEDS.2015.073.
      18.   Kingsley, Thomas G., Robin Smith, and David Price. “The Impacts of Foreclosures on
            Families and Communities,” The Urban Institute. May 2009. Accessed July 31, 2019.
            https://www.urban.org/sites/default/files/publication/30426/411909-The-Impacts-of-
            Foreclosures-on-Families-and-Communities.PDF.
      19.   Kling, Jeffrey R., Sendhil Mullainathan, Eldar Shafir, Lee C. Vermeulen, and Marian
            V. Wrobel, “Comparison Friction: Experimental Evidence from Medicare Drug Plans,”
            The Quarterly Journal of Economics, 2012, 127:199-235. Accessed August 12, 2019.
            https://academic.oup.com/qje/article/127/1/199/1833354.
      20.   Lee, Kai-yan. “Foreclosure’s Price-Depressing Spillover Effects on Local Properties: A
            Literature Review,” Federal Reserve Bank of Boston, September 2008, 2008-01.
      21.   Leonard, Tammy, and James C. Murdoch. “The Neighborhood Effects of Foreclosure,”
            Journal of Geographical Systems, 2009, 11: 317-332. Accessed August 2, 2019.
            https://link.springer.com/article/10.1007/s10109-009-0088-6.
      22.   Liberti, José Maria and Mitchell A. Petersen, “Information: Hard and Soft,” NBER
            Working Paper No. 25075, September 2018.
      23.   Lin, Zhengou, Eric Rosenblatt and Vincent W. Yao. “Spillover Effects of Foreclosures
            on Neighborhood Property Values.” The Journal of Real Estate Finance and
            Economics, 2009, 38(4): 387-407. Accessed July 31, 2019.
            https://link.springer.com/article/10.1007/s11146-007-9093-z.



                                                   2
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 99 of
                                      134
                                       Privileged and Confidential


      24.   Liu, Yishen, and Anthony M. Yezer. “Foreclosure Externalities: Have We Confused
            the Cure with the Disease?” Real Estate Economics, 2019, 0(0): 1-33. Accessed August
            1, 2019. https://onlinelibrary.wiley.com/doi/abs/10.1111/1540-6229.12281.
      25.   Lusardi, Annamaria and Olivia S. Mitchell, “How Ordinary Consumers Make Complex
            Economic Decisions: Financial Literacy and Retirement Readiness,” Quarterly Journal
            of Finance, 2017, 7(3): 1750008-1-17500083-1.
      26.   Lusardi, Annamaria and Olivia S. Mitchell, “The Economic Importance of Financial
            Literacy: Theory and Evidence,” Journal of Economic Literature, 2014, 52(1): 5-44
      27.   Lusardi, Annamaria and Peter Tufano, “Debt literacy, financial experiences, and
            overindebtedness,” Journal of Pension Economics & Finance, 2015, 14(4): 332-368.
      28.   Min Qi and Harald Harry Scheule, “The Impact of Positive Payment Shocks on
            Mortgage Credit Risk–A Natural Experiment from Home Equity Lines of Credit at End
            of Draw,” available at SSRN 2781359, 2016.
      29.   Molloy, Raven, and Hui Shan. “The Postforeclosure Experience of U.S. Households,”
            Real Estate Economics, 2013, 41(2): 225-254. Accessed July 25, 2019.
            https://onlinelibrary.wiley.com/doi/abs/10.1111/j.1540-6229.2012.00344.x.
      30.   Moreno, Ana “The Cost-Effectiveness of Mortgage Foreclosure Prevention,” Family
            Housing Fund Minneapolis, Minnesota, 1995.
      31.   Munroe, David J. and Laurence Wilse-Samson. “Foreclosure Contagion: Measurement
            and Mechanisms,” Columbia University, Department of Economics, December 14,
            2013.
      32.   Russell, Louise B. “Opportunity Costs in Modern Medicine,” Health Affairs, 1992,
            11(2): 162-169. August 9, 2019.
            https://www.healthaffairs.org/doi/10.1377/hlthaff.11.2.162.
      33.   Stucky, Thomas D., John R. Ottensmann and Seth B. Payton. “The Effects of
            Foreclosure on Crime in Indianapolis, 2003-2008,” Social Science Quarterly, 2012,
            93(3): 602-624. Accessed July 31, 2019.
            https://www.jstor.org/stable/42864089.
      34.   Towe, Charles, and Chad Lawley. “The Contagion Effect of Neighboring
            Foreclosures,” American Economic Journal: Economic Policy, 2013, 5(2): 313-335.
            Accessed July 31, 2019. https://www.jstor.org/stable/43189336.
      35.   U.S Congress. “The 2007 Joint Economic Report of the Joint Economic Committee
            Congress of the United States on the 2007 Economic Report of the President Together
            with Minority Views.” Accessed July 31, 2019.
            https://www.jec.senate.gov/reports/110th Congress/The 2007 Joint Economic Report
            (1810).pdf.
      36.   Verma, Nidhi. “A deeper understanding of payment shock dynamics,” Journal of Risk
            Management in Financial Institutions, 2017, 10(3): 276.


                                                   3
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 100 of
                                      134
                                      Privileged and Confidential


      37.   Zhe Jin, Ginger, Michael Luca, and Daniel J. Martin, “Complex Disclosure,” NBER
            Working Paper No. 24675, October 2018.

      II.   EXPERT REPORTS/ DEPOSITIONS

      1.    Andrew S. Combs Deposition, May 29, 2019.
      2.    Expert Report of John Searson, Consumer Financial Protection Bureau v. Ocwen
            Financial Corporation, Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing,
            LLC, Case No. 9:17-CV-80495, August 15, 2019.
      3.    Christopher Kennedy Deposition, May 30, 2019.
      4.    Kim McCall Miller Deposition, May 15, 2019.
      5.    Krysta Sebastian Deposition, May 21, 2019.
      6.    Julie Kacher Deposition, May 21, 2019.
      7.    Mark Kearns Deposition, May 30, 2019.
      8.    Parveen Aery Deposition, May 15, 2019.
      9.    Paul Abate Deposition, May 21, 2019.
      10.   Sherri Goodman Deposition, May 22, 2019.
      11.   Steven Haas Deposition, May 15, 2019.
      12.   Tom Arnett Deposition, May 22, 2019.

      III. PUBLIC FILINGS AND LAWS

      1.    24 CFR § 3500. “Real Estate Settlement Procedures Act.” govinfo, April 1, 2000.
            Accessed August 14, 2019.
            https://www.govinfo.gov/app/details/CFR-2000-title24-vol5/CFR-2000-title24-vol5-
            part3500.
      2.    12 U.S.C. § 4901 (13). “Private Mortgage Insurance.” govinfo, January 3, 2012.
            Accessed August 15, 2019.
            https://www.govinfo.gov/app/details/USCODE-2011-title12/USCODE-2011-title12-
            chap49-sec4901.
      3.    Compliant, Consumer Financial Protection Bureau v. Ocwen Financial Corporation,
            Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC, Case No. 9:17-CV-
            80495, April 20, 2017.
      4.    Consumer Finance Protection Bureau, “The Consumer Credit Card Market,” December
            2017.
      5.    Federal Housing Finance Agency, “A Primer on Price Discount of Real Estate Owned
            (REO) Properties,” Mortgage Market Note 12-0, September 17, 2012.


                                                     4
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 101 of
                                      134
                                       Privileged and Confidential


      6.    Ocwen Financial Corporation, 2009 Form 10-K Annual Report, March 8, 2010.
      7.    Ocwen Financial Corporation, 2010 Form 10-K Annual Report, February 28, 2011.
      8.    Ocwen Financial Corporation, 2011 Form 10-K Annual Report, February 29, 2012.
      9.    Ocwen Financial Corporation, 2012 Form 10-K Annual Report, March 1, 2013.
      10.   Ocwen Financial Corporation, 2013 Form 10-K Annual Report, March 3, 2014.
      11.   Ocwen Financial Corporation, 2014 Form 10-K Annual Report, May 11, 2015.
      12.   Ocwen Financial Corporation, 2015 Form 10-K Annual Report, February 29, 2016.
      13.   Ocwen Financial Corporation, 2016 Form 10-K Annual Report, February 23, 2017.
      14.   Ocwen Financial Corporation, 2017 Form 10-K Annual Report, February 28, 2018.
      15.   Ocwen Financial Corporation, 2018 Form 10-K Annual Report, February 27, 2019.
      16.   Ocwen Financial Corporation, 2019 Form 10-Q Quarterly Report, August 6, 2019.
      17.   Order Granting in Part and Denying in Part Defendant’s Motion to Dismiss, Consumer
            Financial Protection Bureau v. Ocwen Financial Corporation, Ocwen Mortgage
            Servicing, Inc., and Ocwen Loan Servicing, LLC, Case No. 9:17-CV-80495, September
            5, 2019.
      18.   Plaintiff’s Fifth Set of Requests for Production to Defendants, Consumer Financial
            Protection Bureau v. Ocwen Financial Corporation, No. 9:17-CV-80495.
      19.   Saccameno v. Ocwen Loan Servicing, LLC, 372 F. Supp. 3d 609, 631–32 (N.D. Ill.
            2019).
      20.   U.S Congress. “The 2007 Joint Economic Report of the Joint Economic Committee
            Congress of the United States on the 2007 Economic Report of the President Together
            with Minority Views,” Accessed July 31, 2019.
            https://www.jec.senate.gov/reports/110thCongress/The2007JointEconomicReport
            (1810).pdf.

      IV. WEBSITES

      1.    “Average Credit Card APR,” U.S. News & World Report, July 1, 2019. Accessed
            August 5, 2019,
            https://creditcards.usnews.com/articles/average-apr.
      2.    Board of Governors of the Federal Reserve System. “Consumer Credit – Current
            Release,” Federal Reserve System Press Release. June 2019. Accessed August 12,
            2019, https://www.federalreserve.gov/releases/g19/current/.
      3.    Boone, Mary. “How Much Does It Cost to Move,” Zillow.com, March 23, 2018.
            Accessed August 9, 2019,
            https://www.zillow.com/blog/how-much-will-you-pay-to-move-91663/.


                                                   5
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 102 of
                                      134
                                       Privileged and Confidential


      4.    Bureau of Labor Statistics, “CPI-All Urban Consumers (Current Series),” Accessed
            August 3, 2019,
            https://www.bls.gov/cpi/tables/supplemental-files/historical-cpi-u-201906.pdf.
      5.    Consumer Finance Protection Bureau. CFPB Consumer Laws and Regulations,
            “Homeowners Protection Act (PMI Cancellation Act),” October 2012. Accessed
            August 5, 2019,
            http://files.consumerfinance.gov/f/documents/102012 cfpb homeowners-protection-
            act-hpa-pmi-cancellation-act procedures.pdf.
      6.    Consumer Financial Protection Bureau. “What is Private Mortgage Insurance,” July 28,
            2017. Accessed August 5, 2019,
            https://www.consumerfinance.gov/ask-cfpb/what-is-private-mortgage-insurance-en-
            122/.
      7.    Federal Housing Finance Agency (FHFA). “House Price Index,” Accessed August 12,
            2019, https://www.fhfa.gov/DataTools/Downloads/Pages/House-Price-Index.aspx.
      8.    Federal Reserve Bank of New York, Center for Microeconomic Data. “Quarterly
            Report on Household Debt and Credit, 2019: 2Q,”August 2019. Accessed August 14,
            2019, www.newyorkfed.org/microeconomics/hhdc.
      9.    FRED (Federal Reserve Bank of St. Louis). “Commercial Bank Interest Rate on Credit
            Plans, Accounts Assessed Interest,” May 2019. Accessed August 12, 2019,
            https://fred.stlouisfed.org/series/TERMCBCCINTNS.
      10.   Internal Revenue Service, “Home Foreclosure and Debt Cancellation,” Accessed July
            25, 2019,
            http://www.irs.gov/newsroom/home-foreclosure-and-debt-cancellation.
      11.   Joint Economic Committee, “Sheltering Neighborhoods from the Subprime Foreclosure
            Storm,” April 11, 2007. Accessed August 3, 2019,
            https://www.jec.senate.gov/archive/Documents/Reports/subprime11apr2007revised.pdf
            .
      12.   MBS Data: Mortgage Backed Securities Data & Analytics. Accessed August 12, 2019,
            http://www.mbsdata.com/.
      13.   Nobel Prizes and Laureates. “‘Daniel L. McFadden – Facts,’ The Sveriges Riksbank
            Prize in Economic Sciences in Memory of Alfred Nobel 2000,” Accessed August 12,
            2019,
            https://old.nobelprize.org/nobel_prizes/economicsciences/laureates/2000/mcfadden-
            facts.html .
      14.   Ocwen Financial Corporation. “Our Company,” Accessed August 12, 2019,
            http://www.ocwen.com/our-company.
      15.   Smith, Stacy. “Am I Able to get an Old Foreclosure Taken Off my Credit Report,”
            Experian, June 8, 2017. Accessed August 10, 2019,



                                                   6
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 103 of
                                      134
                                       Privileged and Confidential


            https://www.experian.com/blogs/ask-experian/am-i-able-to-get-an-old-foreclosure-
            taken-off-my-credit-report/.
      16.   U.S. Department of Housing and Urban Development, “Economic Impact Analysis of
            the FHA Refinance Program for Borrowers in Negative Equity Positions,” 2010.
            Accessed August 3, 2019,
            https://www.hud.gov/sites/documents/IA-REFINANCENEGATIVEEQUITY.PDF.
      17.   United States Department of Labor, Bureau of Labor Statistics. “Local Area
            Unemployment Statistics,” Accessed August 12, 2019,
            https://www.bls.gov/lau/.

      V.    OTHER

      1.    Consumer Financial Protection Bureau’s Civil Investigative Demand. April 8, 2016.
      2.    Ocwen’s Response to Interrogatory No. 1-13, May 28, 2019.
      3.    OCW2-006-0022070.
      4.    OCW3-004-0000029.
      5.    OCW-012-0000120.
      6.    OCW-012-0000550.
      7.    OCW-013-0007376.
      8.    OCW-019-0011419.
      9.    OCW-024-0103993.
      10.   OCW-024-0104007.
      11.   OCW3-027-0005675.
      12.   OCW-049-0071308.
      13.   OCW-030-0024009.
      14.   OCW-030-0024021.
      15.   OCW-CFPB-001-01585895.
      16.   OCW-CFPB-001-06730240.
      17.   OCW-CFPB-001-06048934.
      18.   OCW-CFPB-001-06048935.
      19.   OCW-CFPB-001-00083874.
      20.   OCW-CFPB-001-00083901.
      21.   OCW-CFPB-001-01294664.

                                                   7
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 104 of
                                      134
                                  Privileged and Confidential


      22.   OCW-CFPB-001-02292346.
      23.   OCW-CFPB-001-05787062.
      24.   OCW-CFPB-001-06523242.
      25.   OCW-CFPB-001-06235505.
      26.   OCW-CFPB-001-05819247.
      27.   OCW-CFPB-001-01464439.
      28.   Rogs 1-4 Exhibit A.
      29.   Rogs 1-4 Exhibit B.
      30.   Rogs 1-4 Exhibit C.
      31.   Rogs 1-4 Exhibit F.
      32.   Rogs 5-8 Exhibit I.
      33.   Rog 12 Exhibit H.




                                              8
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 105 of
                                      134
                                              Privileged and Confidential



            Appendix C: Additional Late Escrow Analyses Omitted from Rogs 1-4, Exhibit C1


      I.      OVERVIEW

      1.      Defendants’ Verified Responses and Objections to Plaintiff’s First Set of
              Interrogatories to Defendants 1-4, Exhibit C (“Exhibit C”) identifies instances where
              Ocwen admits to servicing failures related to untimely escrow analyses. Based on
              discovery data in this case, I have attempted to verify that Exhibit C identifies all such
              cases. Focusing only on loans that are not associated with any delinquency, bankruptcy,
              or foreclosure, I identified 34,006 additional servicing failures that are not identified in
              Rog 2.2, but which I believe is late, consistent with how Ocwen had put together
              Exhibit C. In other words, I believe Ocwen had underreported the number of servicing
              failures in Exhibit C. This memo documents the basis for that assertion.

      II.     ROGS 1-4, EXHIBIT C

      2.      In Ocwen’s Verified Responses and Objections to the Bureau’s First Set of
              Interrogatories to Defendants, Ocwen described the process for creating Exhibit C.
              Among the general population of loans that required an escrow analysis between
              January 1, 2014 and January 8, 2018, Ocwen determined whether it performed timely
              escrow analyses or not. For loans with which Ocwen did not perform a timely escrow
              analysis, Ocwen produced an exhibit with the following variables:

                    a. Loan Number

                    b. Analysis Due Date: 1 year and 30 days from the prior analysis date

                    c. Last Analysis Date: the late escrow analysis resulting in an accrued shortage
                        or surplus

                    d. Shortage/Surplus: escrow shortage or surplus accrued between the analysis
                        due date and the last analysis date


      1
            Defendants’ Verified Responses and Objections to Plaintiff’s First Set of Interrogatories to Defendants,
            May 28, 2019 (“Rogs”).
                                                             1
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 106 of
                                      134
                                        Privileged and Confidential


      III. BRATTLE’S REPLICATION

      3.   To verify that Exhibit C is a comprehensive source of servicing failures related to
           untimely escrow analyses, I use Ocwen’s Responses to Requests from the Bureau’s
           Fifth Set of Requests for Production to reconstruct the loan number, analysis due date,
           and last analysis date variables reported in Exhibit C. I limit my replication to loans that
           are not associated with any delinquency, bankruptcy, or foreclosure events.

      4.   Three of Ocwen’s Responses to Requests from the Bureau’s Fifth Set that include
           analysis date information and could be used as basis for my replication:

                a. Ocwen’s Response to Request 19 (“RFP 19A,” Relevant Codes or Flags)
                    includes the date that code or flag was entered (CREATEDDT).

                b. Ocwen’s Response to Request 24 (“RFP 24A,” Pending Change Entries)
                    includes the date of entry (CREATEDDT).

                c. Ocwen’s Response to Request 29 (“RFP 29,” Escrow Statements) includes
                    the effective date of the statement (EFFDATE).

      5.   I rely on RFP 19A because it has the best coverage and supplement it with RFP 24A for
           the earlier time period that is not covered by RFP 19A. I combine the information from
           RFP 19A and RFP 24A to construct a list of analysis dates for each loan included. I
           calculate the gap between each pair of analysis dates and regard an escrow analysis late
           if the gap is larger than one year and thirty days.

      IV. ADDITIONAL SERVICING FAILURES IDENTIFIED

      6.   I identify 34,006 additional servicing failures that are not captured in Exhibit C. I
           restrict analysis due date to later than January 1, 2014, and late analysis date to before
           January 8, 2018, which is consistent with the date ranges of Exhibit C.




                                                     2
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 107 of
                                      134
                                                 Privileged and Confidential


                           Figure 1: Examples of Additional Late Escrow Analyses

            Loan Number          Prior Analysis Date (RFP 24A)         Late Analysis Date (RFP 19 A)        Lateness (Days)
                                           12/5/2012                             2/6/2014                          33
                                           12/3/2012                             2/23/2014                         52
                                           12/3/2012                             1/28/2014                         26
                                           12/4/2012                             1/28/2014                         25
                                           12/4/2012                             1/13/2014                         10

       Sources: Ocwen’s Responses to Requests 19 and 24 from the Bureau’s Fifth Set of Requests for Production.


      7.     In Figure 2, I summarize date ranges of Exhibit C and the additional servicing failures I
             identified. The minima and medians of analysis due date and late analysis date are
             similar, while the maxima of the analysis due date and late analysis date in the
             additional servicing failures are later than the ones in Exhibit C. The median and
             maximum of average lateness in additional servicing failures is also larger than that
             reported in Exhibit C. Note that when comparing these two datasets, I only consider the
             loans with non-missing analysis due date and late analysis date in Exhibit C.

           Figure 2: Summary Statistics—Rogs 1-4, Exhibit C versus Additional Late Escrow
                                             Analyses

                                                         Min                    Median                 Max
                  Rogs 1‐4, Exhibit C
                    Analysis Due Date                 1/1/2014                 1/31/2015            8/31/2017
                    Late Analysis Date                1/5/2014                 2/27/2015           10/13/2017
                    Lateness (in days)                   1                         27                 1283
                  Additional Late Analyses
                    Analysis Due Date                 1/2/2014                  2/5/2015           12/31/2017
                    Late Analysis Date                1/6/2014                 2/23/2015            1/8/2018
                    Lateness (in days)                   1                         32                 1306

                    Source: Rogs 1-4, Exhibit C; Ocwen’s Responses to Requests 19 and 24 from the Bureau’s Fifth
                    Set of Requests for Production.




                                                                 3
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 108 of
                                      134
                                               Privileged and Confidential



           Appendix D: Analysis of PMI Overcharges and ARM Servicing Failures Populations


      I.      PMI OVERCHARGES POPULATION

      1.      This section details how I constructed the dataset of PMI Overcharges. My analysis of
              the Private Mortgage Insurance (“PMI”) draws from OCW-CFPB-001-06730240,
              which was Ocwen’s Response to Requests 9-10 from the Bureau’s Second Set of
              Requests for Production; Ocwen’s Response to Request 22 from the Bureau’s Fifth Set
              of Requests for Production (“RFP 22,” Transaction History); and Ocwen’s Response to
              CFPB’s Civil Investigative Demand that was issued on April 8, 2016 (“April CID”).

      2.      OCW-CFPB-001-06730240 contains a list of loans for which Ocwen “failed to
              automatically cancel a Borrower’s [PMI] when the balance on the Loan reached
              78 percent of the home’s original appraised value.” 1 For each loan, Ocwen identified
              the date when the PMI policy should have been cancelled (“Effective Cancellation
              Date,”) the date when the PMI policy was actually cancelled (“Cancellation Date”), the
              date when Ocwen credited the borrower (“Credit Date”), the amount credited to the
              borrower (“Credit Amount”) and the monthly premium of policy (“Premium”). 2 This
              table from Ocwen served as the basis of my dataset.

      3.      To be conservative, I verified that the borrower paid the overcharge amount by looking
              in RFP 22 and the April CID payments dataset for a disbursement from Ocwen that
              matched the reported credit amount in OCW-CFPB-001-06730240. More specifically,
              if I was able to match the credit amount (identified by transaction type “EIC” in RFP
              22) to a disbursement amount of equal magnitude (transaction type “EMD”) within 7
              days of the credit date, then I assume that the borrower had paid the additional
              premiums such that Ocwen would—as observed in RFP 22 and the April CID
              payments dataset—refund the overcharged amounts. 3


      1
            Request 9 from Plaintiff’s Second Set of Requests for Production to Defendants, p. 13.
      2
            There is an additional data field, “Type,” that takes on the values of Additional or Settlement. I do not
            use this variable in my analysis.
      3
            I matched the credit amount in OCW-CFPB-001-06730240 to the EIC amount in RFP 22 based on exact
            amounts and dates in which the credit date was within three days of the transaction date.
                                                             1
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 109 of
                                      134
                                             Privileged and Confidential


      II.     ARM SERVICING FAILURES POPULATION

      4.      This section details how I prepared the overcharge dataset for my analysis which
              includes the overcharge amount, the start date for the harm and the end date for the
              harm related to adjustable rate mortgage (“ARM”) servicing failures. In addition, I
              describe the construction of the start dates I identified for these harmed borrowers. I
              also note the Ocwen produced file I used to supplement the overcharge population.

              A.    OVERCHARGE

      5.      To construct the ARM Servicing Failures population that Ocwen overcharged, I used
              Ocwen’s Responses to Requests 19 (“RFP 19A,” Comments), 22 (“RFP 22,”
              Transaction History), and 24 (“RFP 24A,” Pending Change) from the Bureau’s Fifth
              Set of Requests for Production.

                    1.    Identifying the Overcharge Population 4

      6.      RFP 19A provides comments data used by Ocwen to identify needed actions or
              outstanding issues for serviced loans. I extracted the following fields: Loan Number
              ("LOANNUMBE"), Comment Code ("STDCALIAS"), Created Date
              ("CREATEDDT"), and Full Comment ("COMMENTS"). I included loans which had
              both ARMADJ and RVRQ comment codes. I limited the set to loans with RVRQ
              comment within 3 days before or after an ARMADJ comment.

      7.      Additionally, I included loans from a list of overcharges identified by Ocwen. 5 This file
              includes Loan Number, Adjustment Date, and Overcharge Amount.

                    2.    Identifying Harm Amounts

      8.      I further extracted information from the Full Comment, including the Payment
              Suspense amount. See example of ARMADJ comment below (bolded font on Payment
              suspense amount was added):


       4
            My approach to identifying the overcharge population is based on the testimony of corporate deponent
            Tom Arnett; see Deposition Transcript of Tom Arnett, May 22, 2019 at 29:3-40:4.
      5
            OCW-CFPB-001-06048935.
                                                           2
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 110 of
                                      134
                                         Privileged and Confidential


               An ARM audit has been completed. The following adjustments are being
               requested:
               Interest: $-42.54
               Principal: $0.00

               Payment suspense: $42.54
               Refund to borrower: $42.54

      9.     RFP 22 includes full transaction histories for Ocwen-serviced loans. I included loans
             which had Suspense Miscellaneous Disbursement (“SMD”) transactions with amounts
             matching the “Payment Suspense” amounts found in the ARMADJ comment. I limited
             the set to loans with a matching SMD transaction within 15 days following the
             ARMADJ comment. Based on information from an Ocwen employee, I interpret these
             transactions to be Ocwen refunds to borrowers for overcharges.

      10.    I removed offsetting and duplicate transactions from the set.

                  3.    Identifying Overcharge End Dates

      11.    I interpret the Created Date from RFP 19A and the Adjustment Date from the Ocwen
             identified overcharges 6 as the relevant end dates of the overcharge caused by Ocwen.

                  4.    Identifying Overcharge Start Dates

      12.    To identify the start of the harm from overcharges, I used RFP 24A. RFP 24A is
             Ocwen's Pending Change database which was used to adjust payments. Relevant fields
             from RFP 24A include Loan Number "LOANNUMBER", Change Date
             "CHANGEDATE", and Pending Change Date "PENDCHNGDT." Change Date is the
             date that Ocwen realizes an adjustment is needed and creates a pending change line.
             Pending Change Date is the effective date of the adjustment, which can occur
             retroactively (Pending Change Date < Change Date) or in the future (Pending Change
             Date > Change Date). If multiple adjustments are needed to correct an issue for a given




      6
            OCW-CFPB-001-06048935.
                                                      3
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 111 of
                                      134
                                         Privileged and Confidential


             loan, multiple lines are created with the same Change Date, but multiple Pending
             Change Dates depending on when the adjustments are needed.

      13.    To identify the start of the harm, I matched the ARMADJ Created Date or Ocwen
             identified overcharge 7 Adjustment Date to the Change Date in RFP 24A. I then
             identified the earliest Pending Change Date corresponding with that Change Date.

      14.    I was able to match roughly one third of the relevant overcharge population to RFP
             24A. For those without an exact match to the Change Date, I impute the start date using
             data from those that do match to RFP 24A. In preparation for imputing the start date, I
             calculate the quarterly average for days outstanding between the overcharge end date
             (ARMADJ Created Date or Adjustment Date) and the start date from RFP 24A. See
             table of quarterly averages below.

               Table 1: Average Days Outstanding by Quarter of Overcharge End Date




      15.    I was unable to calculate a quarterly average for Q2 and Q3 in 2015 because I was not
             able to match any loans to RFP 24A for those quarters. For these loans, I used the
             quarterly average calculated for Q1 2016.



      7
            OCW-CFPB-001-06048935.
                                                     4
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 112 of
                                      134
                                        Privileged and Confidential


      16.   I imputed the start date for those loans without exact matches to RFP 24A as
            [ARMADJ Created Date or Adjustment Date] - [Quarterly Average of Days
            Outstanding].

      17.   I corrected any instances where the matched or imputed start date fell before the loan's
            boarding date to the boarding date "BOARDEDDT" from Ocwen’s Response to
            Request 1 from the Bureau’s Fifth Set of Requests for Production where available.




                                                     5
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 113 of
                                      134
                                          Privileged and Confidential



                                     Appendix E: Data Description


      1.    This data appendix describes the underlying data sources and methodology I used to
            identify and produce timelines of credit events for Ocwen loans.

      2.    My analysis produced timelines for all loans which suffered from various credit events
            and added flags to a panel dataset that indicated a loans status regarding each of those
            credit events:

           1. Creating Credit Event Timelines
                  a. Foreclosure
                  b. Bankruptcy
                  c. Delinquency
                  d. Forbearance
                  e. Permanent Modifications
           2. Adding Flags to the Ocwen Panel

      I.    CREATING CREDIT EVENT TIMELINES

      3.    I used data produced by Ocwen to identify periods in which loans suffered adverse credit
            events.

            A.    FORECLOSURE

      4.    I used RFP 9 to identify foreclosure start dates using the “FCL_PROC_START_DATE”
            (foreclosure filing date) field and RFP 10 data to identify foreclosure end dates using the
            “SALEHELDDT” and “RESCINDEDDT” fields. I flagged any loan number as having
            ongoing foreclosure proceedings if there is no sale held date listed in RFP 10, but there
            is a foreclosure filing date in RFP 9. I flagged any loan number as having a rescinded
            foreclosure if every sale held date listed in RFP 10 is rescinded. I flagged any loan
            number as having been on-boarded into Ocwen’s system already foreclosed if there is no
            foreclosure filing date but there is a sale held date. I made the same assumption for loans




                                                      1
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 114 of
                                      134
                                              Privileged and Confidential


              whose earliest foreclosure filing date in RFP 9 falls after their earliest sale held date listed
              in RFP 10 1.

      5.      For loans which I flagged as having been in foreclosure proceedings at the time of on-
              boarding, I did not impute a start date of foreclosure. For all other loans, I took the earliest
              foreclosure first legal start date as the start date of foreclosure.

      6.      For loans which I flagged as having ongoing foreclosure proceedings, I did not impute
              an end date of foreclosure. For loans which I flagged as having a rescinded foreclosure,
              I took the latest sale held date as the end of foreclosure proceedings. For all other loans,
              I took the latest non-rescinded sale held date as the end date of foreclosure.

              B.      BANKRUPTCY

      7.      I used RFP7 and the RFP7 Supplement data to identify bankruptcy start and end dates.
              For each loan number, I assumed the date listed as the Bankruptcy Master Filed Date
              (“BRMFILED”) to be the start of bankruptcy. I assumed the date listed as the Bankruptcy
              Master Closed Date (“BRMCLSD”) to be the end of each bankruptcy period for a loan.

      8.      I supplement this data with data in the RFP19 A comments. I searched for bankruptcy
              filing and discharge dates for loans which were not reported in either the original or
              supplemental RFP 7 data.

      9.      I dropped any loan for which the aforementioned start date occurs later than the
              aforementioned end date. I also dropped any loan which has a missing bankruptcy start
              date.

              C.      DELINQUENCY

      10.     I used RFP 5, and the April CID to identify delinquency start and end dates.




      1     I assumed these loans had some earlier foreclosure filing date which occurred prior to the loan being
            on-boarded to Ocwen’s system and was therefore unobserved in the Ocwen data.

                                                           2
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 115 of
                                      134
                                         Privileged and Confidential


      11.   For loans in RFP 5 I took the delinquency start and end dates as given and computed a
            delinquency length. Additionally, I took the cured flag as given. For loans that have a
            delinquency cure date followed by a delinquency start date on the next day, I considered
            those as ongoing (continuous) delinquencies until the next cure date.

      12.   For loans in RFP 1 that are not in RFP 5, I used the April CID to identify additional
            delinquencies. I took the earliest delinquency start date as the start of a delinquency
            period and the earliest subsequent delinquency cured date as the end date. For loans
            which do not have any cured date listed, I assume the delinquencies to be ongoing. I then
            compute a delinquency length using the start and end dates identified.

      13.   I also considered the list of loans provided by Ocwen as a supplement to RPF 5. For loans
            where I identified delinquency dates in the April CID data, which were also in this
            supplemental list, I used the April CID delinquency dates. However, there were also a
            set of loans that were not identified as delinquent in the April CID data, but were
            identified as being delinquent at least once according to the supplemental RFP 5 list, I
            assumed that these loans were always delinquent since January 2014.

            D.   FORBEARANCE

      14.   From RFP 14, I use the field “CREATEDDT” as the start date of the forbearance period
            and “CLSDDT” as the end date. I excluded rows for which the start date is the same as
            the end date.

            E.   PERMANENT MODIFICATIONS

      15.   In RFP 13, I used the “PERMNT_MOD_DT” as the permanent modification date. In
            cases where there were more than one such date for a loan, I used the earliest permanent
            modification date.

      II.   ADDING FLAGS TO THE OCWEN PANEL

      16.   For the data used to estimate the model, I constructed a panel dataset of loans with a row
            for each month. The starting month of the loan is the latest of the loan’s boarded date
            onto Ocwen and January 2014. The last monthly observation for each loan is the earliest

                                                     3
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 116 of
                                      134
                                            Privileged and Confidential


            of the loan’s service transfer date off of Ocwen’s portfolio (if applicable), its payoff date
            (if applicable) and August 2018.

      17.   For each month in this dataset, I compared the start and end dates of bankruptcies,
            delinquencies, foreclosure and forbearance as described above to impute variables that
            indicate whether a certain credit event was ongoing in any given month. I created a
            variable indicating if a given month was on or after the earliest permanent modification
            for a loan, where applicable.




                                                        4
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 117 of
                                      134
                                         Privileged and Confidential



                                     Appendix F: Data Description


      1.    This appendix describes the underlying data sources and methodology I used to create a
            panel dataset based on MBS data. The MBS panel provides an alternative set of loans
            and variables to the data produced by Ocwen, which I used for alternative controls to my
            proportional hazard model. This dataset was used for estimating an alternate result for
            the marginal probability of foreclosure for loans which suffered an untimely escrow
            analysis.

      2.    My analysis involved two general steps that I discuss in detail below:

           1. Identifying Ocwen Loans within the MBS Data
           2. Creating the MBS Panel

      I.    IDENTIFYING OCWEN LOANS WITHIN THE MBS DATA

      3.    I used RFP 1, from Ocwen’s production, along with the MBS Origination data (“MBS
            Origination”), which contains origination-level characteristics of securitized loans. Each
            of these data sets include characteristics of loans such as the property ZIP code, lien
            position, origination date, and original loan amount, amongst others. I used these four
            specified variables (“matching variables”) to identify RFP 1 loans in the MBS data.

            A.   CLEANING OCWEN LOAN INFORMATION

      4.    RFP 1 provides characteristics for borrowers and loans that are managed by Ocwen. I
            extracted the following fields and cleaned any data anomalies: property ZIP code
            (“PROPZIP”), lien position (“LIENPOS”), origination date (“CLOSINGDT”), and
            original loan amount (“ORGPRINBAL”).

            B.   CLEANING MBS LOAN INFORMATION

      5.    MBS Origination suffers from a few inconsistencies which I had to reconcile. I extracted
            the following fields and cleaned any data anomalies: property ZIP code (“Property ZIP
            Code / MSA”), lien position (“Lien Position”), original loan amount (“Original Loan
            Amount”), and origination date (“Origination Date”). One key inconsistency within the


                                                     1
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 118 of
                                      134
                                            Privileged and Confidential


             data is that the source files appear to have differing reporting standards. I found that some
             loans have property ZIP code and origination date information reported at a more
             aggregated level. Specifically, certain source files report only the first three digits of the
             property’s ZIP code. Others only report the origination month. Others still report both
             variables at the aggregated levels.

             C.    MATCHING LOANS

      6.     In matching Ocwen loans with loans in MBS Origination, I took several measures to
             avoid false-positives 1. First, I attempted to match loans with the most granular level of
             information before attempting to match loans with more aggregated data. Second, I
             dropped loans in MBS Origination which were duplicates in the matching variables.
             Finally, I dropped any pairs from my final crosswalk which mapped loans in MBS
             Origination to multiple loans in RFP1. These precautions are detailed below.

      Matching Granular Information First

      7.     I split MBS Origination into four data sets – one for each combination of ZIP code and
             origination date specificity – using the source file from which each loan is drawn. I first
             attempted to match RFP 1 loans to the set of loans in MBS Origination sourced from files
             which report five digit ZIP codes and origination date. I then attempted to match the
             remaining, unmatched, RFP 1 loans to the set of loans in MBS Origination sourced from
             files which report five digit ZIP codes and origination month. I repeated this process of
             matching the remaining RFP 1 loans with the last two data sets – first with source files
             that report three digit ZIP codes and origination date, and finally with those that report
             three digit ZIP codes and origination month.

      Dropping Duplicate Loans in MBS Origination




      1    I define false-positives to be loans in MBS Origination which get matched to loans in RFP 1 based
           on my four matching variables, but which are not actually the same loan.

                                                        2
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 119 of
                                      134
                                          Privileged and Confidential


      8.    Prior to matching, I dropped loans from each of the four datasets described above which
            are non-unique in the matching variables. This process eliminated the possibility for a
            loan in RFP 1 to match multiple loans in MBS Origination.

      Dropping Pairs with Identical MBS Origination Loan Matches

      9.    Once I finish the matching process, I dropped additional loans from my crosswalk.
            Specifically, I dropped instances where one loan number in MBS Origination matched
            to multiple loans in RFP 1.

      10.   I dropped these uncertain matches to remain conservative. Rather than including non-
            RFP 1 loans in the set of harmed loans, I preferred to leave possible RFP 1 loans in the
            control group.

      II.   CREATING THE MBS PANEL

      11.   I used the MBS Origination data (“MBS Origination”), the MBS Remittance data (“MBS
            Remittance”), the MBS Servicer History data (“MBS Servicer History”), and the my
            crosswalk which maps loans in RFP 1 to loans in MBS Origination to create the MBS
            panel.

            A.   CLEANING MBS ORIGINATION

      12.   I added a flag to MBS Origination RFP 1 loans, using my crosswalk. I then dropped RFP
            1 loans which do not suffer from untimely escrow.

      13.   The MBS data uses the combination of series id (“Series ID”), pool number (“Pool
            Number”), and loan number (“Loan Number”) as its key. However, between MBS
            Origination and MBS Remittance, there are inconsistencies with series id and pool
            number. This could arise from loans transferring from one series or pool to another, or
            simply be a result of missing data. As a solution, I resorted to using only the loan number
            as my key between MBS data sets. I therefore dropped any loans with duplicate loan
            numbers (“Loan Number”) in MBS Origination.




                                                      3
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 120 of
                                      134
                                         Privileged and Confidential


            B.   SAMPLING LOANS

      14.   I constructed my panel using two sets of loans: all loans in MBS which matched to loans
            in RFP 1, and a roughly equal sized control group of loans which were never serviced by
            Ocwen.

      15.   In order to generate the sample of loans for my control group, I sampled from the set of
            distinct loan numbers in MBS Remittance. The remittance information for MBS data is
            split between archived data (“MBS Remittance Archive”), and more recent data (“MBS
            Remittance”). MBS Remittance Archive contains remittance history through the end of
            2012. MBS Remittance contains remittance history starting in 2013. The damage period
            began on January 1, 2014; each untimely escrow loan has not defaulted up until this
            point. Each loan with remittance history in MBS Remittance had not defaulted up until
            January 1, 2013. Therefore, sampling from this set of loans provided the most appropriate
            control group.

      16.   I filtered out all loans in the sampled control group which had ever been serviced by
            Ocwen, according to the MBS Servicer History data (“MBS Servicer History”).

            C.   JOINING MBS REMITTANCE DATA

      17.   My last step in producing the MBS panel data is to join MBS Remittance onto my set of
            Ocwen-harmed plus sampled control loans.

      18.   I remove all loans that have duplicate distribution date observations. There are some
            loans that have missing entries. For every missing month, I impute all variables based on
            the latest observed month prior to the missing entry.




                                                     4
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 121 of
                                      134
                                                    Privileged and Confidential



                              Appendix G: Proportional Hazards Model and Data


      1.     This Appendix describes the discrete time proportional hazards model and explains
             how I calculate the impact on the average cumulative probability of foreclosure
             initiations due to servicing failures. The Appendix also describes the variables included
             in the estimation.

      I.     THE DISCRETE TIME PROPORTIONAL HAZARDS MODEL

      2.     I define the probability that a foreclosure is initiated on loan i on month t conditional on
             having survived up to t as ℎ𝑖𝑖 (𝑡𝑡). In the proportional hazards model, tj

                    ℎ𝑖𝑖 (𝑡𝑡) = 1 − exp(−𝜆𝜆𝑡𝑡 ∙ exp(𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝑖𝑖𝑖𝑖 𝜷𝜷 + 𝑋𝑋𝑖𝑖𝑖𝑖𝑖𝑖 𝜶𝜶 + 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑜𝑜𝑖𝑖𝑖𝑖𝑖𝑖 𝝁𝝁)),

           Subscript i denotes loan, z denotes zip code, and t denotes calendar month, with the first
           month of observations indexed t = 0. 𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝑖𝑖𝑖𝑖 is a vector of flags that
           capture if a loan has a servicing failure before month t. 𝑋𝑋𝑖𝑖𝑖𝑖𝑖𝑖 is a vector of control
           variables that include loan and borrower characteristics determined before the date of a
           service failure. 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑜𝑜𝑧𝑧𝑧𝑧 is a vector of macroeconomic controls. Finally, 𝜆𝜆𝑡𝑡 is the
           baseline hazard, or baseline probability of foreclosure initiation, and β, α, μ are parameter
           vectors. 1 The corresponding survival probabilities satisfy

               S i (t) = [1 – h i (0)] ∙ [1 – h i (1)] ∙…∙ [1 – h i (t – 1)]

                       = exp(− ∑𝑡𝑡−1
                                𝑚𝑚=0 𝜆𝜆𝑚𝑚 ∙ exp(𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝑖𝑖𝑖𝑖 𝜷𝜷 + 𝑋𝑋𝑖𝑖𝑖𝑖𝑖𝑖 𝜶𝜶 + 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑜𝑜𝑖𝑖𝑖𝑖𝑖𝑖 𝝁𝝁)),


      3.     Given data on loan performance by month as well as data on the timing of servicing
             failures, loan characteristics, and macroeconomic variables, I can estimate the model
                                                            � , 𝜹𝜹
             above and obtain estimates of the coefficients 𝜷𝜷  �, and 𝝁𝝁� and the baseline hazard 𝜆𝜆̂𝑡𝑡 .
             Then, for each loan i on month t, the fitted hazard rate is given by:




      1
           The baseline hazard is estimated non-parametrically under the assumption that it is constant within a
           quarter.
                                                                      1
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 122 of
                                      134
                                                  Privileged and Confidential




                   ℎ�𝚤𝚤 (𝑡𝑡) = 1 − exp(−𝜆𝜆̂𝑡𝑡 exp(𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝑖𝑖𝑖𝑖 𝜷𝜷
                                                                                        � + 𝑋𝑋𝑖𝑖𝑖𝑖 𝜹𝜹
                                                                                                   � + 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑜𝑜𝑖𝑖𝑖𝑖𝑖𝑖 𝝁𝝁
                                                                                                                        �)),

      4.    Let ℎ�𝑖𝑖 (𝑡𝑡) denote the fitted hazard rate for a harmed loan i in month t in the
            counterfactual scenario where the servicing failure did not occur (so
            𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝑖𝑖𝑖𝑖 = 0 ). The fitted hazard rate for this virtual control is therefore
            given by:


                    ℎ�𝚤𝚤 (𝑡𝑡) = 1 − exp(−𝜆𝜆̂𝑡𝑡 exp(𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆𝑆 𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝐹𝑖𝑖 𝜷𝜷
                                                                                       � 𝟏𝟏 + 𝑋𝑋𝑖𝑖𝑡𝑡 𝜹𝜹
                                                                                                     � + 𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑀𝑜𝑜𝑖𝑖𝑖𝑖𝑖𝑖 𝝁𝝁
                                                                                                                          �)),

      II.   CALCULATING THE AVERAGE CUMULATIVE PROBABILITY OF
            FORECLOSURE

      5.    For each harmed loan i, that experienced a servicing failure at time 𝑡𝑡𝑖𝑖 I can calculate the
            fitted probability of survival from the month of the start of the harm from the servicing
            failure to its last observation in the sample as:

                                                                     𝑇𝑇𝑖𝑖

                                                 𝑆𝑆 (𝑡𝑡𝑖𝑖 ) = �(1 − ℎ�𝚤𝚤 (𝑡𝑡)),
                                                    𝑎𝑎𝑎𝑎

                                                                   𝑡𝑡=𝑡𝑡𝑖𝑖



      Where 𝑡𝑡𝑖𝑖 is the month when the harm from the servicing failure starts and 𝑇𝑇𝑖𝑖 the last month
      that loan i appears in the data. Similarly, the fitted probability of survival in the
      counterfactual scenario without a servicing failure is given by:

                                                                     𝑇𝑇𝑖𝑖

                                                 𝑆𝑆𝑏𝑏𝑏𝑏 (𝑡𝑡𝑖𝑖 ) = �(1 − ℎ�𝚤𝚤 (𝑡𝑡)),
                                                                   𝑡𝑡=𝑡𝑡𝑖𝑖



      Now, define ∆𝑖𝑖 as:

                                                     ∆𝑖𝑖 = 𝑆𝑆 𝑎𝑎𝑎𝑎 (𝑡𝑡𝑖𝑖 ) − 𝑆𝑆𝑏𝑏𝑏𝑏 (𝑡𝑡𝑖𝑖 )

      ∆𝑖𝑖 measures the reduction in the probability of survival to the end of the sample for loan i
      that is attributed to the servicing failures. Thus, −∆𝑖𝑖 measures the increase in the cumulative
      probability that a foreclosure is initiated on or before the end of the sample because of

                                                                       2
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 123 of
                                      134
                                             Privileged and Confidential


      servicing failures for loan i. I then calculate the average −∆𝑖𝑖 for overcharged and
      undercharged loans separately.

             A.    OCWEN ONLY SAMPLE

      6.     The sample of loans corresponds to monthly observations of loan performance data and
             loan and characteristics .

                   1.     Variables Used in the Model

      7.     My main specification includes the following explanatory variables:

                   a. Loan status indicators: the model includes indicator variables for loans that
                        suffered an overcharge, an undercharged, loans that have accrual amounts
                        missing, and loans that have accrual amounts of zero.

                   b. For overcharged loans, the model includes a flag equal to one at and after the
                        start of the harm (Analysis Due Date), and zero otherwise.

                   c. For undercharged loans, the model includes a flag equal to one at and after the
                        start of the harm (Late Analysis Date), and zero otherwise.

      8.     I also control for the status of adverse credit events prior to the servicing failures. In
             particular, I include indicator variables that are equal to one after a loan was bankrupt
             or seriously delinquent prior to the servicing failure and zero otherwise. 2,3 I also
             include indicator variables that are equal to one after a loan entered a permanent loan
             modification or forbearance before a servicing failure and zero otherwise.

      9.     The model includes the following Macroeconomic controls:




      2
           We considered loan as seriously delinquent if it is 90+ days delinquent.
      3
           For the control group, the indicator variables equal to one after the loan was bankrupt or seriously
           delinquent and zero otherwise.

                                                           3
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 124 of
                                      134
                                              Privileged and Confidential


                    a. The quarterly growth in the 3-digit zip code-level housing price index (“HPI”)
                        relative to the HPI in the month of the loan’s origination. 4,5

                    b. The monthly unemployment rate at the county level come from the Bureau of
                        Labor Statistics. 6

      10.     My model also controls for the following loan characteristics:

                    a. Lien position: whether a loan is a first or second lien.

                    b. Property type: whether a property is a single-family home, a condo, a two to
                        four-unit, a planned unit development (PUD), or other. 7 8,9

                    c. Occupancy type: whether the property is owner-occupied, non-owner
                        occupied, a second home, or other. 10

                    d. Mortgage type: whether a mortgage is fixed-rate, an ARM, a HELOC, a
                        Balloon mortgage, or other. 11

                    e. Logarithm of the origination loan amount in dollars.


      4.
           I use the quarterly 3-digit zip code All-Transactions Housing Price Index Published by the FHFA.
            According to the FHFA “The FHFA Housing Price Index (HPI) is a broad measure of the movement of
            single-family house prices. The HPI is a weighted, repeat-sales index, meaning that it measures average
            price changes in repeat sales or refinancing on the same properties. This information is obtained by
            reviewing repeat mortgage transactions on single-family properties whose mortgages have been
            purchased or securitized by Fannie Mae or Freddie Mac since January 1975.” See
            https://www.fhfa.gov/DataTools/Downloads/Pages/House-Price-Index.aspx.
      5
            Because some zip codes were updated through time, I supplemented the HPI information with data from
            Zillow in       order to     create a crosswalk for zip codes over time. See
            https://www.zillow.com/research/data/, and my workpapers for additional details.
      6     See https://www.bls.gov/lau/
      7
            Because of the small number observations in some of the loan characteristics reported by Ocwen, I
            group some of them into one category. A list with my groupings is provided with my work papers.
      8
            Two to four units include duplexes, triplexes, and fourplexes.
      9
            “Other” property types represent a very small fraction of loans and include: mobile homes and land.
      10
            “Other” occupancy types represent a very small fraction of loans and include: vacant, partially vacant,
            and unknown.
      11
            “Other” mortgage types represent a very small fraction of loans and include: Graduated Payment
            Mortgage (GPM), Growing Equity Mortgage (GEM), and subsidized mortgages.
                                                             4
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 125 of
                                      134
                                              Privileged and Confidential


                    f. Logarithm of the age of the loan in months.

                    g. Square of the logarithm of the age of the loan.

      11.     The model also controls for quarter-year fixed effects and state fixed effects.

                    2.     Additional Data Filters

      12.     Loans omitted from the data used to the estimate model include:

                    a. Loans that had evidence of foreclosure initiation prior to January 2014.

                    b. Loans that were bankrupt at any point in the month of their analysis due date.

                    c. Loans pertaining to commercial property types or non-residential real estate,
                         as identified by Counsel.

                    d. Loans with missing data on the Housing Price Index both at the ZIP code and
                         state level.

                    e. Loans that were undercharged due to untimely escrow analyses and had a
                         missing last analysis date value.

      13.     Loans omitted due to perfect separation: 12

                    a. Loans in the state of Puerto Rico (PR).

                    b. Loans with second home occupancy type.

                    c. Loans with lien position other than first liens or second liens.

              B.    MATCHED MBS-OCWEN SAMPLE

      14.     The construction of the MBS-Ocwen Sample is explained in detail in Appendix F.



      12
            Observations with some categories had to be dropped before estimation because the categories predicted
            foreclosure initiation perfectly.
                                                            5
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 126 of
                                      134
                                            Privileged and Confidential


                    1.     Variables Used in the Model

      15.     As the Ocwen-only model, the MBS model controls for HPI, unemployment, loan age,
              loan amount at origination, quarter-year fixed effects. It also controls for previous
              bankruptcy status and serious delinquency status prior to the harm.

      16.     As in the Ocwen-only specification the model includes the following explanatory
              variables:

                    a. Loan status indicators: the model includes indicator variables for loans that
                         suffered an overcharge, an undercharged, loans that have accrual amounts
                         missing, and loans that have accrual amounts of zero.

                    b. For overcharged loans, the model includes a flag equal to one at and after the
                         start of the harm (Analysis Due Date), and zero otherwise.

                    c. For undercharged loans, the model includes a flag equal to one at and after the
                         start of the harm (Late Analysis Date), and zero otherwise.

      17.     The MBS data allows us to control for additional characteristics such as:

                    a. FICO Score at origination.

                    b. Combined Loan to Value at Origination (CLTV).

                    c. Debt to Income at Origination (DTI). 13

                    d. Term of the mortgage in months at origination.

      18.     In addition to lien position, occupancy, property type and loan type 14, the MBS panel
              includes the following controls:



      13
            DTI is missing for a substantial fraction of loans. For missing DTI’s we impute zero, and include
            a separate indicator that equals 1 if DTI for a particular loan was missing.
      14
            For some observations, the loan type is missing in the data. For these observations I included an
            additional categorical variable called missing.
                                                         6
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 127 of
                                      134
                                              Privileged and Confidential


                    a. Loan purpose: whether a loan is for purchase, cash refinance and other
                         refinance.

                    b. Documentation type: whether the loan was originated with full income
                         documentation, Limited, or other. 15

                    2.     Additional Data Filters

      19.     Loans omitted from the data used to the estimate model include:

                    a. Loans that had evidence of foreclosure initiation prior to January 2014.

                    b. Loans that were bankrupt at any point in the month of their analysis due date.

                    c. Loans pertaining to “commercial”, “mixed-use” or “other” property type
                         categories.

                    d. “Commercial” or “Commercial, insured” loan types.

                    e. Loans with missing data on the Housing Price Index both at the ZIP code and
                         state level.

                    f. Loans that were undercharged due to untimely escrow analyses and had a
                         missing last analysis date value.

      20.     Loans omitted due to perfect separation: 16

                    a. Third lien loans.




      15
            For some observations, the documentation type is missing in the data. For these observations I included
            an additional categorical variable called missing.
      16
            Observations with some categories had to be dropped before estimation because the categories predicted
            foreclosure initiation perfectly.
                                                            7
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 128 of
                                      134
                                              Privileged and Confidential



                     Appendix H: Robustness Tests for Proportional Hazards Model


      1.     To test the robustness of my model, I performed a series of tests. The first two tests
             were performed using only the sample of Ocwen loans, and the third test was
             performed using a matched sample of MBS and Ocwen loans. See Appendix G for
             more details. In my first robustness test, I estimated my main specification but
             excluding from the model harmed loans that suffered adverse credit events before the
             harm from servicing failures. In my second robustness test, I allow the impact of the
             harm from servicing failure to vary by the length of time elapsed since the beginning of
             the harm. The third test estimates the proportional hazards model using the matched
             MBS-Ocwen data as controls. The tables below include the results from these
             robustness tests.1

      I.     OCWEN ONLY MODELS

      2.     The following two tables show the results of my main specification but excluding
             undercharged and overcharged loans that suffered a bankruptcy, serious delinquency, a
             permanent loan modification, or forbearance before the start of the harm from the
             servicing failure. The model continues to control for adverse credit statuses for the
             sample of loans in the control group.




      1
           For brevity, the tables below omit the coefficient estimates for the state and quarter-year fixed effects.
           The coefficient estimates on these variables can be found in my workpapers.
                                                             1
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 129 of
                                      134
                                                  Privileged and Confidential


      Table 1: Coefficient Estimates of Proportional Hazard Model Excluding Harmed Loans
                                with Previous Adverse Credit Events
                                                     Dependent Variable: Foreclosure Flag
                                 Explanatory Variable                     Coefficient     Standard Error   P-value
                                                                               [1]              [2]          [3]
                  Harmed Loans Indicators
                      Overcharged Flag                                       -0 246            0.071        0.000
                      Overcharged After Analysis Due Date Flag                1.921            0.064        0.000
                      Undercharged Flag                                       0.519            0 065        0.000
                      Undercharged After Last Analysis Date Flag              0.174            0.067        0.010
                      Loans with Accruals Equal to Zero Flag                  1.098            0 083        0.000
                      Loans with Accruals Missing Flag                        1 598            0.035        0.000
                  Loan Status Controls
                      Bankruptcy Status Before Harm Flag                    -0.095             0 031        0.002
                      Delinquency Status Before Harm Flag                    1.467             0.038        0.000
                      Permanent Loan Mod. Before Harm Flag                  -0.381             0 035        0.000
                      Forbearance Before Harm Flag                          -0.136             0.113        0.229
                  Other Controls
                      Housing Price Index Percent Change                    -0.353             0 054        0.000
                      Unemployment Rate                                     -0 012             0.006        0.043
                      Log of Loan Age (Months)                              10.924             0.702        0.000
                      Log of Loan Age Squared (Months)                      -1 096             0.077        0.000
                      Log of Loan Amount ($)                                 0 027             0.015        0.070
                  Lien Position
                       Second                                               -1 577             0.119        0.000
                  Property Type
                       2-4 Units                                            -0.119             0.033        0.000
                       Planned Unit Development                             -0 045             0.030        0.132
                       Condo                                                 0 029             0.030        0.343
                       Other                                                -0.194             0.058        0.001
                  Occupancy Type
                       Non-Owner                                            -1.728             0.102        0.000
                       Other                                                 1.594             0 019        0.000
                  Mortgage Type
                       ARM                                                   0.119             0.019        0.000
                       Balloon                                               0.292             0 020        0.000
                       HELOC                                                 0.408             0.412        0.322
                       Other                                                 0.419             0 073        0.000
                  Constant                                                 -34 529             1.644        0.000

                  Log Likelihood                                                           -96,002.99
                  Number of Observations                                                   5,270,274
                  Number of Loans                                                            165,421
                  Zero Outcomes                                                             5,252,169
                  Nonzero Outcomes                                                           18,105
                  Wald Chi Squared                                                          57,556.38
                  Probability > Chi Squared                                                    0.00

               Sources: Rog 2.2, RFP data, FHA and BLS.
               Notes:
               [1]: Regression includes property state and quarter-year fixed effects.
               [2]: Omitted categories for lien position is 1st lien. The omitted category for property type is
               single family home. The omitted category for occupancy type is owner occupied. Omitted
               category for mortgage type is fixed rate.
               [3]: The regression does not include an indicator for loans in the control group so coefficients
               on harmed loan populations are measured relative to the control group.
               [4]: Model excludes overcharged and undercharged loans with bankruptcies, serious
               delinquencies, forbearance, and permanent loan modifications before the start of harm from
               servicing failure.




                                                                     2
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 130 of
                                      134
                                              Privileged and Confidential


        Table 2: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
       Probability of Foreclosure Initiation Excluding Harmed Loans with Previous Adverse
                                            Credit Events
                                                (in percentage points)

                                                                               Impact
                                                                                 [1]
                             Overcharged Loans                                  5.522
                             Undercharged Loans                                 0.345

                Sources: Rog 2.2, RFP data, FHA and BLS.
                Notes:
                [1]: The results are derived by calculating for each harmed loan in the sample, the difference
                in the cumulative probability of survival between the actual world were the loans suffered
                from the servicing failure and the counterfactual scenario where it did not. I then calculate the
                average across loans in the sample separately for overcharged and undercharged loans. See
                Appendix G for more details.
                [2]: Model excludes overcharged and undercharged loans with bankruptcies, serious
                delinquencies, forbearance, and permanent loan modifications before the start of harm from
                servicing failure.



      3.   The next two tables show the results of my main specification but allowing the impact
           of servicing failures to vary by the time since the start of the harm. In order to capture
           the effect of the time since start of the harm, the model includes as an explanatory
           variable the number of months from the start of the harm as well as its square.




                                                               3
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 131 of
                                      134
                                                    Privileged and Confidential


      Table 3: Coefficient Estimates of Proportional Hazard Model Allowing Impact of Harm
                                       to Vary Through Time
                                                        Dependent Variable: Foreclosure Flag
                                    Explanatory Variable                       Coefficient     Standard Error   P-value
                                                                                    [1]             [2]           [3]
                   Harmed Loans Indicators
                       Overcharged Flag                                            0.219            0.045        0.000
                       Overcharged After Analysis Due Date Flag                    1.456            0.042        0.000
                       Months After Analysis Due Date                             -0.005            0.003        0.094
                       Months After Analysis Due Date Squared                      0.000            0.000        0.063
                       Undercharged Flag                                           0.784            0.037        0.000
                       Undercharged After Last Analysis Date Flag                  0.526            0.038        0.000
                       Months After Last Analysis Date                             0.028            0.004        0.000
                       Months After Last Analysis Date Squared                    -0.001            0.000        0.000
                       Loans with Accruals Equal to Zero Flag                      1.073            0.081        0.000
                       Loans with Accruals Missing Flag                            1.558            0.029        0.000
                   Loan Status Controls
                       Bankruptcy Status Before Harm Flag                          0.111            0.021        0 000
                       Delinquency Status Before Harm Flag                         1.519            0.015        0 000
                       Permanent Loan Mod. Before Harm Flag                       -0.127            0.026        0.000
                       Forbearance Before Harm Flag                               -0.297            0.072        0.000
                   Other Controls
                       Housing Price Index Percent Change                        -0.249             0.042        0 000
                       Unemployment Rate                                         -0.013             0.005        0 009
                       Log of Loan Age (Months)                                  10.650             0.564        0.000
                       Log of Loan Age Squared (Months)                          -1.078             0.061        0.000
                       Log of Loan Amount ($)                                     0.051             0.011        0 000
                   Lien Position
                        Second                                                    -1.475            0.116        0 000
                   Property Type
                        2-4 Units                                                 -0.059            0.025        0.016
                        Planned Unit Development                                  -0.011            0.022        0.640
                        Condo                                                      0.056            0.024        0 021
                        Other                                                     -0.182            0.045        0.000
                   Occupancy Type
                        Non-Owner                                                 -1.325            0.074        0 000
                        Other                                                      1.538            0.014        0 000
                   Mortgage Type
                        ARM                                                      -0.063             0.018        0 000
                        Fixed Rate                                               -0.165             0.015        0 000
                        HELOC                                                     0.272             0.349        0.436
                        Other                                                     0.027             0.057        0.637
                   Constant                                                     -34.080             1.320        0 000

                   Log Likelihood                                                               -160,884.10
                   Number of Observations                                                        6,286,761
                   Number of Loans                                                                196,236
                   Zero Outcomes                                                                 6,255,477
                   Nonzero Outcomes                                                                31,284
                   Wald Chi Squared                                                              78,186.62
                   Probability > Chi Squared                                                        0.000

               Sources: Rog 2.2, RFP data, FHA and BLS.
               Notes:
               [1]: Regression includes property state and quarter-year fixed effects.
               [2]: Standard errors clustered at the loan level.
               [3]: Omitted categories for lien position is 1st lien. The omitted category for property type is
               single family home. The omitted category for occupancy type is owner occupied. Omitted
               category for mortgage type is fixed rate.
               [4]: The regression does not include an indicator for loans in the control group so coefficients
               on harmed loan populations are measured relative to the control group.




                                                                        4
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 132 of
                                      134
                                               Privileged and Confidential


        Table 4: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
       Probability of Foreclosure Initiation Allowing Impact of Harm to Vary Through Time
                                                 (in percentage points)

                                                                                Impact
                                                                                  [1]
                              Overcharged Loans                                  6.658
                              Undercharged Loans                                 4.824

                 Sources: Rog 2.2, RFP data, FHA and BLS.
                 Notes:
                 [1]: The results are derived by calculating for each harmed loan in the sample, the difference
                 in the cumulative probability of survival between the actual world were the loans suffered
                 from the servicing failure and the counterfactual scenario where it did not. I then calculate the
                 average across loans in the sample separately for overcharged and undercharged loans. See
                 Appendix G for more details.
                 [2]: Model includes months since servicing failure harm and its square.

      II.   OCWEN-MBS MODEL

      4.    The following two tables show the results of the proportional hazards model estimated
            on a sample of matched Ocwen loans and non-Ocwen loans from the matched MBS-
            Ocwen sample described in more detail in Appendices F and G above.




                                                                5
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 133 of
                                      134
                                                      Privileged and Confidential


        Table 5: Coefficient Estimates of Proportional Hazard Model Excluding for Matched
                                        MBS-Ocwen Sample
                                                            Dependent Variable: Foreclosure Flag
                                           Explanatory Variable                      Coefficient   Standard Error   P-value
                                                                                         [1]            [2]           [3]
                         Harmed Loans Indicators
                             Overcharged Flag                                           -0.015          0.046        0.741
                             Overcharged After Analysis Due Date Flag                    0.510          0.043        0.000
                             Undercharged Flag                                           0.204          0.044        0.000
                             Undercharged After Last Analysis Date Flag                  0.286          0.044        0.000
                             Loans with Accruals Equal to Zero Flag                      0.622          0.123        0.000
                             Loans with Accruals Missing Flag                            1.106          0.042        0.000
                         Loan Status Controls
                             Bankruptcy Status Before Servicing Failure Flag            0.491           0.036        0.000
                             Delinquency Status Before Servicing Failure Flag           2.677           0.028        0.000
                         Other Controls
                             Housing Price Index Percent Change                        -0.742           0.092        0.000
                             Unemployment Rate                                         -0.009           0.009        0.311
                             Log of Loan Age (Months)                                   8.940           1.223        0.000
                             Log of Loan Age Squared (Months)                          -0.859           0.135        0.000
                             Log of Loan Amount ($)                                    -0.118           0.023        0.000
                             FICO Score at Origination                                 -0.001           0.000        0.000
                             Combined Loan-To-Value (CLTV) at Origination               0.003           0.001        0.000
                             Debt-To-Income Ratio (DTI) at Origination                  0.002           0.002        0.337
                             Missing DTI Flag                                          -0.071           0.069        0.308
                             Term (Months) at Origination                               0.001           0.000        0.026
                         Lien Position
                             Second                                                    -2.631           0.308        0.000
                         Property Type
                             2-4 Units                                                  0.020           0.049        0.684
                             Planned Unit Development                                  -0.051           0.039        0.187
                             Condo                                                     -0.009           0.048        0.845
                             Other                                                     -0.043           0.129        0.739
                         Occupancy Type
                              Non-Owner                                                 0.027           0.038         0.469
                              Second Home                                               0.156           0.094         0.097
                              Other                                                     0.051           0.127         0.688
                         Loan Type
                              Government Sponsored                                      -0.641          0.376         0.088
                              Jumbo                                                     -0.095          0.121         0.431
                              Missing                                                   -0.117          0.051         0.022
                              Other                                                      0.155          0.151         0.302
                              Subprime                                                  -0.075          0.034         0.028
                         Loan Purpose
                              Refinance Cash out                                        -0.014          0.025         0.593
                              Refinance Non-cash out                                    -0.023          0.038         0.543
                              Other                                                     -0.002          0.080         0.982
                         Documentation Type
                              Limited                                                    0.040          0.024         0.096
                              Missing                                                   -0.387          0.074         0.000
                              None                                                       0.154          0.092         0.092
                              Other                                                     -0.008          0.532         0.989
                         Constant                                                       -27.50           2.80          0.00

                         Log Likelihood                                                              -51,259.67
                         Number of Observations                                                       3,480,506
                         Number of loans                                                               108,629
                         Zero Outcomes                                                                3,470,497
                         Nonzero Outcomes                                                               10,009
                         Wald Chi Squared                                                             27,381.67
                         Probability > Chi Squared                                                       0.00

                Sources: Rog 2.2, RFP data, FHA, BLS and MBS.
                Notes:
                [1]: Regression includes property state and year fixed effects.
                [2]: Standard errors clustered at the loan level.
                [3]: Omitted categories for lien position is 1st lien. The omitted category for property type is
                single family home. The omitted category for occupancy type is owner occupied. Omitted
                category for loan type is conventional (fixed rate). The omitted category for loan purpose is
                purchase. Omitted category for documentation type is full documentation.
                [4]: The regression does not include an indicator for non-Ocwen loans so coefficients on
                harmed loan populations are measured relative to the non-Ocwen loans.

                                                                                6
Case 9:17-cv-80495-KAM Document 656-1 Entered on FLSD Docket 06/26/2020 Page 134 of
                                      134
                                              Privileged and Confidential




         Table 6: Impact of Ocwen’s Untimely Escrow Analysis on the Average Cumulative
              Probability of Foreclosure Initiation for Matched MBS-Ocwen Sample
                                                (in percentage points)

                                                                                        Impact
                                                                                          [1]
                       Overcharged Loans                                                 3.074
                       Undercharged Loans                                                1.929

                Sources: Rog 2.2, RFP data, FHA, BLS, and MBS.
                Notes:
                [1]: The results are derived by calculating for each harmed loan in the sample, the difference
                in the cumulative probability of survival between the actual world were the loans suffered
                from the servicing failure and the counterfactual scenario where it did not. I then calculate the
                average across loans in the sample separately for overcharged and undercharged loans. See
                Appendix G for more details.




                                                               7
